Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 1 of 44            FILED
                                                                  2020 May-05 PM 02:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




Account and
Electronic Services
Agreements
Share Accounts, Trust Accounts
and Electronic Services
Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 2 of 44
                         Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 3 of 44
Redstone Federal Credit Union® is a financial cooperative corporation. It was          TABLE OF CONTENTS
organized in 1951 under the laws of the United States for the purpose of promoting
                                                                                       Establishing Credit Union Membership                       2
thrift and savings among its members, creating a source of credit for them and
providing an opportunity for them to use and control their money on a democratic       Share Account (Savings)                                    2
basis. A Board of Directors is elected from and by the members and determines the      “YOU NAME IT” Savings Account                              2
interest rate to be charged on loans and declares the dividend rates paid on share
accounts. This Credit Union is federally insured by the National Credit Union          Brighter Day Savings Account                               3
Administration.                                                                        Share Draft (Checking) Accounts                            4
Application for Services Disclosures:                                                    Easy Checking Account                                    4
While making application for membership or the requested service(s), or requested        Rewards Checking Account                                 4
change(s) to be made to my/our account with Redstone Federal Credit Union
(RFCU®), I/We hereby certify that the information provided is true and correct           Safeguard Checking Account                               4
to the best of my/our knowledge. I/We agree to conform to RFCU’s bylaws and              Liberty and Privilege Checking Accounts                  5
amendments, laws, policies and applicable regulations. I/we hereby acknowledge
and certify that I/we have received, understand and agree to be bound by the terms     Money Market Share Account                                 7
and conditions stated in the Account Agreement and/or Electronic Services Agree-       Christmas Club Share Account                               8
ment and any subsequent changes or amendments to these Agreements for the
service(s) which I/we have requested and which are hereby incorporated by refer-       Visa® Secured Share Account                                9
ence. A joint account is owned by the parties whose signature(s) appear on the Ap-     S.T.A.R. Club® (Start Today at Redstone)                   9
plication for Services and/or who are added to the account(s) as joint tenants with
right of survivorship. In considering my request for any services, RFCU may            Trust Accounts                                             10
request reports from a consumer-reporting agency to prepare a Consumer                   Savings Trust Fund                                       10
Report on me. I/We hereby authorize RFCU to request such a Consumer
                                                                                         Checking Trust Fund                                      12
Report. I/We understand that if services are denied, in whole or in part, because
of any information contained in such a Consumer Report, I/we will be provided            Money Market Share Account (for Trusts)                  13
with additional information in compliance with the Fair Credit Reporting Act, as
                                                                                       Funds Availability Agreement                               15
amended in 1996.
                                                                                       Overdraft Privilege Policy                                 16
FOR NEW SHARE ACCOUNT (SAVINGS) AND CHANGE OF ACCOUNT
ONLY: Under penalties of perjury, I/we certify that (1) the number provided is my      Electronic Services Agreement                              16
correct taxpayer identification number (or I am waiting for a number to be issued
                                                                                         Call-24                                                  19
to me), and (2) I am not subject to backup withholding because: (a) I am exempt
from backup withholding, or (b) I have not been notified by the Internal Revenue         Online Banking                                           19
Service (IRS) that I am subject to backup withholding as a result of a failure to        Electronic Bill Payment Service                          20
report all interest or dividends, or (c) the IRS has notified me that I am no longer
subject to backup withholding, (3) I am a U.S. person (including a U.S. resident         eStatements, eNotices and CU Alerts                      22
alien), and (4) the FATCA code certification does not apply. If you are not a U.S.       Money Management                                         23
person, complete a W-8 BEN. The Internal Revenue Service does not require
your consent to any provision of the Application for Services other than the             Redstone Rewards®                                        24
certifications required to avoid backup withholding.                                     MyChoice Rewards                                         25
All accounts and services initiated by signing the Application for Services are          Mobile Banking Service                                   26
subject to the terms and conditions set forth in this Account Agreement. This Ac-
count Agreement may be amended from time to time as decided by the Board of              Text Banking Service                                     26
Directors of the Credit Union. This Account Agreement is incorporated into and           Co-Browse Support Service                                26
made a part of any application or other documents which you execute in connec-
tion with the opening or use of any account. The terms and conditions set forth in       Secure Chat and Secure E-Mail Support Services           27
this Account Agreement amend and supersede any prior agreement governing your            Popmoney Services                                        27
Credit Union accounts.
                                                                                         Debit Card Agreement (Visa® Debit Card)                  27
                                                                                         Card Control (Mobile Banking)                            30
  By giving us your telephone number, you are affirming that you have
                                                                                       Privacy Notice                                             34
  the right to provide consent for Redstone Federal Credit Union and any
  related affiliates/third parties to contact you on the mobile phone num-             Remote Deposit Capture Services Disclosure and Agreement   36
  ber, including a residential number. You agree to contact via automated
  telephone dialing (auto dialer), text messages or prerecorded or artificial
  messages for any reason, except marketing and understand your mobile
  provider may assess message or data rates. You may revoke this consent
  for calls (except calls made for emergency purposes) at any time by 1)
  sending written notification to: Redstone Federal Credit Union, ATTN:
  Member Support Services, 220 Wynn Drive, Huntsville, Alabama 35893 or
  2) calling the Credit Union at 256-837-6110 or 3) emailing us at info@
  redfcu.org 4) or by visiting a branch near you.


PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS.




Redstone Federal Credit Union — Public                                                                                                                 1
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 4 of 44
    SHARE ACCOUNTS                                                                        TRUTH IN SAVINGS DISCLOSURES:
                                                                                          1. Rate Information. Please refer to the Account Rate Sheet for the current divi-
    SHARE SAVINGS ACCOUNT,                                                                dend rate and annual percentage yield (APY) provided with this Account Agree-
    “YOU NAME IT SAVINGS” ACCOUNT,                                                        ment. The dividend rate and the APY may change every month, as determined
    SHARE DRAFT CHECKING ACCOUNTS,                                                        by the Credit Union’s Board of Directors.
    MONEY MARKET SHARE ACCOUNT,                                                           2. Compounding and Crediting. Dividends will be calculated daily and will be
    CHRISTMAS CLUB,                                                                       compounded and credited quarterly. For this account type, the dividend period
    DESIGNATED CREDIT UNION SHARE ACCOUNT,                                                is quarterly, for example, the beginning date of the first dividend period of the
    S.T.A.R. CLUB®                                                                        calendar year is January 1 and the ending date of such dividend period is March
                                                                                          31. All other dividend periods follow this same pattern of dates. The dividend
    ESTABLISHING CREDIT UNION MEMBERSHIP                                                  declaration date is the ending date of a dividend period and for the example is
                                                                                          March 31. If you close the share account before dividends are credited, you will
    Once you have met the eligibility requirements, your request to open your share       receive dividends due at the time the account is closed. Dividends will not be
    account with the Credit Union is also your request to be admitted as a member of      earned for the day the account is closed.
    the Credit Union. You agree to be bound by all the terms of this Agreement, as        3. Minimum Balance Requirements. The minimum balance to open this ac-
    amended from time to time, by the bylaws of this Credit Union and by the poli-        count is the purchase of a $5.00 share in the Credit Union. You must maintain
    cies adopted from time to time by the Board of Directors.                             a minimum daily balance of $5.00 in your account. If your balance falls below
                                                                                          the required minimum daily balance, you must bring your account balance up to
    You must be admitted to membership before you can vote, hold office, invest           par value within six months or your account may be closed and the funds in the
    in any share savings, checking or certificate account or borrow money from the        account below $5.00 may be forfeited.
    Credit Union. If you are eligible for membership, your immediate family is also       4. Balance Computation Method. Dividends are calculated by the daily balance
    eligible. The minimum initial deposit amount, the value of each share, is shown       method, which applies a daily periodic rate to the principal in your account each
    below and must be invested in a regular share savings account as disclosed            day.
    herein.                                                                               5. Accrual of Dividends. Dividends will begin to accrue on the business day you
                                                                                          deposit non-cash items (e.g., checks) to your account.
    You are able to personalize your account(s) at the Credit Union by giving             6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-
    each account a unique name. When choosing the personalized name for your              count Agreement.
    account(s), please refrain from using any word which could be considered              7. Transaction Limitations. During any calendar month, you may not make more
    profane, vulgar, obscene, or offensive to others. The Credit Union reserves the       than six (6) withdrawals or transfers to another credit union account of yours or
    right to change any account name that it determines to be inappropriate. Failing      to a third party by means of a pre-authorized or automatic transfer, telephonic or
    to adhere to these conditions could result in termination of your online banking      computerized order or instruction, or by check, draft, debit card (if applicable) or
    service.                                                                              similar order to a third party.
                                                                                          8. Nature of Dividends. Dividends are paid from current income and available
      IMPORTANT INFORMATION ABOUT PROCEDURES FOR                                          earnings after required transfers to reserves at the end of a dividend period.
      OPENING A NEW ACCOUNT                                                               9. Bylaw Requirements. A member who fails to complete payment of one share
                                                                                          within six (6) months of admission to membership, or within six (6) months
      To help the government fight the funding of terrorism and money launder-            from the increase in the par value in shares, or a member who reduces the share
      ing activities, Federal law requires all financial institutions to obtain, verify   balance below the par value of one share within six (6) months of the reduction
      and record information that identifies each person who opens an account.            may be terminated from membership at the end of a dividend period. Shares
                                                                                          may be transferred only from one member to another, by written instrument in
      What this means for you: When you open an account, we will ask for                  such form as the Credit Union may prescribe. The Credit Union reserves the
      your name, address, date of birth, and other information that will allow            right, at any time, to require members to give, in writing, not more than sixty
      us to identify you. We may also ask to see your driver’s license or other           (60) days notice of intention to withdraw the whole or any part of the amounts
      identifying documents.                                                              so paid in by them. Shares paid in under an accumulated payroll deduction plan
                                                                                          may not be withdrawn until credited to a member’s account. No member may
      If we are unable to reasonably verify your identity, an account will not            withdraw shareholdings that are pledged as required as security on loans without
      be opened nor will any formal banking relationship be established.                  the written approval of a loan officer, except to the extent that such shares exceed
                                                                                          the member’s total primary and contingent liability to the Credit Union. No
    We may retain a copy of your driver’s license and/or certain other types of identi-   member may withdraw any shareholdings below the amount of his/her primary
    fying documents, when permitted by law.                                               or contingent liability to the Credit Union, if he/she is delinquent as a borrower,
                                                                                          or if borrowers for whom the member is a comaker, endorser, or guarantor are
    OUR REGULATIONS PROHIBIT PAYMENT OF DIVIDENDS IN                                      delinquent, without the written approval of a loan officer.
    EXCESS OF AVAILABLE FUNDS.                                                            10. Par Value of Shares; Dividend Period. The par value of a regular share in this
                                                                                          Credit Union is $5.00. The dividend period for this account is quarterly.
    Federal law requires disclosure of the annual percentage yield (APY). The             11. National Credit Union Share Insurance Fund. Member accounts in this
    APY shows the total amount of dividends that would be paid on an assumed              Credit Union are federally insured by the National Credit Union Share Insurance
    amount as a percentage of the assumed amount. This shows the effect of                Fund.
    compounding on what you earn.                                                         12. Bonus. Various prizes may be offered to S.T.A.R. Club members depending
                                                                                          on the promotion current at that time. These prizes may have an aggregate value
                                                                                          in excess of $10.00 per year depending on the number of deposits made into this
    SHARE ACCOUNT (SAVINGS)                                                               account. S.T.A.R. Club members will also receive an entry form for every five
    1. The minimum initial payment amount is $5.00, which represents one (1) share.       deposits made in their accounts to be used in a quarterly prize drawing.
    2. An application for membership may be submitted by one eligible person. A
    member or non-member joint account owner may be named, but a joint owner is
    not, as such, a credit union member.                                                  “YOU NAME IT” SAVINGS SHARE ACCOUNT
    3. A Savings Reopening Fee will be assessed to those eligible persons who open
    an account within six months of closing a previous account (Please refer to the       TRUTH IN SAVINGS DISCLOSURES:
    Fee Schedule provided with this Account Agreement for the fee amount).                1. Rate Information. Please refer to the Account Rate Sheet for the current divi-
    4. You shall keep the Credit Union informed about your current mailing address.       dend rate and annual percentage yield (APY) provided with this Account Agree-
    In the event you fail to do this, an address locator fee may be deducted from your    ment. The dividend rate and the APY may change every month, as determined
    Share Account (Savings) or Share Draft (Checking), if not available in Savings        by the Credit Union’s Board of Directors.
    account, to cover charges necessary in determining your new address. (Please re-      2. Compounding and Crediting. Dividends will be calculated daily and com-
    fer to the Fee Schedule provided in the Account Agreement for the fee amount.)        pounded and credited monthly. For this account type, the dividend period is
                                                                                          monthly, for example, the beginning date of the first dividend period of the
                                                                                          calendar year is January 1 and the ending date of such dividend period is January

2   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 5 of 44
31. All other dividend periods follow the same pattern of dates. The dividend        1. Both individual and jointly owned share accounts are available to Credit
declaration date is the ending date of a dividend period and for the example is      Union members. If the names of two (2) or more persons appear as owners of
January 31. If you close your “YOU NAME IT SAVINGS” Account before                   any type of share account (excluding Individual Retirement Accounts), they will
dividends are credited, you will receive dividends due at the time the account is    have equal rights to the entire account during their lifetimes. Upon the death of
closed. Dividends will not be earned for the day the account is closed.              any joint owner, the surviving joint owner(s) shall have equal rights to the total
3. Minimum Balance Requirements. There is no minimum balance to open this            amount in the share account including paid or accrued dividends. Joint ownership
account. You must maintain a minimum daily balance of $500.00 in this account        on minor accounts is limited to the minor’s parent or legal guardian; however,
to earn dividends. If your account falls below the minimum daily balance, you        the account ownership is not required to be the same on all minor accounts;
will not earn any dividends for the period your account is below the minimum         2. Although two (2) or more persons may be designated as owners of any type
daily balance.                                                                       of share account (excluding Individual Retirement Accounts), the Credit Union
4. Balance Computation Method. Dividends are calculated by the daily balance         reserves the right to limit the number of joint owners per account number and the
method, which applies a daily periodic rate to the principal in your account each    number of accounts on which an individual may be designated as a joint owner.
day.                                                                                 Members may not name as joint share account owners or co-borrowers anyone
5. Accrual of Dividends. Please refer to the Share Account (Savings), Truth in       who has caused the Credit Union a loss;
Savings Disclosure section, No. 5. .                                                 3. With the exceptions noted below, to remove a joint owner from any type of
6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-         share account, it may be necessary that the account be closed and a new account
count Agreement.                                                                     be opened regardless of whether the member is still in the field of membership
7. Transaction Limitations. Please refer to the Share Account (Savings), Truth in    of the Credit Union. When a joint owner on an account is deceased, the account
Savings Disclosure section, No. 7.                                                   owner may maintain the account. However, when an account owner on an ac-
8. Nature of Dividends. Please refer to the Share Account (Savings), Truth in        count is deceased, the joint owner on the account may not maintain the account.
Savings Disclosure section, No. 8.                                                   The account must be closed. If the joint owner does not have an account he/she
9. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in         is eligible to open a new account under a new account number.
Savings Disclosure section, No. 9.                                                   4. Except for Share Draft (Checking) accounts, Credit Union shares are not
10. Par Value of Shares; Dividend Period. The par value of a regular share in this   transferable, except on the books of the Credit Union. Credit Union membership
Credit Union is $5.00. The dividend period for this account is monthly.              cannot be transferred;
11. National Credit Union Share Insurance Fund. Please refer to the Share Ac-        5. Deposits or transfers of funds to or from your Share Account (Savings),
count (Savings), Truth in Savings Disclosure section, No. 11.                        Brighter Day Savings, and/or “YOU NAME IT” Savings Account may be made
12. Bonus. Please refer to the Share Account (Savings), Truth in Savings Disclo-     in person, by mail, by telephone request (CALL-24), and via online banking,
sure section, No. 12.                                                                (subject to limitations stated in Share Account (Savings), Truth in Savings Dis-
                                                                                     closure section, No. 7);
                                                                                     6. Withdrawals are subject to the provisions and restrictions contained in any
BRIGHTER DAY SAVINGS ACCOUNT                                                         loan agreement and such other terms and conditions as the Credit Union may
                                                                                     establish from time to time, without necessity for the member’s approval, and the
TRUTH IN SAVINGS DISCLOSURES                                                         member agrees to be bound by any such changes;
1. Rate Information. Please refer to the Account Rate Sheet for the current divi-    7. A Share Account (Savings), Brighter Day Savings, or “YOU NAME IT” Sav-
dend rate and annual percentage yield (APY) provided with this Account Agree-        ings Account will be considered dormant if it is inactive for 365 days and has no
ment. The two daily balance tiers for this account are: $0 - $2,500 and $2,500.01    member-initiated activity. (Direct deposits, preauthorized transactions, automatic
and above. The stated dividend rate and APY will be paid only on the portion of      deductions, payroll deductions, and similar transactions are not considered
your daily balance that falls within the applicable Brighter Day Savings Account     member-initiated activity.) Any Share Account (Savings), Brighter Day Savings,
tier. The dividend rate and the APY may change every month, as determined by         or “YOU NAME IT” Savings Account with a zero balance and no member-initi-
the Credit Union’s Board of Directors.                                               ated activity for 365 days may be closed by the Credit Union. A Share Account
2. Compounding and Crediting. Dividends will be calculated daily and will be         (Savings) may be closed only if certain other conditions are met (including,
compounded and credited quarterly. For this account type, the dividend period        but not limited to, the member does not have any active loans or other accounts
is quarterly, for example, the beginning date of the first dividend period of the    under his/her member number);
calendar year is January 1 and the ending date of such dividend period is March      8. The Credit Union reserves the right to amend this Agreement by mailing the
31. All other dividend periods follow this same pattern of dates. The dividend       member a written notice of the modification within 30 days of the effective date
declaration date is the ending date of a dividend period and for the example is      of the modification. Written notice is considered given when mailed to the ad-
March 31. If you close the share account before dividends are credited, you will     dress shown on the periodic statement;
receive dividends due at the time the account is closed. Dividends will not be       9. The Credit Union reserves the right of setoff if a member owes the Credit
earned for the day the account is closed.                                            Union money as a borrower, comaker, cosigner, guarantor, or otherwise. Each
3. Minimum Balance Requirements. There is no minimum balance required to             joint owner agrees that the Credit Union may use the account to satisfy any one
open this account or earn the disclosed APY.                                         of their individual obligations; similarly, each joint owner agrees that the Credit
4. Balance Computation Method. Dividends are calculated by the daily balance         Union may use the funds in their individual account to satisfy obligations of the
method, which applies a daily periodic rate to the principal in your account each    joint account. The right of setoff does not apply to IRAs or other tax-deferred
day.                                                                                 retirement accounts;
5. Accrual of Dividends. Please refer to the Share Account (Savings), Truth in       10. Any garnishment or levy against the account is subject to the Credit Union’s
Savings Disclosure section, No. 5.                                                   right of setoff and security interest. The Credit union may refuse to allow any
6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-         withdrawals until the dispute is resolved;
count Agreement.                                                                     11. The Credit Union may recover any attorney’s fees associated with defending
7. Transaction Limitations. Please refer to the Share Account (Savings), Truth in    the Credit Union’s interest where the interest of the Credit Union is adverse to
Savings Disclosure section, No. 7.                                                   that of the member;
8. Nature of Dividends. Please refer to the Share Account (Savings), Truth in        12. Shares in the Share Account (Savings) may not be withdrawn below the
Savings Disclosure section, No. 8.                                                   amount pledged as collateral on a loan without the approval of a loan officer.
9. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in         Shares in a “YOU NAME IT” Savings Account or Brighter Day Savings Ac-
Savings Disclosure section, No. 9.                                                   count may not be used as collateral for a loan;
10. Par Value of Shares; Dividend Period. The par value of a regular share in this   13. All statements and notices concerning this account will be mailed to the per-
Credit Union is $5.00. The dividend period for this account is quarterly.            son whose signature appears first on the Application for Services for this account
11. National Credit Union Share Insurance Fund. Please refer to the Share Ac-        at the last address known to the Credit Union. The Credit Union is relieved of all
count (Savings), Truth in Savings Disclosure section, No. 11.                        liability for items lost in delivery by U.S. Mail or any other method of delivery
                                                                                     requested or not requested for or by the member, and is authorized to destroy
                                                                                     any statements, vouchers, and notices returned undelivered by the U.S. Postal
OTHER TERMS AND CONDITIONS FOR SHARE ACCOUNT (SAVINGS),                              Service;
“YOU NAME IT” SAVINGS, AND BRIGHTER DAY SAVINGS ACCOUNTS:                            14. The Credit Union may, at its sole discretion, transfer funds, if available,
                                                                                     from your Share Account (Savings) to cover any transaction presented against
Each owner of this account agrees with the Credit Union as follows:                  non-sufficient funds (NSF) in your Share Draft (Checking) Account. An OD

                                                                                                                                                                           3
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 6 of 44
    Protection Transfer fee will be imposed per transaction. (Please refer to the Fee      SHARE DRAFT (CHECKING) ACCOUNTS
    Schedule for the fee amount). OD Protection Transfers are not available with
    “YOU NAME IT” Savings Accounts or Brighter Day Savings Account. IF THIS                Each person whose signature appears on the Application for Services requests
    IS A JOINT ACCOUNT, EACH JOINT OWNER IS JOINTLY AND SEVER-                             that the Credit Union establish a Share Draft (Checking) Account, and agrees
    ALLY LIABLE TO THE CREDIT UNION FOR ALL OVERDRAFTS PAID                                to the terms set forth in the Account Agreement and policies adopted from time
    OVER THE SIGNATURE OF ANY OF THEM;                                                     to time by the Board of Directors. Deposits to this account may be made at
    15. The Credit Union may, at its discretion, supply a missing endorsement or           any time. You may withdraw or write checks in payment of cash deposits and
    accept any check or draft made payable to any account owner for deposit to this        collected funds on the day the Credit Union has credited your payment to this
    account without an endorsement;                                                        account. Subject to applicable “check hold” laws, if the Credit Union has to
    16. The amount(s) of any member deposit will be verified by the Credit Union           wait for deposited checks or other uncollected funds to clear, there may be a
    at the time of deposit or, in some instances, after the deposit is made. Once          delay before you can withdraw those funds or write checks against them. This
    amount(s) is/are verified, the Credit Union reserves the right to correct any          Agreement covers any Share Draft (Checking) account(s) held by you now or in
    entries at a later time if amount(s) is/are in error. Any objection respecting any     the future, unless notified by the Credit Union of any change in terms.
    item shown on a statement of this account shall be absolutely barred and waived
    unless made in writing to the Credit Union within twenty (20) days following the       Checking accounts are offered to members in good standing whose checking
    date the statement is mailed. Notice is considered effective when received by the      account histories are acceptable to the Credit Union.
    Credit Union;
    17. When receiving items for deposit or collection, the Credit Union acts as your      Easy Checking Account:
    agent and assumes no responsibility beyond the exercise of ordinary care. All
    items credited are subject to final payment. The Credit Union is under no obliga-      TRUTH IN SAVINGS DISCLOSURES:
    tion to accept for deposit or cash any check that you present. A Chargeback Fee        1. Rate Information. This is a non-dividend bearing account.
    will be imposed for any item deposited into the account and returned unpaid.           2. Minimum Balance Requirements. The minimum balance amount required to
    (Please refer to the Fee Schedule for the fee amount);                                 open this account is $25.00. There is no minimum balance required to maintain
    18. Dividends will not be earned on withdrawn funds for the day the funds are          this account.
    withdrawn. Paid dividends not withdrawn are added to the account balance and           3. Fees and Charges. You must make four or more Point of Sale (POS) debit
    compounded;                                                                            card purchase transactions per calendar month from this account or have at least
    19. An Escheat Fee will be charged per member on any accounts, and the                 one direct deposit transaction per calendar month credited to this checking ac-
    account[s] will be closed, if the account has been inactive for the period of time     count to avoid the Easy Checking Maintenance Fee. If you do not meet at least
    specified in the Alabama Unclaimed Property Law, or appropriate statute in             one of these two conditions for the month, your account will be charged the Easy
    Tennessee, has no active loans and the Credit Union has had no contact with the        Checking Maintenance Fee for that month. The debit card purchase transactions
    account owner for this period of time. (Please refer to the Fee Schedule for the       must be posted to the account during the calendar month to qualify. The Easy
    maximum Escheat Fee amount that will be charged. If the account balance is be-         Checking Maintenance Fee is waived for members aged 24 years or younger.
    low the maximum fee amount, the fee will equal the available funds remaining);         Please refer to the Fee Schedule provided with this Account Agreement for the
    20. Official Checks are valid (negotiable) for six (6) months after the date of        Easy Checking Maintenance Fee amount and other fee amounts associated with
    issuance. If an Official Check has not cleared your account after six (6) months,      this account.
    it will be voided and re-deposited into the share account it was drawn from. You       4. Transaction Limitations. No transaction limitations apply to this account.
    will be notified in writing when the Official Check is re-deposited. If the Official   5. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in
    Check has not cleared your account after six (6) months, you should contact the        Savings, Disclosure section, No. 9.
    payee and make other arrangements for payment;                                         6. Par Value of Shares. The par value of a regular share in this Credit Union is
    21. You may remove a joint from your account one time without a incurring a            $5.00.
    fee. After the first request, a Remove Joint Fee will be charged each time you         7. National Credit Union Share Insurance Fund. Member accounts in this Credit
    add the same joint to your account that was removed within a six-month period.         Union are federally insured by the National Credit Union Share Insurance Fund.
    (Please refer to the Fee Schedule for the fee amount);
    22. This Account consists of a transaction sub account and a savings sub account.      Rewards Checking Account:
    Funds not routinely needed to pay debits may be transferred to a savings sub
    account. We may periodically transfer funds between these two sub accounts. If         TRUTH IN SAVINGS DISCLOSURES:
    your Account is a Plan on which dividends are paid, your dividend calculation          1. Rate Information. This is a non-dividend-bearing account.
    will remain the same. Otherwise, the savings sub account will be non-dividend          2. Minimum Balance Requirements. The minimum balance amount required to
    bearing. The saving sub account will be governed by the rules governing our            open this account is $25.00. There is no minimum balance required to maintain
    other savings accounts indicated within the Truth in Savings Disclosures Section       this account.
    of your Account Agreement. This process will not affect your available balance,        3. Fees and Charges. You must make four or more Point of Sale (POS) debit
    the dividend you may earn, NCUA insurance protection, your monthly statement,          card purchase transactions per calendar month from this account or have at
    or any other features of this Account;                                                 least one direct deposit transaction per calendar month credited to this checking
    23. ACH transactions are governed by operating rules of the National Automated         account to avoid the Rewards Checking Maintenance Fee. If you do not meet
    Clearing House Association. In accordance with these rules, the credit union will      at least one of these two conditions for the month, your account will be charged
    not provide you with next day notice of receipt of ACH credit transfers to your        the Rewards Checking Maintenance Fee for that month. The debit card purchase
    account. You will continue to receive notices of receipts of ACH items in the          transactions must be posted to the account during the calendar month to qualify.
    periodic statements which we provide;                                                  The Rewards Checking Maintenance Fee is waived for members aged 24 years
    24. Credit given by Redstone Federal Credit Union to you with respect to an            or younger. Please refer to the Fee Schedule provided with this Account Agree-
    automated clearing house credit entry is provisional until Redstone Federal            ment for the Rewards Checking Maintenance Fee amount and other fee amounts
    Credit Union receives final settlement for such entry through a Federal Reserve        associated with this account.
    Bank. If Redstone Federal Credit Union does not receive final settlement, you          4. Transaction Limitations. No transaction limitations apply to this account.
    are hereby notified and agree that Redstone Federal Credit Union is entitled to a      5. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in
    refund of the amount credited to you in connection with such entry, and the party      Savings, Disclosure section, No. 9.
    making payment to you via such entry (i.e., the originator of the entry) shall not     6. Par Value of Shares. The par value of a regular share in this Credit Union is
    be deemed to have paid you in the amount of such entry;                                $5.00.
    25. Redstone Federal Credit Union may accept on your behalf payments to your           7. National Credit Union Share Insurance Fund. Member accounts in this Credit
    account which have been transmitted through one or more Automated Clearing             Union are federally insured by the National Credit Union Share Insurance Fund.
    Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and
    your rights and obligations with respect to such payments shall be construed in        Safeguard Checking Account:
    accordance with and governed by the laws of the state of Alabama as provided
    by the operating rules of the National Automated Clearing House Association,           TRUTH IN SAVINGS DISCLOSURES:
    which are applicable to ACH transactions involving your account.                       1. Rate Information. This is a non-dividend-bearing account.
    26. Only one Brighter Day Savings Account is allowed per member.                       2. Minimum Balance Requirements. The minimum balance required to open
                                                                                           this account is $25.00. There is no minimum balance required to maintain this

4   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 7 of 44
account.                                                                              liability for items lost in delivery by U.S. Mail or any other method of delivery
3. Fees and Charges. The Safeguard Checking Maintenance Fee varies depend-            requested or not requested for or by the member, and is authorized to destroy
ing on the member’s age and the receipt of eStatements. Please refer to the Fee       any statements, vouchers, and notices returned undelivered by the U.S. Postal
Schedule for the Safeguard Checking Maintenance Fee amount(s) and other fee           Service;
amounts associated with this account. The Safeguard Checking Maintenance Fee          7. You may use information from your share draft (check) to initiate an one-time
is waived for members aged 24 years or younger. To receive eStatements, you           electronic funds transfer from your account. If you voluntarily give informa-
must be an active online banking user and you must sign up for eStatements in         tion about your account (such as our routing number and your account number)
online banking.                                                                       to a party who is seeking to sell you goods or services, and you don’t physically
4. Transaction Limitations. No transaction limitations apply to this account.         deliver a check to the party, any debit to your account initiated by the party to
Checks should not be used on this account. Overdraft Privilege is not available       whom you gave the information is deemed authorized;
for the Safeguard Checking Account. If you do not have sufficient funds in your       8. The Credit Union may pay a check on whatever day it is presented notwith-
Safeguard Checking Account or share savings account to cover a transaction,           standing the date (or any limitation on the time payment) appearing on the
the transaction will be declined. It is possible that a payment may be posted         check. The Credit Union’s determination of the account balance shall be made
to your account in some merchant situations (such as merchant-requested pre-          at any time between presentment of an item(s) and the Credit Union’s midnight
authorizations to validate the account); however, in those situations, you will not   deadline, with only one review of the account required. The Credit Union is not
be charged a non-sufficient funds fee. An OD Protection Transfer fee would be         liable for any payment or nonpayment of a check;
charged if the Credit Union transfers money from your share savings account to        9. The Credit Union may, at its sole discretion, transfer funds, if available,
cover the checking transaction.                                                       from your Share Account (Savings) to cover any transaction presented against
5. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in          non-sufficient funds (NSF) in your Share Draft (Checking) Account. An OD
Savings, Disclosure section, No. 9.                                                   Protection Transfer fee will be imposed per transaction. (Please refer to the Fee
6. Par Value of Shares. The par value of a regular share in this Credit Union is      Schedule for the fee amount). OD Protection Transfers are not available from
$5.00.                                                                                “YOU NAME IT” Savings or Brighter Day Savings Accounts. Honoring past
7. National Credit Union Share Insurance Fund. Member accounts in this Credit         overdrafts does not obligate the Credit Union to honor future overdrafts. If the
Union are federally insured by the National Credit Union Share Insurance Fund.        Share Draft (Checking) Account is overdrawn, the Credit Union may transfer
                                                                                      funds deposited into the Share Account (Savings) to bring the Share Draft
Liberty Checking Account and Privilege Checking Account (For members                  (Checking) Account to a positive balance;
age 55 and over):                                                                     10. If overdraft protection has been requested through an open-end line of credit,
[Please note: The Liberty and Privilege Checking Accounts are no longer               any item or transaction that is presented for payment against non-sufficient funds
available for new checking account requests.]                                         will be deemed to be a request for an advance under the terms and conditions of
                                                                                      that open-end loan account, provided sufficient credit is available, and a loan ad-
TRUTH IN SAVINGS DISCLOSURES:                                                         vance to pay the item or transaction will be credited to this account as provided
1. Rate Information. This is a non-dividend bearing account.                          in the Overdraft Protection Loan disclosures, Astro Line of Credit Agreement
2. Minimum Balance Requirements. There is no minimum balance amount                   and Disclosure Statement, or any other applicable line of credit agreement/dis-
required to open or maintain this account.                                            closures;
3. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-          11. The Credit Union may accept, pay or collect on the account of a member who
count Agreement for the fee amounts associated with this account.                     dies or is adjudicated incompetent until it is notified of the death or adjudication
4. Transaction Limitations. No transaction limitations apply to this account.         of incompetence (by court order) of the member and has a reasonable opportu-
5. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in          nity to act on it. Even with the knowledge of a member’s death, the Credit Union
Savings, Disclosure section, No. 9.                                                   may, for ten (10) days after the date of death, pay checks drawn before death
6. Par Value of Shares. The par value of a regular share in this Credit Union is      unless ordered to stop payment by a person claiming an interest in the account;
$5.00.                                                                                12. The Credit Union is under no obligation to pay a check on which the date is
7. National Credit Union Share Insurance Fund. Member accounts in this Credit         more than six (6) months old;
Union are federally insured by the National Credit Union Share Insurance Fund.        13. The Credit Union may disregard any information on a check, other than the
                                                                                      identification of the payor bank, payable through bank and payee, the amount,
                                                                                      and any other information that appear on the MICR line. Due to truncation and
OTHER TERMS AND CONDITIONS FOR EASY, REWARDS, SAFEGUARD,                              automatic processing, any restrictive legends (e.g., “void after 90 days”) cannot
LIBERTY, AND PRIVILEGE CHECKING ACCOUNTS:                                             be caught by the Credit Union and the Credit Union is not liable for payment of a
Each owner of this account agrees with the Credit Union as follows:                   check bearing any such legend;
1. Except as provided below, the provisions respecting bank deposits and collec-      14. The account owners waive protest for and notice of dishonor and/or nonpay-
tions in the Uniform Commercial Code of Alabama shall apply to transactions on        ment of any items deposited;
this account and the term “bank” in said law shall include this Credit Union for      15. The Credit Union reserves the right of setoff if a member owes the Credit
purposes of applying the law to this Agreement;                                       Union money as borrower, guarantor, or otherwise. The Credit Union may use
2. Only checks and other methods approved by the Credit Union may be used             the account to pay the debt even if withdrawal results in dishonor of subsequent
to withdraw funds from this checking account. Checks are available in several         drafts. Each joint owner agrees that the Credit Union may use the account to
different styles and designs. As a courtesy, the Credit Union may provide a           satisfy any one of their individual obligations; similarly, each joint owner agrees
limited number of temporary checks to assist members while their check order is       that the Credit Union may use the funds in their individual accounts to satisfy
in process. The Credit Union reserves the right to limit the number of temporary      obligations of the joint account. The right of setoff does not apply to IRAs or
checks provided to members;                                                           other tax-deferred retirement accounts;
3. Our checking accounts may be an individual or joint account (with the excep-       16. Credit given for all non-cash items that are cashed or deposited in this ac-
tion of ome minor accounts). Members may not name as joint share account              count by any owner or joint owner is conditional and subject to final payment.
owners or co-borrowers anyone who has caused the Credit Union a loss. The             A Chargeback Fee will be imposed for any item deposited into the account and
Credit Union is authorized to pay checks signed by any owner of this account          returned unpaid. (Please refer to the Fee Schedule for the fee amount);
and to charge the payments against this checking account or, subject to No. 9 and     17. Any garnishment or levy against the account is subject to the Credit Union’s
10 below, against any share account or open-end loan account;                         right of setoff and security interest. The Credit Union may refuse to allow any
IF THIS IS A JOINT ACCOUNT, EACH JOINT OWNER IS JOINTLY AND                           withdrawals until the dispute is resolved;
SEVERALLY LIABLE TO THE CREDIT UNION FOR ALL OVERDRAFTS                               18. The Credit Union may, at its discretion, supply a missing endorsement; or
PAID OVER THE SIGNATURE OF ANY OF THEM;                                               accept any check or draft made payable to any account owner for deposit to this
4. Funds on deposit in this checking account may not be specifically pledged or       account without an endorsement;
set aside by any owner of the account as collateral for a loan;                       19. Official Checks are valid (negotiable) for six (6) months after the date of
5. Deposits or transfers of funds to or from your checking account may be made        issuance. If an Official Check has not cleared your account after six (6) months,
in person, by mail, by telephone request (CALL-24), via online banking, and           it will be voided and re-deposited into the share account it was drawn from. You
through ATMs or ITMs;                                                                 will be notified in writing when the Official Check is re-deposited. If the Official
6. All statements and notices concerning this account will be mailed to the person    Check has not cleared your account after six (6) months, you should contact the
whose signature appears first on the Application for Services for this account at     payee and make other arrangements for payment;
the last address known to the Credit Union. The Credit Union is relieved of all       20. All check forms and paid checks under this account are the property of the

                                                                                                                                                                             5
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 8 of 44
    Credit Union. Each account owner is responsible for notifying the Credit Union         specified in the Alabama Unclaimed Property Law, or appropriate statute in
    immediately of any loss or theft of a check. Paid checks are not included with         Tennessee, has no active loans and the Credit Union has had no contact with the
    statements of this account, but copies may be obtained from the Credit Union           account owner for this period of time. (Please refer to the Fee Schedule for the
    upon request and payment of a nominal charge (Please refer to the Fee Schedule         maximum Escheat Fee amount that will be charged. If the account balance is be-
    for the fee amount). The amount(s) of any member deposit will be verified by           low the maximum fee amount, the fee will equal the available funds remaining.);
    the Credit Union at the time of deposit or, in some instances, after the deposit       31. A monthly Dormant Checking Fee will be charged on inactive checking ac-
    is made. Once amount(s) is/are verified, the Credit Union reserves the right to        counts. (An inactive checking account is one that has had no member-initiated
    correct any entries at a later time if amount(s) is/are in error. Any objection        activity for 180 days.) No fees will be charged if the checking account balance
    respecting any item shown on a statement of this account shall be absolutely           is zero. The Credit Union will not allow the Dormant Checking Fee to draw the
    barred and waived unless made in writing to the Credit Union within twenty (20)        checking account balance below zero. (Please refer to the Fee Schedule for the
    days following the date the statement is mailed. Notice is considered effective        fee amount.) Any checking account with a zero balance and no member-initiated
    when received by the Credit Union. The Credit Union will not be liable if items        activity for 180 days may be closed by the Credit Union;
    were forged or altered in a way that fraud could not be detected by a reasonable       32. Privilege Checking Accounts were available for members age 55 or
    inspection;                                                                            older; however, these accounts are no longer available for new checking
    21. This account shall be subject to service charges in accordance with the Fee        account requests;
    Schedule that is adopted by the Credit Union and in effect. A Fee Schedule will        33. Only a Safeguard Checking Account may be opened by a minor aged 16
    be provided with this Account Agreement;                                               years or older without a joint owner. A minor cannot open an Easy or Rewards
    22. Any owner or joint owner of this account may request a stop payment order.         Checking Account without a joint owner. Joint ownership on minor accounts is
    A stop payment order must identify your name, account number, the date of the          limited to the minor’s parent or legal guardian; however, the account ownership
    check, the payee of the check, the check number, the amount of the check, and          is not required to be the same on all minor accounts. The parent or legal guardian
    the reason for the request. A stop payment order must be requested prior to any        will remain responsible for the account and any electronic service activated or
    action being taken on the item by the Credit Union. A stop payment made orally         applied for by the minor until written notice is received by the Credit Union
    must be confirmed in writing with fourteen (14) calendar days of the original          requesting removal from the account;
    order. A stop-payment order received or confirmed in writing is effective for six      34. You may remove a joint from your account one time without a incurring a
    months. A stop payment order may be renewed for additional six-month periods           fee. After the first request, a Remove Joint Fee will be charged each time you
    by providing a written request to the Credit Union prior to the expiration of the      add the same joint to your account that was removed within a six-month period.
    then current stop payment order. If the Credit Union fails to stop payment of a        (Please refer to the Fee Schedule for the fee amount);
    check that has a valid stop payment order, the Credit Union will re-credit your        35. This Account consists of a transaction sub account and a savings sub account.
    account for the amount of the check or for the amount of your loss, whichever          Funds not routinely needed to pay debits may be transferred to a savings sub
    is less. The Credit Union’s duty to re-credit in this regard is expressly subject to   account. We may periodically transfer funds between these two sub accounts. If
    your duties under Section 4-403(c) of the Uniform Commercial Code. You agree           your Account is a Plan on which dividends are paid, your dividend calculation
    to transfer to the Credit Union all rights against the payee or other holder of the    will remain the same. Otherwise, the savings sub account will be non-dividend
    check to facilitate subrogation under the Uniform Commercial Code if the Credit        bearing. The saving sub account will be governed by the rules governing our
    Union pays a check over a valid stop payment order. All stop payment requests          other savings accounts indicated within the Truth in Savings Disclosures Section
    are subject to payment of a fee as set forth in the Fee Schedule provided with this    of your Account Agreement. This process will not affect your available balance,
    Account Agreement;                                                                     the dividend you may earn, NCUA insurance protection, your monthly statement,
    23. Each account owner will pay the Credit Union promptly upon demand the              or any other features of this Account;
    amount of all fees and charges of any overdraft(s) on this account as well as all      36. You acknowledge that the Credit Union may from time to time, in its sole
    costs of collection, including reasonable attorney’s fees, or in connection with       discretion, reject any electronic funds transfer (EFT) or return any EFT for the
    any other account litigation where the Credit Union’s interest is adverse to that of   following reasons: (a) if there are insufficient or unavailable funds in the account
    the member. The Credit Union is not liable to the member if paying a third party       or the account has been closed or frozen, or (b) if the EFT does not conform to
    leaves insufficient funds in the account to cover outstanding drafts or items. The     the terms of this Agreement. If an EFT is returned, the Credit Union will notify
    member is responsible for any fees associated with any court order;                    you and you will have the sole obligation to remake the EFT in accordance with
    24. Our customary fees and charges, including without limitation our non-              the terms of this Agreement. The Credit Union may from time to time, in its sole
    sufficient funds/overdraft fees as set forth in our current fee schedules, will be     discretion and without any obligation to do so, make any EFT even though an
    included in the Overdraft Privilege limits and will be charged for each non-           overdraft to the account may result. To the extent permitted by applicable law,
    sufficient funds (NSF) item that will or would overdraw your account including,        you agree that the Credit Union will have no liability whatsoever for rejecting
    but not limited to, Checks, Debit Drafts (paper), ACH Debits, Bill Pay Debits,         or returning any EFT. If an overdraft occurs in an account, you agree to cause
    POS (Point of Sale) Purchases, and Redstone Federal Credit Union Teller Cashed         sufficient available funds to pay the amount of the overdraft to be deposited into
    Checks;                                                                                or credited to the account before the end of that business day. Any overdraft
    25. A non-sufficient funds (negative) balance may result from: A) The payment          existing at the close of a business day is immediately due and payable without
    of checks, electronic funds transfers, or other withdrawal requests; B) Pay-           notice or demand;
    ments authorized by you; C) The return, unpaid, of items deposited by you; D)          37. Credit given by Redstone Federal Credit Union to you with respect to an
    The imposition of applicable service charges; or E) The deposit of items which         automated clearing house credit entry is provisional until Redstone Federal
    according to the Credit Union’s Funds Availability Policy, are treated as not yet      Credit Union receives final settlement for such entry through a Federal Reserve
    “available” or finally paid;                                                           Bank. If Redstone Federal Credit Union does not receive final settlement, you
    26. When receiving items for deposit or collection, the Credit Union acts as your      are hereby notified and agree that Redstone Federal Credit Union is entitled to a
    agent and assumes no responsibility beyond the exercise of ordinary care. All          refund of the amount credited to you in connection with such entry, and the party
    items credited are subject to final payment. The Credit Union is under no obliga-      making payment to you via such entry (i.e., the originator of the entry) shall not
    tion to accept for deposit or cash any check that you present;                         be deemed to have paid you in the amount of such entry;
    27. The Credit Union may terminate this Agreement upon mailing a notice to the         38. Redstone Federal Credit Union may accept on your behalf payments to your
    address on record. This account may also be terminated without notice if any           account which have been transmitted through one or more Automated Clearing
    check(s) or item(s) is/are returned unpaid because of insufficient funds in this       Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and
    account or if this or any other share or loan account of the member is not main-       your rights and obligations with respect to such payments shall be construed in
    tained in a manner that is satisfactory to the Credit Union. No termination of the     accordance with and governed by the laws of the state of Alabama as provided
    account or Agreement will affect the liability of any account owner for payment        by the operating rules of the National Automated Clearing House Association,
    under No. 23 above;                                                                    which are applicable to ACH transactions involving your account;
    28. The Credit Union reserves the right to amend this Agreement by mailing the         39. ACH transactions are governed by operating rules of the National Automated
    member a written notice of modification within thirty (30) days from the date the      Clearing House Association. In accordance with these rules, the credit union will
    modification is effective. Written notice is considered given when mailed to the       not provide you with next day notice of receipt of ACH credit transfers to your
    address shown on the periodic statement;                                               account. You will continue to receive notices of receipts of ACH items in the
    29. Check order fees will be deducted from your account. The charge will vary          periodic statements which we provide.
    according to the type of checks you order;                                             40. Additional benefits are available with the Rewards Checking account. Please
    30. An Escheat Fee will be charged per member on any accounts, and the                 contact a Credit Union employee to learn more about these benefits.
    account[s] will be closed, if the account has been inactive for the period of time

6   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 9 of 44
MONEY MARKET SHARE ACCOUNT                                                           6. All statements and notices concerning this account will be mailed to the person
                                                                                     whose signature appears first on the Application for Services for this account at
TRUTH IN SAVINGS DISCLOSURES:                                                        the last address known to the Credit Union. The Credit Union is relieved of all
1. Rate Information. The dividend rates and annual percentage yields (APY) are       liability for items lost in delivery by U.S. Mail or any other method of delivery
based on the daily balance of the account. The dividend rate will be paid on the     requested or not requested for or by the member, and is authorized to destroy
entire balance in the account based on the daily balance level. No dividends will    any statements, vouchers, and notices returned undelivered by the U.S. Postal
be paid on daily balances that fall below $2,000. The following daily balance        Service;
levels apply:                                                                        7. A Money Market Share Account will be considered dormant if it is inactive
   Daily Balance Level 1 $2,000.00 to $4,999.99                                      for 365 days and has no member-initiated activity. Any Money Market Share
   Daily Balance Level 2 $5,000.00 to $49,999.99                                     Account with a zero balance and no member-initiated activity for 365 days may
   Daily Balance Level 3 $50,000.00 to $99,999.99                                    be closed by the Credit Union;
   Daily Balance Level 4 $100,000.00 and above                                       8. You may use information from your Money Market share draft (check) to initi-
Please refer to the Account Rate Sheet for the current dividend rates and annual     ate a one-time electronic fund transfer from your account;
percentage yields. The dividend rates and annual percentage yields may change        9. If you voluntarily give information about your account (such as our routing
each month as determined by the Credit Union’s Board of Directors.                   number and the 10-digit account number appearing at the bottom of your check)
2. Compounding and Crediting. Dividends will be calculated daily and                 to a party who is seeking to sell you goods or services, and you don’t physically
compounded and credited monthly. For this account type, the dividend period          deliver a check to the party, any debit to your account initiated by the party to
is monthly, for example, the beginning date of the first dividend period of the      whom you gave the information is deemed authorized;
calendar year is January 1 and the ending date of such dividend period is January    10. The Credit Union may pay a check on whatever day it is presented not-
31. All other dividend periods follow the same pattern of dates. The dividend        withstanding the date (or any limitation on the time payment) appearing on the
declaration date is the ending date of a dividend period and for the example is      check. The Credit Union’s determination of the account balance shall be made
January 31. If you close your Money Market Share Account before dividends            at any time between presentment of an item(s) and the Credit Union’s midnight
are credited, you will receive dividends due at the time the account is closed.      deadline, with only one review of the account required. The Credit Union is not
Dividends will not be earned for the day the account is closed.                      liable for any payment or nonpayment of a check;
3. Minimum Balance Requirements. The minimum balance to open this account            11. The Credit Union may accept, pay or collect on the account of a member who
is $2,000.00. You must maintain a minimum daily balance of $2,000.00 in your         dies or is adjudicated incompetent until it is notified of the death or adjudication
account to earn dividends. If your account falls below the minimum daily bal-        of incompetence (by court order) of the member and has a reasonable opportu-
ance, you will not earn dividends for the length of time your account is below the   nity to act on it. Even with the knowledge of a member’s death, the Credit Union
minimum daily balance.                                                               may, for ten (10) days after the date of death, pay checks drawn before death
4. Balance Computation Method. Dividends are calculated by the daily balance         unless ordered to stop payment by a person claiming an interest in the account;
method, which applies a daily periodic rate to the principal in your account each    12. The Credit Union is under no obligation to pay a check on which the date is
day.                                                                                 more than six (6) months old;
5. Accrual of Dividends. Dividends will begin to accrue on the business day you      13. The Credit Union may disregard any information on a check, other than the
deposit non-cash items (e.g., checks) to your account.                               identification of the payor bank, payable through bank and payee, the amount,
6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-         and any other information that appear on the MICR line. Due to truncation and
count Agreement for the fee amounts associated with this account.                    automatic processing, any restrictive legends (e.g., “void after 90 days”) cannot
7. Transaction Limitations. During any calendar month, you may not make              be caught by the Credit Union and the Credit Union is not liable for payment of a
more than six (6) withdrawals or transfers to another credit union account of        check bearing any such legend;
yours or to a third party by means of a pre-authorized or automatic transfer,        14. The account owners waive protest for and notice of dishonor and/or nonpay-
telephonic or computerized order or instruction, or by check, draft, debit card      ment of any items deposited;
(if applicable) or similar order to a third party. If, during any month, you clear   15. The Credit Union reserves the right of setoff if a member owes the Credit
more than the six permitted withdrawals, your account will be charged a Money        Union money as borrower, guarantor, or otherwise. The Credit Union may use
Market Excessive Check Fee. Checks are considered transacted by the date the         the account to pay the debt even if withdrawal results in dishonor of subsequent
check clears not the written date. (Please refer to the Fee Schedule for the fee     drafts. Each joint owner agrees that the Credit Union may use the account to
amount.)                                                                             satisfy any one of their individual obligations; similarly, each joint owner agrees
8. Nature of Dividends. Dividends are paid from current income and available         that the Credit Union may use the funds in their individual accounts to satisfy
earnings, after required transfers to reserves at the end of a dividend period.      obligations of the joint account. The right of setoff does not apply to IRAs or
9. Bylaw Requirements. Please refer to Share Account (Savings), Truth in Sav-        other tax-deferred retirement accounts;
ings Disclosure section, No. 9.                                                      16. Credit given for all non-cash items that are cashed or deposited in this ac-
10. Par Value of Shares; Dividend Period. The par value of a regular share in        count by any owner or joint owner is conditional and subject to final payment.
this Credit Union is $5.00. The dividend period of the Credit Union for Money        A Chargeback Fee will be imposed for any item deposited into the account and
Market Share Accounts is monthly and for Share Account (Savings) is quarterly.       returned unpaid. (Please refer to the Fee Schedule for the fee amount);
11. National Credit Union Share Insurance Funds. Member accounts in this             17. Any garnishment or levy against the account is subject to the Credit Union’s
Credit Union are federally insured by the National Credit Union Share Insurance      right of setoff and security interest. The Credit Union may refuse to allow any
Fund.                                                                                withdrawals until the dispute is resolved;
                                                                                     18. The Credit Union may, at its discretion, supply a missing endorsement; or
OTHER TERMS AND CONDITIONS:                                                          accept any check or draft made payable to any account owner for deposit to this
Each owner of the account agrees with the Credit Union as follows:                   account without an endorsement;
1. Redstone Federal Credit Union may choose to require seven (7) days written        19. Official Checks are valid (negotiable) for six (6) months after the date of
notice for a withdrawal from this Money Market Share Account;                        issuance. If an Official Check has not cleared your account after six (6) months,
2. Except as provided below, the provisions respecting bank deposits and collec-     it will be voided and re-deposited into the share account it was drawn from. You
tions in the Uniform Commercial Code of Alabama shall apply to transactions on       will be notified in writing when the Official Check is re-deposited. If the Official
this account and the term “bank” in said law shall include this Credit Union for     Check has not cleared your account after six (6) months, you should contact the
purposes of applying the law to this Agreement;                                      payee and make other arrangements for payment;
3. Only checks and other methods approved by the Credit Union may be used to         20. All check forms and paid checks under this account are the property of the
withdraw funds from this account;                                                    Credit Union. Each account owner is responsible for notifying the Credit Union
4. This account may be an individual or joint account. Members may not name          immediately of any loss or theft of a check. Paid checks are not included with
as joint share account owners or co-borrowers anyone who has caused the Credit       statements of this account, but copies may be obtained from the Credit Union
Union a loss. The Credit Union is authorized to pay checks signed by any owner       upon request and payment of a nominal charge (Please refer to the Fee Schedule
of this account and to charge the payments against this checking account;            for the fee amount). The amount(s) of any member deposit will be verified at the
IF THIS IS A JOINT ACCOUNT, EACH JOINT OWNER IS JOINTLY AND                          time of deposit or, in some instances, after the deposit is made. Once amount(s)
SEVERALLY LIABLE TO THE CREDIT UNION FOR ALL CHECKS PAID                             is/are verified, the Credit Union reserves the right to correct any entries at a later
OVER THE SIGNATURE OF ANY OF THEM;                                                   time if amount(s) is/are in error. Any objection respecting any item shown on
5. Funds on deposit in this account may not be specifically pledged or set aside     a statement of this account shall be absolutely barred and waived unless made
by any owner of the account as collateral for a loan;                                in writing to the Credit Union within twenty (20) days following the date the

                                                                                                                                                                              7
                           Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 10 of 44
    statement is mailed. Notice is considered effective when received by the Credit        31. Redstone Federal Credit Union may accept on your behalf payments to your
    Union. The Credit Union will not be liable if items were forged or altered in a        account which have been transmitted through one or more Automated Clearing
    way that fraud could not be detected by a reasonable inspection;                       Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and
    21. Any owner or joint owner of this account may request a stop payment order.         your rights and obligations with respect to such payments shall be construed in
    A stop payment order must identify your name, account number, the date of the          accordance with and governed by the laws of the state of Alabama as provided
    check, the payee of the check, the check number, the amount of the check and           by the operating rules of the National Automated Clearing House Association,
    the reason for the request. A stop payment order must be requested prior to any        which are applicable to ACH transactions involving your account;
    action being taken on the item by the Credit Union. A stop payment made orally         32. ACH transactions are governed by operating rules of the National Automated
    must be confirmed in writing with fourteen (14) calendar days of the original          Clearing House Association. In accordance with these rules, the credit union will
    order. A stop-payment order received or confirmed in writing is effective for six      not provide you with next day notice of receipt of ACH credit transfers to your
    months. A stop payment order may be renewed for additional six-month periods           account. You will continue to receive notices of receipts of ACH items in the
    by providing a written request to the Credit Union prior to the expiration of the      periodic statements which we provide.
    then current stop payment order. If the Credit Union fails to stop payment of a
    check that has a valid stop payment order, the Credit Union will re-credit your
    account for the amount of the check or for the amount of your loss, whichever          CHRISTMAS CLUB SHARE ACCOUNT
    is less. The Credit Union’s duty to re-credit in this regard is expressly subject to
    your duties under Section 4-403(c) of the Uniform Commercial Code. You agree           TRUTH IN SAVINGS DISCLOSURE:
    to transfer to the Credit Union all rights against the payee or other holder of the    1. Rate Information. Please refer to the Account Rate Sheet for the current
    check to facilitate subrogation under the Uniform Commercial Code if the Credit        dividend rate and annual percentage yield (APY) provided with this Account
    Union pays a check over a valid stop payment order. All stop payment requests          Agreement. The dividend rate and the annual percentage yield may change
    are subject to payment of a fee as set forth in the Fee Schedule provided with this    every month, as determined by the Credit Union’s Board of Directors.
    Account Agreement;                                                                     2. Compounding and Crediting. Please refer to Share Account (Savings), Truth
    22. Each account owner will pay the Credit Union promptly upon demand the              in Savings Disclosure section, No.2.
    amount of all fees and charges of any overdraft(s) on this account as well as all      3. Minimum Balance Requirements. No minimum balance is required to open or
    costs of collection, including reasonable attorney’s fees, or in connection with       maintain this account.
    any other account litigation where the Credit Union’s interest is adverse to that of   4. Balance Computation Method. Dividends are calculated by the daily balance
    the member. The Credit Union is not liable to the member if paying a third party       method, which applies a daily periodic rate to the principal in your account each
    leaves insufficient funds in the account to cover outstanding drafts or items. The     day.
    member is responsible for any fees associated with any court order;                    5. Accrual of Dividends. Dividends will begin to accrue on the business day you
    23. When receiving items for deposit or collection, the Credit Union acts as your      deposit non-cash items (e.g., checks) to your account.
    agent and assumes no responsibility beyond the exercise of ordinary care. All          6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-
    items credited are subject to final payment. The Credit Union is under no obliga-      count Agreement for the fee amounts associated with this account.
    tion to accept for deposit or cash any check that you present;                         7. Transaction Limitations. Please refer to the Share Account (Savings), Truth in
    24. The Credit Union may terminate this Agreement upon mailing a notice to the         Savings Disclosure section, No. 7.
    address on record. This account may also be terminated without notice if any           8. Nature of Dividends. Dividends are paid from current income and available
    check(s) or item(s) is/are returned unpaid because of insufficient funds in this       earnings, after required transfers to reserves at the end of a dividend period.
    account or if this or any other share or loan account of the member is not main-       9. Bylaw Requirements. Please refer to Share Account (Savings), Truth in Sav-
    tained in a manner that is satisfactory to the Credit Union. No termination of the     ings Disclosure section, No. 9.
    account or Agreement will affect the liability of any account owner for payment        10. Par Value of Share; Dividend Period. The par value of a regular share in this
    under No. 22 above;                                                                    Credit Union is $5.00. The dividend period for this account is quarterly.
    25. The Credit Union reserves the right to amend this Agreement by mailing the         11. National Credit Union Share Insurance Fund. Member accounts in this
    member a written notice of modification within thirty (30) days from the date the      Credit Union are federally insured by the National Credit Union Share Insurance
    modification is effective. Written notice is considered given when mailed to the       Fund.
    address shown on the periodic statement;                                               12. Bonus. Please refer to the Share Account (Savings), Truth in Savings Disclo-
    26. Paid dividends not withdrawn are added to the account balance and com-             sure section, No. 12.
    pounded;
    27. An Escheat Fee will be charged per member on any accounts, and the                 OTHER TERMS AND CONDITIONS:
    account[s] will be closed, if the account has been inactive for the period of time     Each owner of this account agrees with the Credit Union as follows:
    specified in the Alabama Unclaimed Property Law, or appropriate statute in             1. Dividends will not be earned on withdrawn funds for the day the funds are
    Tennessee, has no active loans and the Credit Union has had no contact with the        withdrawn. Paid dividends are added to the account balance and compounded;
    account owner for this period of time. (Please refer to the Fee Schedule for the       2. If an account is closed before November 1st, the member will receive divi-
    maximum Escheat Fee amount that will be charged. If the account balance is be-         dends due at the time the account is closed. Dividends will not be earned for the
    low the maximum fee amount, the fee will equal the available funds remaining.);        day the account is closed;
    28. You may remove a joint from your account one time without a incurring a            3. The first week of November each year, Redstone Federal Credit Union may
    fee. After the first request, a Remove Joint Fee will be charged each time you         transfer the amount in your Christmas Club Share Account, including accrued
    add the same joint to your account that was removed within a six-month period.         dividends, to the Share Account (Savings) or Share Draft (Checking);
    (Please refer to the Fee Schedule for the fee amount);                                 4. Deposits to your Christmas Club Share Account can be made by direct remit-
    29. This Account consists of a transaction sub account and a savings sub account.      tance, payroll allocation, or automatic shares transfer;
    Funds not routinely needed to pay debits may be transferred to a savings sub           5. Credit given for all non-cash items that are cashed or deposited in this ac-
    account. We may periodically transfer funds between these two sub accounts. If         count by any owner or joint owner is conditional and subject to final payment.
    your Account is a Plan on which dividends are paid, your dividend calculation          A Chargeback Fee will be imposed for any item deposited into the account and
    will remain the same. Otherwise, the savings sub account will be non-dividend          returned unpaid. (Please refer to the Fee Schedule for the fee amount). IF THIS
    bearing. The saving sub account will be governed by the rules governing our            IS A JOINT ACCOUNT, EACH JOINT OWNER IS JOINTLY AND SEVER-
    other savings accounts indicated within the Truth in Savings Disclosures Section       ALLY LIABLE TO THE CREDIT UNION FOR ALL CHECKS PAID OVER
    of your Account Agreement. This process will not affect your available balance,        THE SIGNATURE OF ANY OF THEM;
    the dividend you may earn, NCUA insurance protection, your monthly statement,          6. The amount(s) of any member deposit will be verified at the time of deposit or,
    or any other features of this Account;                                                 in some instances, after the deposit is made. Once amount(s) is/are verified, the
    30. Credit given by Redstone Federal Credit Union to you with respect to an            Credit Union reserves the right to correct any entries at a later time if amount(s)
    automated clearing house credit entry is provisional until Redstone Federal            is/are in error. Once amounts are verified, the Credit Union reserves the right to
    Credit Union receives final settlement for such entry through a Federal Reserve        correct any entries at a later time if amounts are in error. Members have twenty
    Bank. If Redstone Federal Credit Union does not receive final settlement, you          (20) days, from the day of receipt of monthly statement, to object to items
    are hereby notified and agree that Redstone Federal Credit Union is entitled to a      reflected on statement of accounts;
    refund of the amount credited to you in connection with such entry, and the party      7. A Christmas Club Share Account will be considered dormant if it is inactive
    making payment to you via such entry (i.e., the originator of the entry) shall not     for 365 days and has no member-initiated activity. Any Christmas Club Share
    be deemed to have paid you in the amount of such entry;                                Account with a zero balance and no member-initiated activity for 365 days may

8   Redstone Federal Credit Union — Public
                       Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 11 of 44
be closed by the Credit Union;
8. The Credit Union reserves the right to amend this Agreement by mailing to the      This Share Account is offered to members in good standing whose account histo-
member a written notice of modification within thirty (30) days from the date the     ries are acceptable to the Credit Union.
modification is effective. Written notice is considered given when mailed to the
address shown on the periodic statement;                                              TRUTH IN SAVINGS DISCLOSURES:
9. Any garnishment or levy against the account is subject to the Credit Union’s       1. Rate Information. This is a non-dividend bearing account.
right of setoff and security interest. The Credit Union may refuse to allow any       2. Minimum Balance Requirements. The minimum balance amount required to
withdrawals until the dispute is resolved;                                            open this Share Account will be equal to the amount of the credit limit on the
10. An Escheat Fee will be charged per member on any accounts, and the                Share Secured Visa Traditional Credit Card Account.
account[s] will be closed, if the account has been inactive for the period of time    3. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-
specified in the Alabama Unclaimed Property Law, or appropriate statute in            count Agreement for the fee amounts associated with this account.
Tennessee, has no active loans and the Credit Union has had no contact with the       4. Transaction Limitations. Once the account is opened, you understand and
account owner for this period of time. (Please refer to the Fee Schedule for the      agree that pledged monies will not be accessible for withdrawal and no deposits
maximum Escheat Fee amount that will be charged. If the account balance is be-        may be made to the Share Account unless we approve a credit limit increase; in
low the maximum fee amount, the fee will equal the available funds remaining;         which case, you will deposit additional funds in the Share Account equal to the
11. You may remove a joint from your account one time without a incurring a           amount of the increase you requested and the Credit Union will hold this amount,
fee. After the first request, a Remove Joint Fee will be charged each time you        in addition to that amount already held, in the Share Account addressed herein.
add the same joint to your account that was removed within a six-month period.        Credit limit increases will be in $100 increments only not to exceed $5,000. No
(Please refer to the Fee Schedule for the fee amount);                                other deposits may be made to the Share Account. You understand and agree not
12. This Account consists of a transaction sub account and a savings sub account.     to withdraw or attempt to withdraw pledged monies, unless the following condi-
Funds not routinely needed to pay debits may be transferred to a savings sub          tions are fulfilled:
account. We may periodically transfer funds between these two sub accounts. If           a. Paying the Share Secured Visa Traditional Credit Card Account balance in
your Account is a Plan on which dividends are paid, your dividend calculation            full including pending authorizations, providing written notice to close it, and
will remain the same. Otherwise, the savings sub account will be non-dividend            surrendering all cards.
bearing. The saving sub account will be governed by the rules governing our              b. The Share Secured Visa Traditional Credit Card Account balance is zero
other savings accounts indicated within the Truth in Savings Disclosures Section         and written notification of cancellation has been received. You understand
of your Account Agreement. This process will not affect your available balance,          and agree that pledged monies may be held for 30 days after receipt of cancel-
the dividend you may earn, NCUA insurance protection, your monthly statement,            lation date.
or any other features of this Account;                                                Should you dispute charges owed to us, you understand and agree not to rescind
13. Credit given by Redstone Federal Credit Union to you with respect to an           this Agreement or withdraw or attempt to withdraw monies from the pledged
automated clearing house credit entry is provisional until Redstone Federal           Share Account until such disputes are resolved. You agree that the Credit Union
Credit Union receives final settlement for such entry through a Federal Reserve       reserves the right to transfer pledged monies from your Share Account at any
Bank. If Redstone Federal Credit Union does not receive final settlement, you         time the Share Secured Visa Traditional Credit Card Account is past due, is
are hereby notified and agree that Redstone Federal Credit Union is entitled to a     inactive for a period of time, upon written notice either you or we terminate or
refund of the amount credited to you in connection with such entry, and the party     suspend your credit privileges, or you are otherwise in default. Upon these
making payment to you via such entry (i.e., the originator of the entry) shall not    occurrences, the Share Account and the Share Secured Visa Traditional Credit
be deemed to have paid you in the amount of such entry;                               Card Account will be closed. Any available funds in the Share Account will be
14. Redstone Federal Credit Union may accept on your behalf payments to your          transferred to your Share Account. However, we reserve the right to distribute
account which have been transmitted through one or more Automated Clearing            available funds to you via cash, check, or transfer to another account.
Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and
your rights and obligations with respect to such payments shall be construed in       OTHER TERMS AND CONDITIONS:
accordance with and governed by the laws of the state of Alabama as provided          1. Credit limits on this account range from $250 to $5000;
by the operating rules of the National Automated Clearing House Association,          2. No overdraft transfers are allowed with this account;
which are applicable to ACH transactions involving your account;                      3. Call 24, online banking and ATM access are not available with this account;
15. ACH transactions are governed by operating rules of the National Automated        4. No joint owner or beneficiaries are allowed on this account; however, up to 3
Clearing House Association. In accordance with these rules, the credit union will     authorized users may be listed on the Share Secured Visa Traditional Credit Card
not provide you with next day notice of receipt of ACH credit transfers to your       Account;
account. You will continue to receive notices of receipts of ACH items in the         5. Normal check hold policies will apply to the account. The Credit Union is
periodic statements which we provide;                                                 under no obligation to accept for deposit or cash any check that you present;
16. Members may not name as joint share account owners or co-borrowers any-           6. Any garnishment or levy against the account is subject to the Credit Union’s
one who has caused the Credit Union a loss.                                           right of setoff and security interest. The Credit union may refuse to allow any
17. The Credit Union is under no obligation to accept for deposit or cash any         withdrawals until the dispute is resolved; and
check that you present;                                                               7. An Escheat Fee will be charged per member on any accounts, and the
18. The Credit Union reserves the right of setoff if a member owes the Credit         account[s] will be closed, if the account has been inactive for the period of time
Union money as a borrower, comaker, cosigner, guarantor, or otherwise. Each           specified in the Alabama Unclaimed Property Law, or appropriate statute in
joint owner agrees that the Credit Union may use the account to satisfy any one       Tennessee, has no active loans and the Credit Union has had no contact with the
of their individual obligations; similarly, each joint owner agrees that the Credit   account owner for this period of time. (Please refer to to the Fee Schedule for
Union may use the funds in their individual account to satisfy obligations of the     the maximum Escheat Fee that will be charged. If the account balance is below
joint account. The right of setoff does not apply to IRAs or other tax-deferred       the maximum fee amount, the fee will equal the available funds remaining.)
retirement accounts.

                                                                                      S.T.A.R. CLUB® (Start Today at Redstone)
VISA® SECURED SHARE ACCOUNT                                                           The S.T.A.R. Club account is a regular share savings account with S.T.A.R
                                                                                      Club benefits that is specifically designed for young members between the
Each person who requests a Share Secured Visa Traditional Credit Card and             ages of 0-12 years old. (Please refer to the Share Account (Savings) section in
whose signature appears on the Redstone Federal Credit Union Share Secured            this Account Agreement for the account disclosures.) The S.T.A.R. Club is a
Visa Traditional and Designated Share Account Application requests that               youth program intended to start a foundation for good money management and
Redstone Federal Credit Union (Credit Union) establish a Visa Secured Shares          encourage savings for their future. Special gifts and surprises will be available
Account (Share Account) as security for any balance owed on the Share Secured         periodically for club members. Various prizes may be offered to S.T.A.R. Club
Visa Traditional Credit Card if approved. You pledge, under the Uniform Com-          members depending on the promotion current at that time. These prizes may
mercial Code, this Share Account and agree to be bound by the terms set forth in      have an aggregate value in excess of $10.00 per year depending on the number of
this Account Agreement and policies adopted from time to time by the Board of         deposits made into this account.
Directors. This Agreement covers any designated Visa Secured Shares Account
held by you now or in the future, unless notified by the Credit Union of any          Occasionally, the Credit Union may sponsor special drawings where S.T.A.R.
change in terms.                                                                      Club members are eligible to enter for a chance to win prizes. The number of

                                                                                                                                                                            9
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 12 of 44
     winners and the types of prizes will vary per promotion. These prizes may have         the communications or inquiries of any one Trustee concerning a transaction
     a value in excess of $10.00 per year.                                                  or instruction on an Account. This authorization includes, but is not limited to:
                                                                                            complying with orders in writing, by telephone or electronically for the transfer
     Requirements to join the S.T.A.R. Club:                                                or withdrawal of funds; certifying or paying funds to any party by draft, check,
     1. Must meet Share Account (Savings) requirements.                                     debit card, internal or electronic transfer, cashing checks and drafts payable
     2. Member must be age 12 or younger.                                                   to the Trust and endorsed by any one Trustee; and disbursing a portion of any
     3. Must be parent or legal guardian to open the Share Account (Savings) for the        deposit of such checks and drafts in cash or accepting such checks and drafts for
     minor and parent or legal guardian must be joint account owner.                        negotiation. All statements and notices regarding accounts will be mailed to the
                                                                                            address listed for the first Trustee named in this application. Requests for with-
                                                                                            drawal, orders for payment or other transactions on the Accounts evidenced by
     TRUST ACCOUNTS                                                                         a Trustee’s signature may be honored even if the Trustee omits the title “trustee”
                                                                                            from his or her signature or otherwise fails to indicate a representative capac-
     SAVINGS TRUST FUND,                                                                    ity, the intent being that the Trustee is acting in a representative capacity. These
     CHECKING TRUST FUND, AND                                                               authorizations shall continue in effect until RFCU receives written notification of
     MONEY MARKET SHARE ACCOUNT                                                             a change thereto from a Trustee and RFCU has had a reasonable opportunity to
                                                                                            act on such notice.

     SHARE SAVINGS TRUST FUND (hereafter referred to as “Savings Trust                      RFCU shall have no duty to inquire about the use or purpose of any transaction
     Fund”):                                                                                unless RFCU has actual knowledge that a Trustee is acting without authority.
                                                                                            RFCU reserves the right, but shall not be required to, to require written consent
     Redstone Federal Credit Union shall have no responsibility or liability for the        of all Trustees for any transaction on an Account, including a transfer or with-
     proper establishment, administration and management of the Trust and shall             drawal of funds, or for a change or termination of an Account. If RFCU receives
     not have or be deemed to have any fiduciary responsibility to the Trust, or any        notice concerning a dispute over an Account or inconsistent instructions from
     Trustor, Trustee or beneficiary. Credit Union shall have no responsibility or          Trustees, RFCU may suspend or terminate the Account or require a court order
     obligation to supervise or monitor transactions on this account or to inquire as to    or written consent from the Trustees to act.
     the powers or duties of any Trustee.
                                                                                            INDEMNIFICATION
     Credit union members receive only one vote per member. This vote is received           EACH TRUSTOR AND TRUSTEE, PERSONALLY AND JOINTLY AND
     through the purchased share in their regular share account. As a result, a trust       SEVERALLY AND SEPARATELY AS REPRESENTATIVE FOR THE TRUST,
     account is ineligible to receive any voting rights.                                    AGREES TO INDEMNIFY AND HOLD HARMLESS RFCU FROM ANY
                                                                                            AND ALL CLAIMS, SUITS, ACTIONS, DAMAGES, JUDGMENTS, LI-
     CERTIFICATIONS                                                                         ABILITIES, LOSSES, COSTS, CHARGES AND EXPENSES, INCLUDING
     Each Trustor and Trustee certifies that: (1) each Trustee is a trustee for the Trust   COURT COSTS AND ATTORNEY’S FEES, ASSERTED AGAINST RFCU
     and is authorized to establish accounts in the Trust’s name (“Accounts”) from          OR THAT RFCU SHALL OR MAY SUSTAIN IN CONNECTION WITH OR
     time to time at Redstone Federal Credit Union “RFCU” and to deposit funds              RESULTING FROM EFFECTING TRANSACTIONS OR FOLLOWING THE
     belonging to the Trust in such Accounts and that each Account shall be owned           INSTRUCTIONS OF ANY TRUSTEE, DISBURSING OR RECEIVING ANY
     solely by the Trust; (2) all of the Trustees and Trustors for the Trust have signed    FUNDS PURSUANT TO THE DIRECTIONS OF ANY TRUSTEE, RFCU’S
     the Savings Trust Fund Application and Signature form; (3) the Trust docu-             REFUSAL TO ACT ON ANY UNCLEAR OR AMBIGUOUS DIRECTION OF
     ments were duly signed and executed as indicated on the Trust documents, and           ANY TRUSTEE, ANY ACT OR FAILURE TO ACT BY ANY TRUSTEE, OR
     remain in full force and effect; (4) under the terms of the Trust documents, any       RFCU’S RELIANCE ON THE CERTIFICATIONS OR REPRESENTATIONS
     one Trustee is authorized, without the consent or action of any other Trustee or       MADE BY ANY TRUSTOR OR TRUSTEE OR ANY TERM OF ANY TRUST
     any other limitation, to make any instruction or execute any transaction on any        DOCUMENT OR ANY ACTION OR CLAIM BY ANY BENEFICIARY OR
     Account as if the Trustee owned the account personally and individually; (5) the       OTHER PARTY WITH RESPECT TO THE AUTHORITY OR ACTIONS
     terms of the Trust documents are not in conflict with any term contained in any        OF ANY TRUSTEE. EACH TRUSTEE FUTHER ACKNOWLEDGES AND
     Account Document (as defined below); (6) each Trustee is authorized to execute         AGREES THAT HE OR SHE MAY BE HELD LIABLE BY RFCU FOR ANY
     any additional agreements or other documents on behalf of the Trust or to request      DEBT OWED TO RFCU AS A RESULT OF THE ACCOUNT, INCLUDING
     a transaction or submit an instruction or order to RFCU; and (7) all transactions      ANY ATTORNEYS FEES AND COLLECTION FEES ASSOCIATED WITH
     and instructions provided to RFCU shall be in full compliance with the terms of        THE COLLECTION OF SUCH DEBT.
     the Trust and applicable law. Each Trustor and Trustee agrees that RFCU will
     open the Accounts and process transactions and provide services in connection          AGREEMENT
     with the Accounts or enter into other relationships with any Trustee or the Trust      On behalf of the Trust, each Trustee agrees to the terms and conditions contained
     in reliance on these certifications and agrees to notify RFCU promptly upon the        herein and of the Membership and Account Agreement and any other forms as-
     occurrence of any change thereto and RFCU may continue to rely on these cer-           sociated with this account and any subsequent changes or amendments to those
     tifications until it has received such notice and has had a reasonable opportunity     documents (as may be amended from time to time, the “Account Documents”).
     to act on it.                                                                          The terms and conditions of the Account Documents and the certifications
                                                                                            made therein are incorporated herein by reference. The Trustee acknowledges
     Each of the Trustors and Trustees understands and acknowledges that there may          receipt of a copy of the Agreement and Disclosures applicable to the accounts
     be significant legal and tax ramifications arising out or in connection with the       and services requested herein. If an access card or EFT service is requested and
     Trust or the Trust documents and that RFCU has not offered any legal, tax or           provided, the Trustee agrees to the terms of and acknowledges receipt of the
     other advice to the Trust or any Trustor or Trustee and that none of the Trustors      Electronic Funds Transfer Agreement. Each Trustee authorizes RFCU to request
     or Trustees have relied on RFCU to provide any such advice in connection with          one or more consumer reports from a consumer-reporting agency on the Trustee
     the establishment, administration or management of the Trust or otherwise.             from time to time in connection with review of the Account. All references to
                                                                                            the “Trustee” shall also include any successor trustee. Each Trustor agrees that
     AUTHORIZATIONS AND FURTHER ASSURANCES                                                  he or she shall have no rights against RFCU with respect to any Account or any
     Upon request, the Trustee agrees to provide RFCU with complete copies of all           control over the funds in any Account. Each person signing the Savings Trust
     Trust documents, including any amendments. RFCU shall be entitled to rely on           Fund Application and Signature Form acknowledges that RFCU has provided
     any Trust document regarding the Trustees and their powers as to Trust property.       no legal or tax advice with respect to the Trust and has consulted with his or her
     Notwithstanding the foregoing, RFCU shall have no obligation whatsoever to             own attorney in executing the form and opening each Account.
     review any Trust document or to become familiar with any term of the Trust,
     but may rely solely and completely on the certifications or other information          TRUTH IN SAVINGS DISCLOSURES:
     provided by any Trustor or Trustee. In the event of any conflict between any           1. Rate Information. Please refer to the Account Rate Sheet for the current divi-
     term of the Trust and any such certifications or information, such certifications or   dend rate and annual percentage yield (APY) provided with this Account Agree-
     information shall control.                                                             ment. The dividend rate and the APY may change every month, as determined by
                                                                                            the Credit Union’s Board of Directors.
     RFCU is authorized and directed to comply with the instructions or respond to          2. Compounding and Crediting. Dividends will be calculated daily and com-

10   Redstone Federal Credit Union — Public
                       Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 13 of 44
pounded and credited monthly. For this account type, the dividend period is            of the modification. Written notice is considered given when mailed to the ad-
monthly, for example, the beginning date of the first dividend period of the calen-    dress shown on the periodic statement;
dar year is January 1 and the ending date of such dividend period is January 31.       8. When receiving a garnishment or levy, the Credit union may refuse to allow
All other dividend periods follow the same pattern of dates. The dividend decla-       any withdrawals until the dispute is resolved;
ration date is the ending date of a dividend period and for the example is January     9. The Credit Union may recover any attorney’s fees associated with defend-
31. If the Trustee closes the Savings Trust Fund Account before dividends are          ing the Credit Union’s interest where the interest of the Credit Union is adverse
credited, the account will receive dividends due at the time the account is closed.    to that of the Trust, the Trustee, the Trustor, the beneficiary or any other party
Dividends will not be earned for the day the account is closed.                        claiming an interest in the account;
3. Minimum Balance Requirements. There is no minimum balance to open this              10. Shares in the Savings Trust Fund Account, in any Checking or Money Market
account. The Trustee must maintain a minimum daily balance of $500.00 in this          accounts or any other accounts held in the name of the Trust may not be pledged
account to earn dividends. If the account balance falls below the minimum daily        as collateral on a loan;
balance, the account will not earn any dividends for the period the account is         11. All statements and notices concerning this account will be mailed to the per-
below the minimum daily balance.                                                       son whose signature appears first as Trustee on the Savings Trust Fund Applica-
4. Balance Computation Method. Dividends are calculated by the daily balance           tion and Signature Form for this account at the last address known to the Credit
method, which applies a daily periodic rate to the principal in your account each      Union. The Credit Union is relieved of all liability for items lost in delivery by
day.                                                                                   U.S. Mail or any other method of delivery requested or not requested for or by
5. Accrual of Dividends. Dividends will begin to accrue on the business day the        the Trustee, and is authorized to destroy any statements, vouchers, and notices
Trustee deposits non-cash items (e.g., checks) to the account.                         returned undelivered by the U.S. Postal Service;
6. Fees and Charges. Please refer to the Fee Schedule provided with this Account       12. The Credit Union may, at its sole discretion, transfer funds, if available,
Agreement for the fee amounts associated with this account.                            from the Savings Trust Fund Account to cover any transaction presented against
7. Transaction Limitations. During any calendar month, the Trustee may not             non-sufficient funds (NSF) in a Share Draft (Checking) Account owned by the
make more than six (6) withdrawals or transfers to another credit union account        Trust. An OD Protection Transfer Fee will be imposed per transaction. (Please
of the Trustee’s or to a third party by means of a pre-authorized or automatic         refer to the Fee Schedule for the fee amount). IF THIS IS A JOINT ACCOUNT,
transfer, telephonic or computerized order or instruction, or by check, draft, debit   EACH TRUSTEE IS JOINTLY AND SEVERALLY LIABLE TO THE CREDIT
card (if applicable) or similar order to a third party.                                UNION FOR ALL OVERDRAFTS PAID OVER THE SIGNATURE OF ANY
8. Nature of Dividends. Dividends are paid from current income and available           OF THEM;
earnings after required transfers to reserves at the end of a dividend period.         13. The Credit Union may, at its discretion, supply a missing endorsement or
9. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in           accept any check or draft made payable to any Trustee for deposit to this account
Savings Disclosure section, No. 9, found in the Share Account section of this          without an endorsement;
Agreement.                                                                             14. The amount(s) of any member deposit will be verified at the time of deposit
10. Par Value of Shares; Dividend Period. The par value of a regular share in this     or, in some instances, after the deposit is made. Once amount(s) is/are veri-
Credit Union is $5.00. The dividend period for this account is monthly.                fied, the Credit Union reserves the right to correct any entries at a later time if
11. National Credit Union Share Insurance Fund. Accounts in this Credit Union          amount(s) is/are in error. Any objection respecting any item shown on a state-
are federally insured by the National Credit Union Share Insurance Fund.               ment of this account shall be absolutely barred and waived unless made in writ-
                                                                                       ing to the Credit Union within twenty (20) days following the date the statement
OTHER TERMS AND CONDITIONS FOR SAVINGS TRUST FUND                                      is mailed. Notice is considered effective when received by the Credit Union;
ACCOUNT:                                                                               15. When receiving items for deposit or collection, the Credit Union acts as agent
Each Trustee and Trustor of this account agrees with the Credit Union as follows:      and assumes no responsibility beyond the exercise of ordinary care. All items
1. The Savings Trust Fund Account is owned by the Trust. Each Trustor must be          credited are subject to final payment. The Credit Union is under no obligation
a Credit Union member. At any time, the Credit Union may require each Trustee          to accept for deposit or cash any check that you present. A Chargeback Fee will
or each beneficiary to execute certain certificates, affidavits, or instruments        be imposed for any item deposited into the account and returned unpaid. (Please
attesting to the terms of the Trust, their respective rights therein, or such other    refer to the Fee Schedule for the fee amount);
facts or information as Credit Union may require in its sole discretion. Credit        16. Dividends will not be earned on withdrawn funds for the day the funds are
Union may accept such certificates, affidavits or instruments in lieu of accepting     withdrawn. Paid dividends not withdrawn are added to the account balance and
or reviewing any of the Trust documents, and may rely on the information so            compounded;
provided (which shall control in the event of any conflict with any term of the        17. A Savings Trust Fund Account may be considered dormant if it is inactive for
Trust), and Credit Union shall not be charged with knowledge of any of the terms       365 days and has no Trustee-initiated activity;
of the Trust;                                                                          18. An Escheat Fee will be charged per Trust account on any accounts, and any
2. If the names of two (2) or more persons appear as Trustees, they will have          account will be closed, if the account has been inactive for the period of time
equal authority with respect to the entire account during their lifetimes. Any         specified in the Alabama Unclaimed Property Law, or appropriate statute in
named Trustors or Trustees may not have caused the Credit Union a loss. In             Tennessee, has no active loans and the Credit Union has had no contact with the
order to remove a joint trustee from any type of share account, the Credit Union       Trustee for this period of time. (Please refer to the Fee Schedule for the maxi-
will require that an amended Trust Document or Declaration of Trust or other           mum Escheat Fee amount that will be charged. If the account balance is below
certifications be submitted by the Trustee to the Credit Union before such             the maximum fee amount, the fee will equal the available funds remaining);
changes will be made to the account;                                                   19. Official Checks are valid (negotiable) for six (6) months after the date of
3. Upon the death of any Trustee, the surviving Trustee(s) shall have equal rights     issuance. If an Official Check has not cleared the account after six (6) months,
to the total amount in the share account. A successor Trustee must provide             it will be voided and re-deposited into the share account it was drawn from. The
evidence documenting authority or other certifications by the Trustee to the           Trustee will be notified in writing when the Official Check is re-deposited. If
Credit Union to assume the role and responsibilities of a Trustee. If the successor    the Official Check has not cleared the account after six (6) months, the Trustee
Trustee is not eligible for membership, such as in the case of a corporate trustee,    should contact the payee and make other arrangements for payment;
the accounts will be closed. The Credit Union may not release funds until it is        20. This Account consists of a transaction sub account and a savings sub account.
satisfied that all required legal documents have been provided and all other legal     Funds not routinely needed to pay debits may be transferred to a savings sub
requirements met;                                                                      account. We may periodically transfer funds between these two sub accounts. If
4. Except for Share Draft (Checking) accounts, Credit Union shares are not             the Account is a Plan on which dividends are paid, the dividend calculation will
transferable, except on the books of the Credit Union. Credit Union membership         remain the same. Otherwise, the savings sub account will be non-dividend bear-
cannot be transferred;                                                                 ing. The saving sub account will be governed by the rules governing our other
5. Deposits or transfers of funds to or from the Savings Trust Fund Account may        savings accounts indicated within the Truth in Savings Disclosures Section of the
be made in person, by mail, by telephone request (CALL-24), and via online             Account Agreement. This process will not affect the available balance, the divi-
banking, subject to limitations stated in Share Account (Savings), Truth in Sav-       dend the Trustee may earn, NCUA insurance protection, the monthly statement,
ings Disclosure section, No. 7;                                                        or any other features of this account;
6. Withdrawals are subject to such other terms and conditions as the Credit Union      21. ACH transactions are governed by operating rules of the National Auto-
may establish from time to time, without necessity for the Trustee’s approval,         mated Clearing House Association. In accordance with these rules, the Credit
and the Trustee and the Trust each agree to be bound by any such changes;              Union will not provide the Trustee with next day notice of receipt of ACH credit
7. The Credit Union reserves the right to amend this Agreement by mailing the          transfers to the account. The Trustee will continue to receive notices of receipts
Trustee a written notice of the modification within 30 days of the effective date      of ACH items in the periodic statements which we provide;

                                                                                                                                                                             11
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 14 of 44
     22. Credit given by Redstone Federal Credit Union to you with respect to an           set aside by any owner of the account as collateral for a loan;
     automated clearing house credit entry is provisional until Redstone Federal           5. Deposits or transfers of funds to or from the checking account may be made
     Credit Union receives final settlement for such entry through a Federal Reserve       in person, by mail, by telephone request (CALL-24), via online banking, and
     Bank. If Redstone Federal Credit Union does not receive final settlement, you         through ATMs;
     are hereby notified and agree that Redstone Federal Credit Union is entitled to a     6. All statements and notices concerning this account will be mailed to the
     refund of the amount credited to you in connection with such entry, and the party     Trustee whose signature appears first on the Savings Trust Fund Application
     making payment to you via such entry (i.e., the originator of the entry) shall not    and Signature Form for this account at the last address known to the Credit
     be deemed to have paid you in the amount of such entry;                               Union. The Credit Union is relieved of all liability for items lost in delivery by
     23. Redstone Federal Credit Union may accept on your behalf payments to your          U.S. Mail or any other method of delivery requested or not requested for or by
     account which have been transmitted through one or more Automated Clearing            the Trustee, and is authorized to destroy any statements, vouchers, and notices
     Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and        returned undelivered by the U.S. Postal Service;
     your rights and obligations with respect to such payments shall be construed in       7. The Trustee may use information from a share draft (check) to initiate an one-
     accordance with and governed by the laws of the state of Alabama as provided          time electronic funds transfer from the account;
     by the operating rules of the National Automated Clearing House Association,          8. If a Trustee voluntarily gives information about the account (such as our rout-
     which are applicable to ACH transactions involving your account.                      ing number and the account number) to a party who is seeking to sell the Trustee
                                                                                           goods or services, and the Trustee doesn’t physically deliver a check to the party,
                                                                                           any debit to the account initiated by the party to whom the Trustee gave the
     SHARE DRAFT CHECKING TRUST FUND (hereafter referred to as                             information is deemed authorized;
     “Checking Trust Fund”):                                                               9. The Credit Union may pay a check on whatever day it is presented notwith-
     Redstone Federal Credit Union shall have no responsibility or liability for the       standing the date (or any limitation on the time payment) appearing on the
     proper establishment, administration and management of the Trust and shall            check. The Credit Union’s determination of the account balance shall be made
     not have or be deemed to have any fiduciary responsibility to the Trust, or any       at any time between presentment of an item(s) and the Credit Union’s midnight
     Trustor, Trustee or beneficiary. Credit Union shall have no responsibility or         deadline, with only one review of the account required. The Credit Union is not
     obligation to supervise or monitor transactions on this account or to inquire as to   liable for any payment or nonpayment of a check;
     the powers or duties of any Trustee.                                                  10. The Credit Union may, at its sole discretion, transfer funds, if available, from
                                                                                           the Savings Trust Fund Account to cover any transaction presented against non-
     Each Trustee whose signature appears on the Savings Trust Fund Application            sufficient funds (NSF) in the Checking Trust Fund Account. An OD Protection
     and Signature Form requests the Credit Union establish a Checking Trust Fund          Transfer Fee will be imposed per transaction. (Please refer to the Fee Schedule
     Account, and agrees to the terms set forth in the Account Agreement and policies      for the fee amount). Honoring past overdrafts does not obligate the Credit Union
     adopted from time to time by the Board of Directors. Deposits to this account         to honor future overdrafts;
     may be made at any time. The Trustee may withdraw or write checks in payment          11. The Credit Union may accept, pay or collect on the account of a Trustee who
     of cash deposits and collected funds on the day the Credit Union has credited the     dies or is adjudicated incompetent until it is notified of the death or adjudication
     payment to this account. Subject to applicable “check hold” laws, if the Credit       of incompetence (by court order) of the Trustee and has a reasonable opportunity
     Union has to wait for deposited checks or other uncollected funds to clear, there     to act on it. Even with the knowledge of a Trustee’s death, the Credit Union may,
     may be a delay before the Trustee can withdraw those funds or write checks            for ten (10) days after the date of death, pay checks drawn before death unless
     against them. This Agreement covers any Checking Trust Fund Account(s) held           ordered to stop payment by a person claiming an interest in the account;
     by the Trustee now or in the future, unless notified by the Credit Union of any       12. The Credit Union is under no obligation to pay a check on which the date is
     change in terms.                                                                      more than six (6) months old;
                                                                                           13. The Credit Union may disregard any information on a check, other than the
     Checking Trust Fund Accounts are offered to members in good standing whose            identification of the payor bank, payable through bank and payee, the amount,
     checking account histories are acceptable to the Credit Union.                        and any other information that appear on the MICR line. Due to truncation and
                                                                                           automatic processing, any restrictive legends (e.g., “void after 90 days”) cannot
     TRUTH IN SAVINGS DISCLOSURES:                                                         be caught by the Credit Union and the Credit Union is not liable for payment of a
     1. Rate Information. This is a non-dividend bearing account.                          check bearing any such legend;
     2. Minimum Balance Requirements. There is no minimum balance amount                   14. The Trustee(s) waive protest for and notice of dishonor and/or nonpayment of
     required to open or maintain this account.                                            any items deposited;
     3. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-          15. Credit given for all non-cash items that are cashed or deposited in this ac-
     count Agreement for the fee amounts associated with this account.                     count by any Trustee is conditional and subject to final payment. A Chargeback
     4. Transaction Limitations. No transaction limitations apply to this account.         Fee will be imposed for any item deposited into the account and returned unpaid.
     5. Bylaw Requirements. Please refer to the Share Account (Savings), Truth in          (Please refer to the Fee Schedule for the fee amount.);
     Savings, Disclosure section, No. 9, found in the Share Account section of this        16. When receiving a garnishment or levy, the Credit Union may refuse to allow
     Agreement.                                                                            any withdrawals until the dispute is resolved;
     6. Par Value of Shares. The par value of a regular share in this Credit Union is      17. The Credit Union may, at its discretion, supply a missing endorsement; or
     $5.00.                                                                                accept any check or draft made payable to any Trustee for deposit to this account
     7. National Credit Union Share Insurance Fund. Member accounts in this Credit         without an endorsement;
     Union are federally insured by the National Credit Union Share Insurance Fund.        18. Official Checks are valid (negotiable) for six (6) months after the date of
     OTHER TERMS AND CONDITIONS FOR CHECKING TRUST FUND                                    issuance. If an Official Check has not cleared the account after six (6) months,
     ACCOUNTS:                                                                             it will be voided and re-deposited into the share account it was drawn from. The
     Each Trustee of this account agrees with the Credit Union as follows:                 Trustee will be notified in writing when the Official Check is re-deposited. If
     1. Except as provided below, the provisions respecting bank deposits and collec-      the Official Check has not cleared the account after six (6) months, the Trustee
     tions in the Uniform Commercial Code of Alabama shall apply to transactions on        should contact the payee and make other arrangements for payment;
     this account and the term “bank” in said law shall include this Credit Union for      19. All check forms and paid checks under this account are the property of the
     purposes of applying the law to this Agreement;                                       Credit Union. Each Trustee is responsible for notifying the Credit Union imme-
     2. Only checks and other methods approved by the Credit Union may be used to          diately of any loss or theft of a check. Paid checks are not included with state-
     withdraw funds from this checking account. Checks are available in a choice of        ments of this account, but copies may be obtained from the Credit Union upon
     carbonless duplicate, regular (single copy) and top-stub checks (limited designs);    request and payment of a nominal charge (Please refer to the Fee Schedule for
     3. Our checking accounts may be an individual or joint account. Any named             the fee amount). The amount(s) of any member deposit will be verified at the
     Trustors or Trustees may not have caused the Credit Union a loss. The Credit          time of deposit or, in some instances, after the deposit is made. Once amount(s)
     Union is authorized to pay checks signed by any Trustee of this account and to        is/are verified, the Credit Union reserves the right to correct any entries at a later
     charge the payments against this checking account or, subject to No. 10 below,        time if amount(s) is/are in error. Any objection respecting any item shown on
     against any share account;                                                            a statement of this account shall be absolutely barred and waived unless made
     IF THIS IS A JOINT ACCOUNT, EACH TRUSTEE IS JOINTLY AND SEVER-                        in writing to the Credit Union within twenty (20) days following the date the
     ALLY LIABLE TO THE CREDIT UNION FOR ALL OVERDRAFTS PAID                               statement is mailed. Notice is considered effective when received by the Credit
     OVER THE SIGNATURE OF ANY OF THEM;                                                    Union. The Credit Union will not be liable if items were forged or altered in a
     4. Funds on deposit in this checking account may not be specifically pledged or       way that fraud could not be detected by a reasonable inspection;

12   Redstone Federal Credit Union — Public
                       Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 15 of 44
20. This account shall be subject to service charges in accordance with the Fee      will notify the Trustee and the Trustee will have the sole obligation to remake
Schedule that is adopted by the Credit Union and in effect. A Fee Schedule will      the EFT in accordance with the terms of this Agreement. The Credit Union may
be provided with this Account Agreement;                                             from time to time, in its sole discretion and without any obligation to do so,
21. Any Trustee on this account may request a stop payment order. A stop pay-        make any EFT even though an overdraft to the account may result. To the extent
ment order must identify the Trust/Trustee’s name, account number, the date of       permitted by applicable law, the Trustee agrees that the Credit Union will have
the check, the payee of the check, the check number, the amount of the check and     no liability whatsoever for rejecting or returning any EFT. If an overdraft occurs
the reason for the request. A stop payment order must be requested prior to any      in an account, the Trustee agrees to cause sufficient available funds to pay the
action being taken on the item by the Credit Union. A stop payment made orally       amount of the overdraft to be deposited into or credited to the account before the
must be confirmed in writing with fourteen (14) calendar days of the original        end of that business day. Any overdraft existing at the close of a business day is
order. A stop-payment order received or confirmed in writing is effective for six    immediately due and payable without notice or demand;
months. A stop payment order may be renewed for additional six-month periods         32. ACH transactions are governed by operating rules of the National Automated
by providing a written request to the Credit Union prior to the expiration of the    Clearing House Association. In accordance with these rules, the credit union will
then current stop payment order. If the Credit Union fails to stop payment of        not provide you with next day notice of receipt of ACH credit transfers to your
a check that has a valid stop payment order, the Credit Union will re-credit the     account. You will continue to receive notices of receipts of ACH items in the
account for the amount of the check or for the amount of the loss, whichever is      periodic statements which we provide;
less. The Credit Union’s duty to re-credit in this regard is expressly subject to    33. Credit given by Redstone Federal Credit Union to you with respect to an
the Trustee’s duties under Section 4-403(c) of the Uniform Commercial Code.          automated clearing house credit entry is provisional until Redstone Federal
The Trustee agrees to transfer to the Credit Union all rights against the payee or   Credit Union receives final settlement for such entry through a Federal Reserve
other holder of the check to facilitate subrogation under the Uniform Commercial     Bank. If Redstone Federal Credit Union does not receive final settlement, you
Code if the Credit Union pays a check over a valid stop payment order. All stop      are hereby notified and agree that Redstone Federal Credit Union is entitled to a
payment requests are subject to payment of a fee as set forth in the Fee Schedule    refund of the amount credited to you in connection with such entry, and the party
provided with this Account Agreement;                                                making payment to you via such entry (i.e., the originator of the entry) shall not
22. Each Trustee will pay the Credit Union promptly upon demand the amount           be deemed to have paid you in the amount of such entry;
of all fees and charges of any overdraft(s) on this account as well as all costs     34. Redstone Federal Credit Union may accept on your behalf payments to your
of collection, including reasonable attorney’s fees, or in connection with any       account which have been transmitted through one or more Automated Clearing
other account litigation where the Credit Union’s interest is adverse to that of     Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and
the Trustee. The Credit Union is not liable to the Trustee if paying a third party   your rights and obligations with respect to such payments shall be construed in
leaves insufficient funds in the account to cover outstanding drafts or items. The   accordance with and governed by the laws of the state of Alabama as provided
Trustee is responsible for any fees associated with any court order;                 by the operating rules of the National Automated Clearing House Association,
23. Overdraft Privilege is not available on Trust accounts;                          which are applicable to ACH transactions involving your account.
24. When receiving items for deposit or collection, the Credit Union acts as the
Trustee’s agent and assumes no responsibility beyond the exercise of ordinary
care. All items credited are subject to final payment. The Credit Union is under     MONEY MARKET SHARE ACCOUNT (hereafter referred to as “Money
no obligation to accept for deposit or cash any check that you present;              Market Account”):
25. The Credit Union may terminate this Agreement upon mailing a notice to           Redstone Federal Credit Union shall have no responsibility or liability for the
the address on record. This account may also be terminated without notice if         proper establishment, administration and management of the Trust and shall
any check(s) or item(s) is/are returned unpaid because of insufficient funds in      not have or be deemed to have any fiduciary responsibility to the Trust, or any
this account or if this or any other share or loan account of the Trustee is not     Trustor, Trustee or beneficiary. Credit Union shall have no responsibility or
maintained in a manner that is satisfactory to the Credit Union. No termination      obligation to supervise or monitor transactions on this account or to inquire as to
of the account or Agreement will affect the liability of any Trustee for payment     the powers or duties of any Trustee.
under No. 22 above;
26. The Credit Union reserves the right to amend this Agreement by mailing the       TRUTH IN SAVINGS DISCLOSURES:
Trustee a written notice of modification within thirty (30) days from the date the   1. Rate Information. The dividend rates and annual percentage yields (APY) are
modification is effective. Written notice is considered given when mailed to the     based on the daily balance of the account. The dividend rate will be paid on the
address shown on the periodic statement;                                             entire balance in the account based on the daily balance level. No dividends will
27. Check order fees will be deducted from the account. The charge will vary         be paid on daily balances that fall below $2,000. The following daily balance
according to the type of checks ordered;                                             levels apply:
28. An Escheat Fee will be charged per Trust account on any accounts, and the           Daily Balance Level 1 $2,000.00 to $4,999.99
account[s] will be closed, if the account has been inactive for the period of time      Daily Balance Level 2 $5,000.00 to $49,999.99
specified in the Alabama Unclaimed Property Law, or appropriate statute in              Daily Balance Level 3 $50,000.00 to $99,999.99
Tennessee, has no active loans and the Credit Union has had no contact with the         Daily Balance Level 4 $100,000.00 and above
Trustee for this period of time. (Please refer to the Fee Schedule for the maxi-     Please refer to the Account Rate Sheet for the current dividend rates and annual
mum Escheat Fee amount that will be charged. If the account balance is below         percentage yields. The dividend rates and annual percentage yields may change
the maximum fee amount, the fee will equal the available funds remaining);           each month as determined by the Credit Union’s Board of Directors.
29. A monthly Dormant Checking Fee will be charged on inactive checking              2. Compounding and Crediting. Dividends will be calculated daily and
accounts. (An inactive checking account is one that has had no Trustee-initiated     compounded and credited monthly. For this account type, the dividend period
activity for 180 days.) No fees will be charged if the checking account balance      is monthly, for example, the beginning date of the first dividend period of the
is zero. The Credit Union will not allow the Dormant Checking Fee to draw the        calendar year is January 1 and the ending date of such dividend period is January
checking account balance below zero. (Please refer to the Fee Schedule for the       31. All other dividend periods follow the same pattern of dates. The dividend
fee amount);                                                                         declaration date is the ending date of a dividend period and for the example is
30. This Account consists of a transaction sub account and a savings sub account.    January 31. If a Trustee closes the Money Market Account before dividends are
Funds not routinely needed to pay debits may be transferred to a savings sub         credited, the account will receive dividends due at the time the account is closed.
account. We may periodically transfer funds between these two sub accounts. If       Dividends will not be earned for the day the account is closed.
the Account is a Plan on which dividends are paid, the dividend calculation will     3. Minimum Balance Requirements. The minimum balance to open this account
remain the same. Otherwise, the savings sub account will be non-dividend bear-       is $2,000.00. A minimum daily balance of $2,000.00 must be maintained in the
ing. The saving sub account will be governed by the rules governing our other        account to earn dividends. If the account falls below the minimum daily balance,
savings accounts indicated within the Truth in Savings Disclosures Section of the    the account will not earn dividends for the length of time the account is below
Account Agreement. This process will not affect the available balance, the divi-     the minimum daily balance.
dend the Trustee may earn, NCUA insurance protection, the monthly statement,         4. Balance Computation Method. Dividends are calculated by the daily balance
or any other features of this Account;                                               method, which applies a daily periodic rate to the principal in your account each
31. The Trustee acknowledges that the Credit Union may from time to time, in         day.
its sole discretion, reject any electronic funds transfer (EFT) or return any EFT    5. Accrual of Dividends. Dividends will begin to accrue on the business day the
for the following reasons: (a) if there are insufficient or unavailable funds in     Trustee deposits non-cash items (e.g., checks) to the account.
the account or the account has been closed or frozen, or (b) if the EFT does not     6. Fees and Charges. Please refer to the Fee Schedule provided with this Ac-
conform to the terms of this Agreement. If an EFT is returned, the Credit Union      count Agreement for the fee amounts associated wiht this account.

                                                                                                                                                                           13
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 16 of 44
     7. Transaction Limitations. During any calendar month, a Trustee may not               any items deposited;
     make more than six (6) withdrawals or transfers to another credit union account        14. Credit given for all non-cash items that are cashed or deposited in this ac-
     of the Trustee’s or to a third party by means of a pre-authorized or automatic         count by any Trustee is conditional and subject to final payment. A Chargeback
     transfer, telephonic or computerized order or instruction, or by check, draft,         Fee will be imposed for any item deposited into the account and returned unpaid.
     debit card (if applicable) or similar order to a third party. If, during any month,    (Please refer to the Fee Schedule for the fee amount.);
     the Trustee clears more than the six permitted withdrawals, the account will be        15. When receiving a garnishment or levy, the Credit Union may refuse to allow
     charged a Money Market Excessive Check Fee. Checks are considered trans-               any withdrawals until the dispute is resolved;
     acted by the date the check clears not the written date. (Please refer to the Fee      16. The Credit Union may, at its discretion, supply a missing endorsement; or
     Schedule for the fee amount.)                                                          accept any check or draft made payable to any Trustee for deposit to this account
     8. Nature of Dividends. Dividends are paid from current income and available           without an endorsement;
     earnings, after required transfers to reserves at the end of a dividend period.        17. Official Checks are valid (negotiable) for six (6) months after the date of
     9. Bylaw Requirements. Please refer to Share Account (Savings), Truth in               issuance. If an Official Check has not cleared the account after six (6) months,
     Savings Disclosure section, No. 9, found in the Share Account section of this          it will be voided and re-deposited into the share account it was drawn from. The
     Agreement.                                                                             Trustee will be notified in writing when the Official Check is re-deposited. If
     10. Par Value of Shares; Dividend Period. The par value of a regular share in          the Official Check has not cleared the account after six (6) months, the Trustee
     this Credit Union is $5.00. The dividend period of the Credit Union for Money          should contact the payee and make other arrangements for payment;
     Market Share Accounts is monthly and for Share Account (Savings) is quarterly.         18. All check forms and paid checks under this account are the property of
     11. National Credit Union Share Insurance Funds. Member accounts in this               the Credit Union. Each Trustee is responsible for notifying the Credit Union
     Credit Union are federally insured by the National Credit Union Share Insurance        immediately of any loss or theft of a check. Paid checks are not included with
     Fund.                                                                                  statements of this account, but copies may be obtained from the Credit Union
                                                                                            upon request and payment of a nominal charge (Please refer to the Fee Schedule
     OTHER TERMS AND CONDITIONS:                                                            for the fee amount). The amount(s) of any member deposit will be verified at the
     Each Trustee of the account agrees with the Credit Union as follows:                   time of deposit or, in some instances, after the deposit is made. Once amount(s)
     1. Redstone Federal Credit Union may choose to require seven (7) days written          is/are verified, the Credit Union reserves the right to correct any entries at a later
     notice for a withdrawal from this Money Market Account;                                time if amount(s) is/are in error. Any objection respecting any item shown on
     2. Except as provided below, the provisions respecting bank deposits and collec-       a statement of this account shall be absolutely barred and waived unless made
     tions in the Uniform Commercial Code of Alabama shall apply to transactions on         in writing to the Credit Union within twenty (20) days following the date the
     this account and the term “bank” in said law shall include this Credit Union for       statement is mailed. Notice is considered effective when received by the Credit
     purposes of applying the law to this Agreement;                                        Union. The Credit Union will not be liable if items were forged or altered in a
     3. Only checks and other methods approved by the Credit Union may be used to           way that fraud could not be detected by a reasonable inspection;
     withdraw funds from this account;                                                      19. Any Trustee on this account may request a stop payment order. A stop pay-
     4. This account may be an individual or joint account. Any named Trustors              ment order must identify the Trust/Trustee’s name, account number, the date of
     or Trustees may not have caused the Credit Union a loss. The Credit Union is           the check, the payee of the check, the check number, the amount of the check and
     authorized to pay checks signed by any Trustee of this account and to charge the       the reason for the request. A stop payment order must be requested prior to any
     payments against this checking account;                                                action being taken on the item by the Credit Union. A stop payment made orally
     IF THIS IS A JOINT ACCOUNT, EACH TRUSTEE IS JOINTLY AND SEVER-                         must be confirmed in writing with fourteen (14) calendar days of the original
     ALLY LIABLE TO THE CREDIT UNION FOR ALL CHECKS PAID OVER                               order. A stop-payment order received or confirmed in writing is effective for six
     THE SIGNATURE OF ANY OF THEM;                                                          months. A stop payment order may be renewed for additional six-month periods
     5. Funds on deposit in this account may not be specifically pledged or set aside       by providing a written request to the Credit Union prior to the expiration of the
     by any Trustee of the account as collateral for a loan;                                then current stop payment order. If the Credit Union fails to stop payment of
     6. All statements and notices concerning this account will be mailed to the person     a check that has a valid stop payment order, the Credit Union will re-credit the
     whose signature appears first on the Savings Trust Fund Application and Signa-         account for the amount of the check or for the amount of the loss, whichever is
     ture Form for this account at the last address known to the Credit Union. The          less. The Credit Union’s duty to re-credit in this regard is expressly subject to
     Credit Union is relieved of all liability for items lost in delivery by U.S. Mail      the Trustee’s duties under Section 4-403(c) of the Uniform Commercial Code.
     or any other method of delivery requested or not requested for or by the Trustee,      The Trustee agrees to transfer to the Credit Union all rights against the payee or
     and is authorized to destroy any statements, vouchers, and notices returned unde-      other holder of the check to facilitate subrogation under the Uniform Commercial
     livered by the U.S. Postal Service;                                                    Code if the Credit Union pays a check over a valid stop payment order. All stop
     7. A Trustee may use information from the Money Market check to initiate a one-        payment requests are subject to payment of a fee as set forth in the Fee Schedule
     time electronic fund transfer from the account;                                        provided with this Account Agreement;
     8. If a Trustee voluntarily gives information about the account (such as our rout-     20. Each Trustee will pay the Credit Union promptly upon demand the amount
     ing number and the 10-digit account number appearing at the bottom of a check)         of all fees and charges of any overdraft(s) on this account as well as all costs of
     to a party who is seeking to sell the Trustee goods or services, and the Trustee       collection, including reasonable attorney’s fees, or in connection with any other
     doesn’t physically deliver a check to the party, any debit to the account initiated    account litigation where the Credit Union’s interest is adverse to that of the
     by the party to whom the Trustee gave the information is deemed authorized;            Trustee’s. The Credit Union is not liable to the member if paying a third party
     9. The Credit Union may pay a check on whatever day it is presented notwith-           leaves insufficient funds in the account to cover outstanding drafts or items. The
     standing the date (or any limitation on the time payment) appearing on the             Trustee is responsible for any fees associated with any court order;
     check. The Credit Union’s determination of the account balance shall be made           21. When receiving items for deposit or collection, the Credit Union acts as the
     at any time between presentment of an item(s) and the Credit Union’s midnight          Trustee’s agent and assumes no responsibility beyond the exercise of ordinary
     deadline, with only one review of the account required. The Credit Union is not        care. All items credited are subject to final payment. The Credit Union is under
     liable for any payment or nonpayment of a check;                                       no obligation to accept for deposit or cash any check that you present;
     10. The Credit Union may accept, pay or collect on the account of a Trustee who        22. The Credit Union may terminate this Agreement upon mailing a notice to
     dies or is adjudicated incompetent until it is notified of the death or adjudication   the address on record. This account may also be terminated without notice if
     of incompetence (by court order) of the Trustee and has a reasonable opportunity       any check(s) or item(s) is/are returned unpaid because of insufficient funds in
     to act on it. Even with the knowledge of a Trustee’s death, the Credit Union may,      this account or if this or any other share or loan account of the member is not
     for ten (10) days after the date of death, pay checks drawn before death unless        maintained in a manner that is satisfactory to the Credit Union. No termination
     ordered to stop payment by a person claiming an interest in the account;               of the account or Agreement will affect the liability of any Trustee for payment
     11. The Credit Union is under no obligation to pay a check on which the date is        under No. 20 above;
     more than six (6) months old;                                                          23. The Credit Union reserves the right to amend this Agreement by mailing the
     12. The Credit Union may disregard any information on a check, other than the          Trustee a written notice of modification within thirty (30) days from the date the
     identification of the payor bank, payable through bank and payee, the amount,          modification is effective. Written notice is considered given when mailed to the
     and any other information that appear on the MICR line. Due to truncation and          address shown on the periodic statement;
     automatic processing, any restrictive legends (e.g., “void after 90 days”) cannot      24. Paid dividends not withdrawn are added to the account balance and com-
     be caught by the Credit Union and the Credit Union is not liable for payment of a      pounded;
     check bearing any such legend;                                                         25. A Money Market Account may be considered dormant if it is inactive for 365
     13. The Trustee(s) waive protest for and notice of dishonor and/or nonpayment of       days and has no Trustee-initiated activity;

14   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 17 of 44
26. An Escheat Fee will be charged per Trust Account on any accounts, and the          Funds from electronic direct deposits to your account will be available on the day
account[s] will be closed, if the account has been inactive for the period of time     we receive the deposit.
specified in the Alabama Unclaimed Property Law, or appropriate statute in
Tennessee, has no active loans and the Credit Union has had no contact with the        If you make the deposit in person to one of our employees, funds from the fol-
Trustee for this period of time. (Please refer to the Fee Schedule for the maxi-       lowing deposits are also available on the same business day of your deposit:
mum Escheat Fee amount that will be charged. If the account balance is below           • Cash, checks on us.
the maximum fee amount, the fee will equal the available funds remaining);             • State and local government checks that are payable to you.
27. This Account consists of a transaction sub account and a savings sub account.      • Payroll, cashier’s, certified and teller’s checks that are payable to you.
Funds not routinely needed to pay debits may be transferred to a savings sub           • Federal Reserve Bank checks, Federal Home Loan Bank checks, postal money
account. We may periodically transfer funds between these two sub accounts.            orders and traveler’s checks, if these items are payable to you.
If the Account is a Plan on which dividends are paid, the dividend calculation
will remain the same. Otherwise, the savings sub account will be non-dividend          If you do not make your deposit in person to one of our employees (for example,
bearing. The saving sub account will be governed by the rules governing our            if you mail the deposit), your deposit will be subject to hold until verification of
other savings accounts indicated within the Truth in Savings Disclosures Section       the deposit can be made on the next business day.
of the Account Agreement. This process will not affect the available balance, the
dividend a Trustee may earn, NCUA insurance protection, the monthly statement,         Our policy is to make funds from checks available as follows:
or any other features of this Account;
28. ACH transactions are governed by operating rules of the National Automated         The first $200.00 from a deposit of checks will be available on the day of your
Clearing House Association. In accordance with these rules, the credit union will      deposit. The remaining funds will be available on the second business day after
not provide you with next day notice of receipt of ACH credit transfers to your        the day of your deposit. For example: If you deposit a check for $700.00 on
account. You will continue to receive notices of receipts of ACH items in the          Monday, $200.00 of the deposit is available on Monday. The remaining $500.00
periodic statements which we provide;                                                  is available on Wednesday.
29. Credit given by Redstone Federal Credit Union to you with respect to an
automated clearing house credit entry is provisional until Redstone Federal            Longer delays may apply - If you will need the funds from a deposit right
Credit Union receives final settlement for such entry through a Federal Reserve        away, you should ask us when the funds will be available. In addition, funds
Bank. If Redstone Federal Credit Union does not receive final settlement, you          you deposit by check may be delayed for a longer period under the following
are hereby notified and agree that Redstone Federal Credit Union is entitled to a      circumstances:
refund of the amount credited to you in connection with such entry, and the party
making payment to you via such entry (i.e., the originator of the entry) shall not     • We believe the check you deposit will not be paid.
be deemed to have paid you in the amount of such entry;                                • You re-deposit a check that has been returned unpaid.
30. Redstone Federal Credit Union may accept on your behalf payments to your           • You have overdrawn your account repeatedly in the last six (6) months.
account which have been transmitted through one or more Automated Clearing             • There is an emergency, such as failure of communications or computer equip-
Houses (ACH) and which are not subject to the Electronic Fund Transfer Act and         ment.
your rights and obligations with respect to such payments shall be construed in        • We are unable to verify the endorsement of a joint payee.
accordance with and governed by the laws of the state of Alabama as provided           • Some information on the check is not consistent with other information on the
by the operating rules of the National Automated Clearing House Association,           check.
which are applicable to ACH transactions involving your account.                       • There are erasures or other apparent alterations on the check.
                                                                                       • The routing number of the paying bank is not a current routing number.
                                                                                       • The check is postdated or has a stale date.
FUNDS AVAILABILITY AGREEMENT AND OVERDRAFT PRIVILEGE                                   • Information from the paying bank indicates the check may not be paid.
POLICY                                                                                 • We have been notified that the check has been lost or damaged in collection.
                                                                                       • The depositor is not the payee on the face of the check.
FUNDS AVAILABILITY AGREEMENT                                                           • You deposit checks totaling more than $5000 on any one day.
It is the policy of Redstone Federal Credit Union to delay the availability of
funds deposited by personal checks, third party checks and certain other instru-       We will notify you in writing if we delay your ability to withdraw funds for any
ments. During the delay (hold period), funds will not be available for cash            of these reasons and we will tell you when the funds will be available. The hold
withdrawal or used to pay checks drawn on the account.                                 period under the exceptions listed above normally will be extended five business
                                                                                       days beyond the regular two business day hold period for checks. If your depos-
The hold period for checks is generally two (2) business days.                         its are not made directly to a Credit Union employee or if we decide to take this
                                                                                       action after you have left the premises, we will mail you the notice by the next
This policy disclosure describes your ability to withdraw funds at Red-                business day after we receive your deposit.
stone Federal Credit Union. It only applies to the availability of funds in            Special rules for new accounts - If you are a new member, the following special
“transaction accounts” subject to Regulation CC. Generally, transaction ac-            rules may apply during the first thirty (30) days your account is open:
counts are accounts that do not limit the number or types of withdrawals or
transfers that may be made from the account. The credit union reserves the             Funds from cash and electronic direct deposits to your account will be available
right to delay the availability of funds deposited to accounts not governed by         on the day we receive the deposit.
Regulation CC for periods longer than those disclosed in this policy. Please
ask us if you have a question about which accounts are affected by this                Funds from deposits of wire transfers and the first $5,000 of a day’s total deposits
policy disclosure.                                                                     of U. S. Treasury, cashier’s, certified, teller’s, traveler’s, and federal, state and
                                                                                       local government checks will be available on the first business day after the day
Determining the availability of deposits - The length of the delay is counted          of your deposit if the deposit meets certain conditions. For example, the checks
in business days from the day of deposit. Every day is a business day except           must be payable to you (and you may have to use a special deposit slip, if ap-
Saturdays, Sundays, and federal holidays. If you make a deposit on a business          plicable). The excess over $5,000 will be available on the ninth business day
day that we are open, we will consider that day to be the day of your deposit.         after the day of your deposit. If your deposit of these checks (other than a U.S.
However, if you make a deposit on a day we are not open or on a Saturday, we           Treasury check) is not made in person to one of our employees, the first $5,000
will consider that the deposit was made on the next business day we are open.          will not be available until the second business day after the day of your deposit.
The length of the delay varies depending on the type of deposit and is explained
below.                                                                                 Funds from all other check deposits will be available on the fifteenth business
                                                                                       day after the day of your deposit. (Longer hold periods may apply in certain
Same-day availability - Funds from the following deposits are available on the         situations.)
same business day of your deposit:
• U.S. Treasury checks that are payable to you.                                        The accrual of dividends is NOT delayed. Dividend calculations begin on the
• Wire transfers, including pre-authorized credits, such as social security benefits   day of deposit.
and payroll payments.
                                                                                       Deposits at automated teller machines (ATMs) - Funds from any deposits

                                                                                                                                                                               15
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 18 of 44
     (cash or checks) made at automated teller machines (ATMs) will generally be           item creating the overdraft, shall be jointly and severally liable for such over-
     available by the next business day, or when funds can be verified, subject to our     drafts plus our non-sufficient funds/overdraft fees.
     check hold policy.
                                                                                           Limitations: Available only to eligible personal checking accounts primarily
                                                                                           used for personal, family and household purposes. All Business Type Accounts,
     OVERDRAFT PRIVILEGE POLICY                                                            All Savings Type Accounts, All Money Market Accounts, All Public Fund /
     (A Discretionary Overdraft Service)                                                   Charitable Organization Accounts, Safeguard Checking Accounts, Checking
                                                                                           Trust Fund Accounts, and Minor Accounts are not eligible. Your checks made
     OVERDRAFT PRIVILEGE IS NOT AVAILABLE ON TRUST ACCOUNTS.                               payable to you or to cash are not eligible for Overdraft Privilege. We may
                                                                                           limit the number of accounts eligible for the Overdraft Privilege* service to one
     It is the policy of Redstone Federal Credit Union (“the Credit Union, CU, we, us,     account per household. The Credit Union will decline any ATM transaction or
     or our”) to comply with applicable laws and regulations, and to conduct business      everyday (one-time) debit card transaction that will or would overdraw your ac-
     in accordance with applicable safety and soundness standards.                         count unless you “opt-in” or authorize us to pay these types of transactions.

     A non-sufficient funds (negative) balance may result from: A) The payment of          *The Overdraft Privilege service does not constitute an actual or implied
     checks, ACH transactions, or other withdrawal requests; B) Automatic bill pay-        agreement between you and the Credit Union. Nor does it constitute an
     ments authorized by you; C) The return, unpaid, of items deposited by you; D)         actual or implied obligation of or by the Credit Union. This service repre-
     The imposition of applicable service charges; or E) The deposit of items which        sents a purely discretionary courtesy or privilege that the Credit Union may
     according to the Credit Union’s Funds Availability Policy, are treated as not yet     provide to you from time to time and which may be withdrawn or withheld
     “available” or finally paid.                                                          by us at any time without prior notice or reason or cause.

     If the Credit Union has received your “opt-in” or authorization, a non-sufficient     ** Some exceptions may apply. Fee(s) may exceed stated balance.
     funds (negative) balance may also result from: A) ATM transactions; and B)
     Everyday (one-time) debit card transactions.                                          Rev 4/2014

     We are not obligated to pay any item presented for payment if your account does
     not contain sufficient collected funds. Rather than automatically returning,          ELECTRONIC SERVICES AGREEMENT
     unpaid, any non-sufficient funds items that you may have, if your eligible
     account (primarily used for personal, family and household purposes) has been         CALL-24
     open for at least one hundred and eighty (180) days and thereafter you main-          ONLINE BANKING
     tain your account in good standing, which includes at least: (A) Continuing to        ESTATEMENTS, ENOTICES, AND CU ALERTS
     make deposits consistent with your past practices, and depositing at least $800
     or more in your account within each thirty (30) day period, (B) You are not in        DEBIT CARD AGREEMENT
     default on any loan obligation to the Credit Union, (C) You bring your account
     to a positive balance (not overdrawn) at least once every thirty (30) days, and       CARD CONTROL AGREEMENT
     (D) Your account is not the subject of any legal or administrative order or levy,
     we will consider, without obligation on our part, approving your reasonable           PRIVACY NOTICE
     overdrafts. This discretionary* service will generally be limited to a $700 over-
     draft (negative) balance** for eligible account types with a Visa debit card and      REMOTE DEPOSIT CAPTURE SERVICES DISCLOSURE AND
     recurring monthly Direct Deposit and a Redstone Federal Credit Union Astro            AGREEMENT
     Loan and/or Credit Card, OR a $400 overdraft (negative) balance** for eli-
     gible account types with a Visa debit card and recurring monthly direct deposit.      Electronic Services Agreement
                                                                                           Electronic Fund Transfers Disclosures
     If your eligible account (primarily used for personal, family and household
     purposes) has been open for at least thirty (30) days and thereafter you maintain     NOTICE. Please read these terms and conditions carefully. If you use online
     your account in good standing, which includes at least: (A) Continuing to make        banking or any other electronic service, you thereby indicate your consent
     deposits consistent with your past practices, and depositing at least $400 or more    to these terms and conditions. By consenting, you acknowledge that you are
     in your account within each thirty (30) day period, (B) You are not in default on     requesting to obtain specific services and/or perform specific transactions
     any loan obligation to the Credit Union, (C) You bring your account to a posi-        electronically (including, but not limited to, opening accounts). You agree
     tive balance (not overdrawn) at least once every thirty (30) days, and (D) Your       that we may provide you with all disclosures, notices and other commu-
     account is not the subject of any legal or administrative order or levy, we will      nications about online banking or other electronic services, including the
     consider, without obligation on our part, approving your reasonable over-             Electronic Services Electronic Fund Transfers Disclosures in electronic
     drafts. This discretionary* service will generally be limited to a $100 overdraft     form and you acknowledge that you are capable of accessing the requested
     (negative) balance** for eligible account types.                                      electronic documents in an electronic format. You further acknowledge that
                                                                                           you understand your consent is legally binding in a court of law. We may
     Our customary fees and charges, including without limitation our non-sufficient       revise this Agreement from time to time. You may print updated copies of this
     funds/overdraft fees as set forth in our current fee schedules, will be included in   Agreement for your records at the User Agreement link at https://www.redfcu.
     these limits and will be charged for each non-sufficient funds (NSF) item that        org. Any updated paper copies of this Agreement can be obtained by contact-
     will or would overdraw your account including, but not limited to, Checks, Debit      ing our Member Contact Center at (256) 837-6110 (locally) or 1-800-234-1234.
     Drafts (paper), ACH Debits, Bill Pay Debits, and Redstone Federal Credit Union        You may, at any time, withdraw your consent for EStatements, ENotices, and
     Teller Cashed Checks.                                                                 CU Alerts by clicking the EStatements & Alerts button then clicking the Cancel
                                                                                           Services button inside online banking. In order to receive or use the services
     If the Credit Union has received your “opt-in” or authorization, each ATM trans-      addressed herein, we recommend your computer hardware and /or software meet
     action or everyday (one-time) debit card transaction that will or would overdraw      the following specifications: must be the latest versions of the Internet Explorer,
     your account will also be subject to overdraft fees and will be included in the       Google Chrome, Firefox, or Safari web browsers; and the operating system must
     overdraft limits stated above.                                                        be Windows 7 or higher, Mac OS X 10.9 or higher, Android 5 or higher, or iOS 9
                                                                                           or higher. Certain other browsers and operating systems may also be compatible.
     We may refuse to pay an overdraft for you at any time, even though your account       There may be additional hardware or software requirements needed to access or
     is in good standing and even though we may have previously paid overdrafts            use certain services. Please refer to the disclosure section for the service, located
     for you. You will be notified by mail of any non-sufficient funds items paid or       in this Agreement, to determine if additional hardware or software requirements
     returned that you may have; however, we have no obligation to notify you before       are needed.
     we pay or return any item. The amount of any overdrafts plus our non-sufficient
     funds/overdraft fees that you owe us shall be due and payable upon demand. If         Online banking, Mobile and Text banking, Call-24, Visa debit cards, and ac-
     there is an overdraft paid by us on an account with more than one (1) owner on        companying Personal Identification Numbers (PINs) listed in this Agreement
     the signature card, each owner, and agent if applicable, drawing/presenting the       are hereinafter referred to as “access devices.” To the extent permitted by law,

16   Redstone Federal Credit Union — Public
                       Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 19 of 44
and in consideration of the financial institution issuing you an access device, you   5. Pre-authorized Payments (ACH Debits). Right to stop payment and procedure
agree to the terms of this Agreement. “You” and “your(s)” mean everyone who           for doing so. If you have made arrangements with us to make a regular payment
has signed the Application for Services as account owners and anyone who is           or withdrawal out of your account, you can stop any of these payments by fol-
authorized to execute transactions with your access device. “We,” “us,” “our(s),”     lowing these directions; you can call us at (256) 837-6110 (locally) or (800) 234-
and “RFCU” mean Redstone Federal Credit Union. The word “account” means               1234 or write us at: REDSTONE FEDERAL CREDIT UNION, Attn: Member
any share/loan account you have with the Credit Union as an owner.                    Support Services, 220 Wynn Drive, Huntsville, AL 35893.
                                                                                      You must contact us in time for us to receive your request three (3) business days
1. Member Liability (excluding business debit cards). Tell us AT ONCE if you          or more before the payment is scheduled to be made. If you call, we may also
believe your access device has been lost, stolen or used without your permission      require you to put your request in writing and get it to us within fourteen (14)
or if you believe that an electronic funds transfer (EFT) has been made without       days after you call. If we require you to confirm your oral request in writing
your permission using information from your check. Telephoning is the best            and you fail to do so, your oral request will terminate fourteen (14) days after it
way of keeping your possible losses down. You could lose all the money in             is made. A written stop payment order will remain in effect for six (6) months
your account (plus your maximum overdraft line of credit). If you tell us within      from the date of the order or until payment of the debit entry has been stopped or
2 business days, you can lose no more than $50 if someone used your access            you withdraw the stop payment order (whichever is earliest). (Refer to the Fee
device without your permission. You must be willing to prosecute anyone who           Schedule for the stop payment fee amount.) If you order us to stop one of these
uses your access device(s) without your permission.                                   payments three (3) business days or more before the transfer is scheduled, and
If you do NOT tell us within 2 business days after you learn of the loss, theft or    we do not do so, we will be liable for your losses or damages.
unauthorized use of your access device, and we can prove we could have stopped        6. Financial Institution Liability. If we do not complete a transfer to or from your
someone from using your access device without your permission if you had told         account on time or in the correct amount according to our agreement with you,
us, you could lose as much as $500.                                                   we will be liable for your losses or damages. However, there are some excep-
Also, if your statement shows transfers that you did not make, including those        tions. We will not be liable, for instance:
made by card, code or other means, tell us at once. If you do not tell us within 60   • If, through no fault of ours, you do not have enough money in your account to
days after the statement was mailed to you, you may not get back any money you        make the transfer.
lost after the 60 days if we can prove that we could have stopped someone from        • If the transfer would go over the credit limit on your overdraft line of credit.
taking the money if you had told us in time. If a good reason (such as a long trip    • If the transfer would create, and require our approval to pay, an overdraft per
or a hospital stay) kept you from telling us, we will extend the time periods.        our discretionary Overdraft Privilege Policy and we choose in our sole discretion
                                                                                      to not approve payment of such overdraft.
If you believe your access device(s) was lost, stolen, or used without your autho-    • If the system/access device was not working properly.
rization or someone has or may use your access device(s) to transfer money from       • If circumstances beyond our control (such as a fire or flood) prevent the trans-
your account without your permission, call (256) 837-6110 (locally) or (800)          fer, despite reasonable precautions that we have taken.
234-1234 or write: REDSTONE FEDERAL CREDIT UNION, Attn: Member                        • If you have not properly followed the terms of this Agreement or instructions
Support Services, 220 Wynn Drive, Huntsville, AL 35893                                regarding how to make an electronic fund transfer.
                                                                                      • If any data or instructions transmitted via access device(s) are inaccurate or
You should also call the number or write to the address listed above if you           incomplete.
believe a transfer has been made using the information from your check without        • If your PIN has been reported lost or stolen or if we have any other reason to
your permission.                                                                      believe that an electronic funds transfer may be erroneous or unauthorized.
2. Business Days. For purpose of this disclosure, our business days are Monday        • If any of your funds are being held or frozen or are subject to legal withhold-
through Friday except designated holidays. Our hours for conducting business          ings.
will be posted in the lobby. All references to time of day in this Agreement refer    • If the account has been closed.
to Central Standard Time.                                                             • If we do not receive the necessary transfer information from you or any third
3. Fees. There may be fees associated with the use of an access device(s) or          party, or if such information is incomplete or erroneous when received by us.
service listed in this Agreement. We may charge you the following fees: Bill          • If the automated teller machine where you are making the transaction does not
Payment Check Copy Fee, Card Replacement Fee (Debit Card), Chargeback                 have enough cash.
Fee, Credit/Debit Card Receipt Copy Fee, Credit/Debit Card Rush Order Fee,            • If the recipient or payee of an EFT does not process a payment correctly, or in a
Insufficient Funds Charge, International Transaction/Foreign Exchange/Cur-            timely manner.
rency Conversion/ Intl. Conv. Fee, Management (Mgt) Hold Fee, Miscellaneous           There may be other exceptions stated in our Agreement with you. You shall as-
Copies fee, Mobile Banking Service Fee, Network ATM Fee, OD Protection Fee,           sist us with reasonable efforts in taking appropriate corrective action to reprocess
Overdraft Privilege Fee, Premium OD Usage Fee, Stop Payment Order Fee, UC             the transactions that may not have been completed or to correct transactions that
Protection Transfer Fee, Debit Card Replacement Fee, Affinity Debit Card Fee,         have been incorrectly processed.
and Uncollected Funds Charge. There may be other fees charged in connection           7. Information Disclosure. We will disclose information to third parties about
with the use your account. Please refer to the Fee Schedule for the amount of         your account or the transfers you make:
these fees.                                                                           • Where it is necessary for completing transactions,
4. Right to Receive Documentation.                                                    • In order to verify the existence and condition of your account for a third party
   a) Pre-authorized credits. If you have arranged to have direct deposits made       (such as a credit bureau or merchant),
   to your account at least once every 60 days from the same person or company        • In order to comply with government agency or court orders,
   we will not send you any special notice that the credit has been made other        • If you give us your written permission.
   than to enter it on your monthly statement. If you pre-authorized regular          Please refer to the Privacy Policy located in this agreement for more information
   transfers from your account, we will not send you any special notice that the      regarding our privacy practices.
   debit has been made other than to enter it on your monthly statement. If you       8. Error Resolution. In case of errors or questions about your electronic trans-
   are concerned that a credit or transfer has not been made, you can call for        fers, telephone us at (256) 837–6110 (locally) or (800) 234-1234, email us at
   verification of the transaction. During regular business hours, you may call       info@redfcu.org, or write us at: REDSTONE FEDERAL CREDIT UNION,
   at (256) 837-6110 (locally) or (800) 234-1234. b) You will receive a printout/     Attn: Member Support Services, 220 Wynn Drive, Huntsville, AL 35893,
   receipt at the time you use the ATM describing the transaction in detail. Each     as soon as you can if you think your statement or receipt is wrong or if you need
   time you use your Visa debit card or PIN at an ATM, point of sale (POS)            more information about a transfer listed on the statement or receipt.
   terminal, or merchant location you will be provided with a receipt and/or im-
   printed sales slip showing the type, amount, date, and location of each transac-   We must hear from you no later than sixty (60) days after we sent the FIRST
   tion. However, you may not receive a receipt if the amount of the transaction      statement on which the problem or error appeared. Please provide the following
   is $25 or less. Review the receipt to make sure that it is correct and keep all    information when you contact us:
   receipts to check against your monthly or quarterly statement. You will not           • Tell us your name and account number (if any).
   receive a receipt of transactions initiated through online banking. You agree         • Describe the error or the transfer you are unsure about, and explain as clear
   that we will not be required to provide any other notice to you of the execution      as you can why you believe it is an error or why you need more information.
   of electronic funds transfers or debits.c) Each transaction will be detailed in       • Tell us the dollar amount of the suspected error.
   your account statement. You agree to promptly examine each statement and to
   report any discrepancies between your records and the account statement.           If you tell us verbally, we may require you to send us your complaint or ques-
                                                                                      tion in writing within ten (10) business days. We will determine whether an

                                                                                                                                                                             17
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 20 of 44
     error occurred within ten (10) business days after we hear from you and we will       terminate your use of the access device(s) immediately and you may be liable for
     correct any error promptly. If we need more time, however, we may take up to          the amounts up to the limits specified by Regulations E and Z.
     forty-five (45) days (or ninety (90) days for foreign initiated transactions and
     all transfers resulting from point of sale debit card transactions or a transaction   If you authorize another person(s) to use your access device(s) and PIN(s), that
     occurring within the first 30 days after deposit to a new account) to investigate     person(s) can use the access device(s) to initiate any transaction on any of the
     your complaint or question. If we decide to do this, we will credit your account      account(s) to the same extent that you yourself could do so, including viewing
     within ten (10) business days (or five (5) business days for point-of-sale debit      information or initiating transactions on the account(s) to which that person does
     card transactions or 20 business days if your account has been opened for 30          not otherwise have access or authority.
     days or less) for the amount you think is in error so that you will have the use of   16. Joint Accounts. If any of your accounts accessed under this Agreement are
     the money during the time it takes us to complete our investigation.                  joint accounts, all joint owners, including any authorized users, shall be bound
                                                                                           by this Agreement, alone and together, and shall be responsible for all electronic
     If we ask you to put your complaint or question in writing and we do not receive      fund transfers (EFTs) transactions to or from any share or loan account as pro-
     it within ten (10) business days, we may not credit your account. We will tell        vided in this Agreement. Each joint account owner, without the consent of any
     you the results within three (3) business days after completing our investigation.    other account owner, may, and hereby is authorized by every other joint account
     If we decide that there is no error, we will send you a written explanation. You      owner to, conduct any transaction permitted under this Agreement. Each joint
     may ask for copies of the document that we used in our investigation.                 account owner is authorized to act for the other account owners and the Credit
                                                                                           Union may accept orders and instructions regarding any EFT transaction on any
     We may revoke any provisional credit provided to you if we find an error did not      account from any joint account owner.
     occur.                                                                                17. Rejection of Payment Orders; Overdrafts. You acknowledge that the Credit
                                                                                           Union may from time to time, in its sole discretion, reject any EFT or return any
     9. Terminations and Cancellations. We may, at our option, terminate this Agree-       EFT for the following reasons: (a) if there are insufficient or unavailable funds
     ment under the following conditions:                                                  in the account or the account has been closed or frozen, or (b) if the EFT does
     • Upon adverse re-evaluation of your credit worthiness;                               not conform to the terms of this Agreement. If an EFT is returned, the Credit
     • Upon your default or failure to satisfy the terms of the Agreement;                 Union will notify you and you will have the sole obligation to remake the EFT in
     • At your option or, for good cause, at our option. (Our decision will be final and   accordance with the terms of this Agreement. The Credit Union may from time
     binding should we find that good cause exists for terminating this Agreement.) If     to time, in its sole discretion and without any obligation to do so, make any EFT
     we terminate your account, you will be notified. You can cancel or restrict your      even though an overdraft to the account may result. To the extent permitted by
     use of any access device or any related service at any time upon such notice as       applicable law, you agree that the Credit Union will have no liability whatsoever
     is reasonable under the circumstances. You may cancel the Visa debit card by          for rejecting or returning any EFT. If an overdraft occurs in an account, you
     written request to the address contained in this Agreement or by calling (256)        agree to cause sufficient available funds to pay the amount of the overdraft to be
     837-6110 (locally) or (800) 234-1234 and destroying the card. Termination will        deposited into or credited to the account before the end of that business day. Any
     not relieve you of any obligation to repay any sums borrowed or fees or charges       overdraft existing at the close of a business day is immediately due and payable
     you incurred.                                                                         without notice or demand.
                                                                                           18. Severability; Governing Law. If any provision of this Agreement or of any
     You may cancel any access device by calling the Credit Union at (256) 837-6110        writing used in connection with this Agreement is unlawful or unenforceable,
     (locally) or (800) 234-1234 or writing us at the address disclosed in this Agree-     each such provision or writing will be without force and effect without thereby
     ment.                                                                                 affecting any other provision hereof. This Agreement will be governed by the
     10. Change of Name, Address, and Employment. Within a reasonable time you             substantive laws of the United States and the State of Alabama, without regard to
     agree to notify us of any change in your name, e-mail address, or employment.         such State’s rules regarding conflict of laws and without regard to your state of
     11. Joint and Several Liability. If your account is a joint account, any owner of     residence or the location of any transaction or terminal.
     the account may withdraw funds. All charges made to your account by us upon           19. Effective Date. This Agreement becomes effective when you sign or use the
     use of an access device(s) by any owner or by person(s) with the consent or as-       Visa debit card or any other access device.
     sent of any owner shall be fully binding on all account owners.                       20. Authorization of the Investigation. You agree to advise us of any changes
     12. Change in Terms. We may change this Agreement from time to time and we            in your financial condition, which may adversely affect your credit worthiness.
     may notify you of such change as required by law.                                     You authorize us to obtain information concerning your creditworthiness from
     13. Attorney Fees. You agree to pay reasonable attorney’s fees if the unpaid          consumer reporting agencies, now and in connection with updates, renewals, and
     balance exceeds $300.00 and the matter is referred to an attorney, not a salaried     any later credit extensions. At your request, we will tell you if such information
     employee of the Credit Union, for collection after default. You are liable to us      has been obtained from a consumer reporting agency, we will advise you of that
     for transactions made with access device(s) and for any lawful fees assessed          fact and supply you with the name and address of the reporting agency making
     against the account. You further understand that we may require you to give us        the report.
     a security interest in any savings, checking, money market and share certificates     21. Electronic Check Conversion. You may use information from your share
     (except Individual Retirement Accounts and Keogh) of which you are an account         draft (check) to initiate a one-time electronic funds transfer from your account to
     owner to protect us in the event your account becomes delinquent or in default.       pay for purchases or to pay bills. In this process, your check is used as a source
     14. Minor Accounts. Minor account holders, 13 – 15 years of age, may request          of information – for the check number, your account number and the number that
     an access device and/or debit card on their accounts with a parent or guard-          identifies us as your financial institution. The information is then used to make
     ian’s signature. There are no age restrictions for online banking or Call-24. By      a one-time electronic payment from your account. The check itself is not the
     signing the Application for Services, the parent or guardian is accepting full        method of payment. Please do not use the same check for more than one transac-
     responsibility for the transactions conducted by the minor and understands that,      tion. If you do and you have a problem with one of the transactions, we may
     if the minor is joint on any other accounts, those accounts may be listed by the      have difficulty investigating the problem because the same check number would
     minor as joint accounts and electronic funds transfers may be initiated by the        appear more than once on your statement.
     minor between the other accounts and minor’s account.                                 22. Funds Transfer Notification. If the credit union receives a funds transfer for
     15. Security of Access Devices and Personal Identification Numbers. You may           you or for other persons authorized to have access to your account, you agree
     be required to use your signature or PIN to operate the access device(s). Any         that the credit union is not obligated to provide you with the next-day notice of
     PIN is confidential and should not be disclosed to third parties or recorded where    the receipt of the funds transfer. The credit union will provide you with notifica-
     it could be easily accessed. You are responsible for safekeeping your access          tion of the receipt of all funds transfers by including such items in the periodic
     device(s) and corresponding PIN(s). You are not to disclose or otherwise make         statements which we provide. You may, of course, inquire between receipt of
     your access device(s) or PIN(s) available to anyone not authorized to access          periodic statements whether or not a specific funds transfer has been received.
     your account. Access device(s) may be used only by the person(s) named                23. Limitation on All Access Devices. You may not use any access device,
     thereon; provided, however, that you authorize other person(s) to use your access     whether described in this Agreement or added in the future, for any illegal or
     device(s) and PIN(s) in violation of this Agreement, you agree to assume respon-      unlawful transaction, and we may decline to authorize any transaction that we
     sibility for such use. We will be entitled to charge your account(s) for all such     believe poses an undue risk of illegality or unlawfulness. Notwithstanding the
     transactions by you or other authorized person(s). If you authorize anyone to use     foregoing, we may collect on any debt arising out of any illegal or unlawful
     your access device(s) and PIN(s), that authority shall continue until you specifi-    transaction.
     cally revoke such authority by notifying us. If you fail to maintain the security
     of the access device(s) and PIN(s) and the Credit Union suffers a loss, we may

18   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 21 of 44
CALL-24 (VOICE RESPONSE)                                                                 application;
                                                                                         • Request a stop payment (Refer to the Fee Schedule for the current stop payment
In addition to the terms stated in the Electronic Services Electronic Fund Trans-        fee);
fers Disclosures, the following terms also apply to CALL-24 (Voice Response).            • Apply for a consumer loan; and
1. Personal Identification Numbers (PINs). You will receive a PIN which must             • Pay most bills with Electronic Bill Payment Service. (Restriction period may
be used each time Call-24 privileges are requested.                                      apply.)
2. Member Liability. You may authorize the joint owner(s) of the account to
utilize Call-24 by disclosing the PIN to them. You understand that the PIN               Your accounts can be accessed under the online banking access service via a
grants access to all share and loan accounts of the account owner, and you accept        personal computer with Internet connection. This service may be interrupted for
responsibility for all transactions initiated by the PIN. In addition to the liability   a short time for data processing and system maintenance. In addition, access to
of you for any indebtedness created through the use of Call-24 privileges, the           Electronic Bill Payment Service is made available pursuant to a license agree-
Credit Union may at its sole option hold any user of Call-24 privileges, if other        ment by and between us and CheckFree Services, a division of Fiserv, Inc . Any
than you, liable for any indebtedness charged to your account through the use of         interruption of service or access caused by CheckFree will prevent your use of
Call-24 privileges. In any event you shall remain primarily responsible for any          the service. We reserve the right to refuse any transaction which would draw
such charges.                                                                            upon insufficient funds, exceed a credit limit, lower an account below a required
3. Limitations on Transactions. During any calendar month, you may not make              balance, or otherwise require us to increase our required reserve on the account.
more than six (6) withdrawals or transfers to another credit union account of            We may set other limits on the amount of any transaction and you will be notified
yours or to a third party by means of a pre-authorized or automatic transfer,            of those limits. We may refuse to honor any transaction for which you do not
telephonic or computerized order or instruction, or by check, draft, debit card (if      have sufficient available verified funds. The service will discontinue if no trans-
applicable) or similar order to a third party.                                           action is entered, after numerous unsuccessful attempts to enter a transaction, or
4. Services. Call-24 may be used to:                                                     after numerous entries of an incorrect PIN or security question and there may be
• Make withdrawals by check from Share Draft (Checking) and Share Account                limits on the duration of each access.
(Savings). A check payable to the account owner will be mailed on the business
day following the request for withdrawal to the address of record;                       A monthly fee may be charged to access this service. We reserve the right to
• Transfer funds between your share accounts and between your share and loan             charge a monthly fee by sending you at least thirty (30) days prior written notice
accounts;                                                                                of the fee and amount and the effective date.
• Obtain account balances, loan payment amounts, and due dates;
• Obtain information about the last dividend paid to the account;                        You expressly authorize us to debit the appropriate account in the amount of any
• Obtain information about the most recent payroll deduction or direct deposit           electronic funds transfer initiated through online banking by you or by any other
posted to the account;                                                                   person you authorize to use your PIN and security question. You agree to treat
• Obtain tax information, including total interest paid and dividends earned;            any such electronic funds transfer from an account the same as duly executed
• Obtain information on checks cleared;                                                  written withdrawal, transfer, or check and that we may treat any such electronic
• Make loan payments from most share accounts;                                           funds transfer to an account the same as a deposit, all in accordance with the
• Transfer funds between your primary account and joint accounts;                        terms of this Agreement and your Account Agreement(s) with us.
• Request a stop payment (Refer to the Fee Schedule for the current stop payment         2. Limitations on Transactions. During any calendar month, you may not make
fee); and                                                                                more than six (6) withdrawals or transfers to another credit union account of
• Change PIN to preference.                                                              yours or to a third party by means of a pre-authorized or automatic transfer,
5. Credit Card Payments Online. Credit Union credit card payments can be                 telephonic or computerized order or instruction, or by check, draft, debit card (if
made by phone with CALL-24. Payments are made by transferring funds to the               applicable) or similar order to a third party.
appropriate credit card account.                                                         3. Settlement of Obligations. To the extent permitted by applicable law, you
                                                                                         authorize us to obtain payment of your obligations to us under this Agreement
The credit card account does not allow withdrawals; therefore, you cannot                from time to time by (a) initiating debit or credit transfers to any of the accounts
reverse transfers to these payment account types. Payments posted incorrectly            or (b) deducting the payment from the amount of any electronic funds transfer.
must be reversed by the Credit Union. If an incorrect payment is made, call us           Such obligations include, without limitation, fees owed to us and settlement for
at (256) 837-6110 (locally) or (800) 234-1234. Most payments will take two (2)           electronic fund transfers initiated through online banking. At any time any ac-
business days to post to your credit card account; therefore, your available credit      count is closed (whether by you, by us, or otherwise), or online banking service
will not be immediately updated. The next payment due date will not advance              is terminated (whether by you, by us, or otherwise), you agree that all such
until the last week of each month even though the payment has been made for the          obligations will be immediately due and payable to us, and you authorize us to
current month. Cash advances are not available.                                          withhold the amount of any such obligations from any account. Debiting an
                                                                                         account or deducting payment for the amount of any electronic funds transfer is
                                                                                         not the Credit Union’s exclusive remedy under this or any other section of this
ONLINE BANKING                                                                           Agreement, and the Credit Union will not be deemed to have made an election of
                                                                                         remedies by making any such debit or deduction on any one or more occasions.
In addition to the terms stated in the Electronic Services Electronic Fund Trans-        4. Credit Card Payments Online. Credit Union credit card payments can be made
fers Disclosures, the following terms also apply to online banking.                      online with online banking. Payments are made by transferring funds to the ap-
Internet Address: https://www.redfcu.org                                                 propriate credit card account.

1. Services. If we approve the online banking service for your accounts, a PIN           The credit card account does not allow withdrawals; therefore, you cannot
(Personal Identification Number) will be generated. You must use your PIN                reverse transfers to these payment account types. Payments posted incorrectly
along with your member number to access your account and to conduct transac-             must be reversed by the Credit Union. If an incorrect payment is made, call us
tions on online banking. You may change a PIN at any time after you receive it.          at (256) 837-6110 (locally) or (800) 234-1234. Most payments will take two (2)
At the present time, you may use online banking service to:                              business days to post to your credit card account; therefore, your available credit
• Transfer funds between your share accounts and between your share and loan             will not be immediately updated. The next payment due date will not advance
accounts;                                                                                until the last week of each month even though the payment has been made for the
• Obtain account balances, loan payment amounts, and due dates;                          current month. Cash advances online are not available.
• Obtain information about the last dividend paid to your account;                       5. Open Accounts Online. You can open select accounts online through online
• Obtain information about the most recent payroll deduction or direct deposit           banking. Even though these accounts are opened online, they are still subject
posted to your account;                                                                  to the terms and conditions stated in this Agreement and on the User Agreement
• Obtain information on cleared checks;                                                  located at https://www.redfcu.org. Please refer to the applicable disclosure
• Make loan payments from most share accounts;                                           sections found in each of these Agreements for the terms and conditions of
• Transfer funds between your primary account and joint accounts;                        the account type you are requesting to open. You understand that any ac-
• Obtain detailed account transaction information;                                       counts opened online are legally binding in a court of law.
• View your statement;
• Change your PIN;                                                                       6. Changing Your Password. Password (PIN) may be changed by the Primary
• Download transaction history to Quicken, Microsoft Money, or a spread sheet            Member in person, in writing or by calling the Credit Union Call Center. THE

                                                                                                                                                                                19
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 22 of 44
     CREDIT UNION SHALL HAVE NO OBLIGATION OR LIABILITY TO
     ANY OF THE PARTIES TO A JOINT ACCOUNT IF THE PASSWORD IS                              When the Service receives a Payment Instruction, you authorize the Service to
     CHANGED USING THE PROCEDURES SET FORTH ABOVE.                                         debit your Payment Account and remit funds on your behalf so that the funds
                                                                                           arrive as close as reasonably possible to the Scheduled Payment Date designated
     You agree that the Credit Union has no control as to the persons who have access      by you. You also authorize the Service to credit your Payment Account for pay-
     to your personal computer and your password once it is in your possession. The        ments returned to the Service by the United States Postal Service or Payee, or
     Credit Union will not be liable for any unauthorized access to your personal          payments remitted to you on behalf of another authorized user of the Service.
     computer using your password. You agree that it is YOUR responsibility to
     INITIATE AND MAINTAIN adequate procedures to prevent any unauthorized                 The Service will use its best efforts to make all your payments properly. How-
     access to your personal computer or unauthorized use of your password.                ever, the Service shall incur no liability and any Service Guarantee shall be void
     7. Inactivity. The Credit Union may terminate your online banking service after       if the Service is unable to complete any payments initiated by you because of the
     180 days of inactivity.                                                               existence of any one or more of the following circumstances:
                                                                                               a. If, through no fault of the Service, your Payment Account does not contain
                                                                                               sufficient funds to complete the transaction or the transaction would exceed
     ELECTRONIC BILL PAYMENT SERVICE                                                           the credit limit of your overdraft account;
                                                                                               b. The payment processing center is not working properly and you know or
     Your access to the Electronic Bill Payment Service may be restricted for                  have been advised by the Service about the malfunction before you execute
     up to 14 days from your registration for online banking. You can access the               the transaction;
     CheckFree Electronic Bill Payment Service through online banking. The Elec-               c. You have not provided the Service with the correct Payment Account infor-
     tronic Bill Payment Service will allow you to do the following:                           mation, or the correct name, address, phone number, or account information
                                                                                               for the Payee; and/or,
     • Register for Electronic Bill Payment Service;                                           d. Circumstances beyond control of the Service (such as, but not limited to,
     • Select merchants from the public merchant database;                                     fire, flood, or interference from an outside force) prevent the proper execution
     • Add new merchants not on the database;                                                  of the transaction and the Service has taken reasonable precautions to avoid
     • Delete a payee;                                                                         those circumstances.
     • Set up and schedule an electronic bill payment;
     • Change an electronic bill payment;                                                  Provided none of the foregoing exceptions are applicable, if the Service causes
     • View electronic bill payment history.                                               an incorrect amount of funds to be removed from your Payment Account or
                                                                                           causes funds from your Payment Account to be directed to a Payee which does
     1. Service Definitions.                                                               not comply with your Payment Instructions, the Service shall be responsible for
        “Service” means the Bill Payment Service offered by Redstone Federal Credit        returning the improperly transferred funds to your Payment Account, and for
     Union, through CheckFree Services, a division of Fiserv, Inc.                         directing to the proper Payee any previously misdirected transactions, and, if
        “Agreement” means these Terms and Conditions of the bill payment service.          applicable, for any late payment related charges.
        “Payee” is the person or entity to which you wish a bill payment to be directed    5. Payment Methods. The Service reserves the right to select the method in
     or is the person or entity from which you receive electronic bills, as the case may   which to remit funds on your behalf to your Payee. These payment methods may
     be.                                                                                   include, but may not be limited to, an electronic payment, an electronic to check
        “Payment Instruction” is the information provided by you to the Service for        payment, or a laser draft payment.
     a bill payment to be made to the Payee (such as, but not limited to, Payee name,      6. Payment Cancellation Requests. You may cancel or edit any Scheduled Pay-
     Payee account number, and Scheduled Payment Date).                                    ment (including recurring payments) by following the directions within the ap-
        “Payment Account” is the checking account from which bill payments will be         plication. There is no charge for canceling or editing a Scheduled Payment. Once
     debited.                                                                              the Service has begun processing a payment it cannot be cancelled or edited,
        “Billing Account” is the checking account from which all Service fees will be      therefore a stop payment request must be submitted.
     automatically debited.                                                                7. Stop Payment Requests. The Service’s ability to process a stop payment
        “Business Day” is every Monday through Friday, excluding Federal Reserve           request will depend on the payment method and whether or not a check has
     holidays.                                                                             cleared. The Service may also not have a reasonable opportunity to act on
        “Scheduled Payment Date” is the day you want your Payee to receive your            any stop payment request after a payment has been processed. If you desire to
     bill payment and is also the day your Payment Account will be debited, unless         stop any payment that has already been processed, you must contact Customer
     the Scheduled Payment Date falls on a non-Business Day in which case it will be       Service. Although the Service will make every effort to accommodate your
     considered to be the previous Business Day.                                           request, the Service will have no liability for failing to do so. The Service may
        “Due Date” is the date reflected on your Payee statement for which the pay-        also require you to present your request in writing within fourteen (14) days. The
     ment is due. It is not the late date or grace period.                                 charge for each stop payment request will be the current charge for such service
        “Scheduled Payment” is a payment that has been scheduled through the Ser-          as set out in the Fee Schedule.
     vice but has not begun processing.                                                    8. Prohibited Payments. Payments to Payees outside of the United States or its
     2. Payment Scheduling. Transactions begin processing four (4) Business Days           territories are prohibited through the Service.
     prior to your Scheduled Payment Date. Therefore, the application will not permit      9. Exception Payments. Tax payments and court ordered payments may be
     you to select a Scheduled Payment Date less than four (4) Business Days from          scheduled through the Service, however such payments are discouraged and must
     the current date. When scheduling payments you must select a Scheduled Pay-           be scheduled at your own risk. In no event shall the Service be liable for any
     ment Date that is no later than the actual Due Date reflected on your Payee state-    claims or damages resulting from your scheduling of these types of payments.
     ment unless the Due Date falls on a non-Business Day. If the actual Due Date          The Service Guarantee as it applies to any late payment related charges is void
     falls on a non-Business Day, you must select a Scheduled Payment Date that is at      when these types of payments are scheduled and/or processed by the Service.
     least one (1) Business Day before the actual Due Date. Scheduled Payment Dates        The Service has no obligation to research or resolve any claim resulting from an
     should be prior to any late date or grace period.                                     exception payment. All research and resolution for any misapplied, mis-posted
     3. The Service Guarantee. Due to circumstances beyond the control of the Ser-         or misdirected payments will be the sole responsibility of you and not of the
     vice, particularly delays in handling and posting payments by Payees or financial     Service.
     institutions, some transactions may take longer to be credited to your account.       10. BILL DELIVERY AND PRESENTMENT. This feature is for the present-
     The Service will bear responsibility for any late payment related charges up to       ment of electronic bills only and it is your sole responsibility to contact your
     $50.00 should a payment post after its Due Date as long as the payment was            Payees directly if you do not receive your statements. In addition, if you elect to
     scheduled in accordance with the guidelines described under “Payment Schedul-         activate one of the Service’s electronic bill options, you also agree to the following:
     ing” in this Agreement.                                                                  Information provided to the Payee - The Service is unable to update or change
     4. Payment Authorization and Payment Remittance. By providing the Service             your personal information such as, but not limited to, name, address, phone
     with names and account information of Payees to whom you wish to direct               numbers and e-mail addresses, with the electronic Payee. Any changes will need
     payments, you authorize the Service to follow the Payment Instructions that it        to be made by contacting the Payee directly. Additionally it is your responsibil-
     receives through the payment system. In order to process payments more effi-          ity to maintain all usernames and passwords for all electronic Payee sites. You
     ciently and effectively, the Service may edit or alter payment data or data formats   also agree not to use someone else’s information to gain unauthorized access to
     in accordance with Payee directives.                                                  another person’s bill.

20   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 23 of 44
   Activation - Upon activation of the electronic bill feature the Service may          share accounts will continue to apply. You are responsible for any and all
notify the Payee of your request to receive electronic billing information. The         telephone access fees and/or Internet service fees that may be assessed by your
presentment of your first electronic bill may vary from Payee to Payee and may          telephone and/or Internet service provider.
take up to sixty (60) days, depending on the billing cycle of each Payee. Ad-           17. Failed or Returned Transactions. In using the Service, you are requesting the
ditionally, the ability to receive a paper copy of your statement(s) is at the sole     Service to make payments for you from your Payment Account. If we are unable
discretion of the Payee. While your electronic bill feature is being activated it is    to complete the transaction for any reason associated with your Payment Account
your responsibility to keep your accounts current. Each electronic Payee reserves       (for example, there are insufficient funds in your Payment Account to cover the
the right to accept or deny your request to receive electronic bills.                   transaction), the transaction will not be completed. In some instances, you will
   Notification - The Service will use its best efforts to present all of your elec-    receive a return notice from the Service. In such case, you agree that:
tronic bills promptly. In addition to notification within the Service, the Service          a. You will reimburse the Service immediately upon demand the transaction
may send an e-mail notification to the e-mail address listed for your account. It       amount that has been returned to the Service;
is your sole responsibility to ensure that this information is accurate. In the event       b. For any amount not reimbursed to the Service within fifteen (15) days of
you do not receive notification, it is your responsibility to periodically logon to     the initial notification, a late charge equal to 1.5% monthly interest or the legal
the Service and check on the delivery of new electronic bills. The time for noti-       maximum, whichever rate is lower, for any unpaid amounts may be imposed;
fication may vary from Payee to Payee. You are responsible for ensuring timely              c. You will reimburse the Service for any fees imposed by your financial
payment of all bills.                                                                   institution as a result of the return;
   Cancellation of electronic bill notification - The electronic Payee reserves the         d. You will reimburse the Service for any fees it incurs in attempting to collect
right to cancel the presentment of electronic bills at any time. You may cancel         the amount of the return from you; and,
electronic bill presentment at any time. The timeframe for cancellation of your             e. The Service is authorized to report the facts concerning the return to any
electronic bill presentment may vary from Payee to Payee. It may take up to sixty       credit reporting agency.
(60) days, depending on the billing cycle of each Payee. The Service will notify        18. Alterations and Amendments. This Agreement, applicable fees and service
your electronic Payee(s) as to the change in status of your account and it is your      charges may be altered or amended by the Service from time to time. In such
sole responsibility to make arrangements for an alternative form of bill delivery.      event, the Service may provide notice to you as required by law. Any use of the
The Service will not be responsible for presenting any electronic bills that are        Service after the Service provides you a notice of change will constitute your
already in process at the time of cancellation.                                         agreement to such change(s). Further, the Service may, from time to time, revise
   Non-Delivery of electronic bill(s) - You agree to hold the Service harm-             or update the applications, services, and/or related material, which may render
less should the Payee fail to deliver your statement(s). You are responsible for        all such prior versions obsolete. Consequently, the Service reserves the right to
ensuring timely payment of all bills. Copies of previously delivered bills must be      terminate this Agreement as to all such prior versions of the applications, ser-
requested from the Payee directly.                                                      vices, and/or related material and limit access to only the Service’s more recent
   Accuracy and dispute of electronic bill - The Service is not responsible for the     revisions and updates.
accuracy of your electronic bill(s). The Service is only responsible for presenting     19. Address or Banking Changes. It is your sole responsibility to ensure that the
the information we receive from the Payee. Any discrepancies or disputes regard-        contact information in your user profile is current and accurate. This includes, but
ing the accuracy of your electronic bill summary or detail must be addressed with       is not limited to, name, address, phone numbers and email addresses. Changes
the Payee directly.                                                                     can be made either within the application or by contacting Customer Service.
                                                                                        Any changes in your Payment Account should also be made in accordance with
This Agreement does not alter your liability or obligations that currently exist        the procedures outlined within the application’s Help files. All changes made are
between you and your Payees.                                                            effective immediately for scheduled and future payments paid from the updated
11. EXCLUSIONS OF WARRANTIES. THE SERVICE AND RELATED                                   Payment Account information. The Service is not responsible for any payment
DOCUMENTATION ARE PROVIDED “AS IS” WITHOUT WARRANTY OF                                  processing errors or fees incurred if you do not provide accurate Payment Ac-
ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT NOT                               count or contact information.
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY                                   20. Service Termination, Cancellation, or Suspension. In the event you wish to
AND FITNESS FOR A PARTICULAR PURPOSE.                                                   cancel the Service, you may have the ability to do so through the product, or you
12. Password and Security. You agree not to give or make available your pass-           may contact customer service via one of the following:
word or other means to access your account to any unauthorized individuals. You             a. Telephone us at 256-837-6110 (locally) or 800-234-1234 during customer
are responsible for all payments you authorize using the Service. If you permit             service hours; and/or
other persons to use the Service or your password or other means to access your             b. Write us at: Redstone Federal Credit Union, 220 Wynn Dr NW, Huntsville,
account, you are responsible for any transactions they authorize. If you believe            AL 35893
that your password or other means to access your account has been lost or stolen
or that someone may attempt to use the Service without your consent or has              Any payment(s) the Service has already processed before the requested cancel-
transferred money without your permission, you must notify the Service at once          lation date will be completed by the Service. All Scheduled Payments including
by calling 256-837-6110 (locally) or 800-234-1234 during customer service               recurring payments will not be processed once the Service is cancelled. The
hours.                                                                                  Service may terminate or suspend Service to you at any time. Neither termination
13. Your Liability for Unauthorized Transfers. Please refer to item number 1,           nor suspension shall affect your liability or obligations under this Agreement.
entitled “Member Liability (excluding business debit cards),” located at the            21. Payee Limitation. The Service reserves the right to refuse to pay any Payee
beginning of this Agreement for liability information.                                  to whom you may direct a payment. The Service will notify you promptly if
14. Errors and Questions. Please refer to item number 8, entitled “Error Resolu-        it decides to refuse to pay a Payee designated by you. This notification is not
tion,” located at the beginning of this Agreement for information about errors and      required if you attempt to make a prohibited payment or an exception payment
questions.                                                                              under this Agreement.
15. Disclosure of Account Information to Third Parties. It is our general policy        22. Returned Payments. In using the Service, you understand that Payees and/or
to treat your account information as confidential. However, we will disclose in-        the United States Postal Service may return payments to the Service for various
formation to third parties about your account or the transactions you make ONLY         reasons such as, but not limited to, Payee’s forwarding address expired; Payee
in the following situations:                                                            account number is not valid; Payee is unable to locate account; or Payee account
   a. Where it is necessary for completing transactions;                                is paid in full. The Service will use its best efforts to research and correct the re-
   b. Where it is necessary for activating additional services;                         turned payment and return it to your Payee, or void the payment and credit your
   c. In order to verify the existence and condition of your account to a third         Payment Account. You may receive notification from the Service.
party, such as a credit bureau or Payee;                                                23. Information Authorization. Your enrollment in the Service may not be
   d. To a consumer reporting agency for research purposes only;                        fulfilled if the Service cannot verify your identity or other necessary informa-
   e. In order to comply with a governmental agency or court orders; or,                tion. Through your enrollment in the Service, you agree that the Service reserves
   f. If you give us your written permission.                                           the right to request a review of your credit rating at its own expense through
16. Service Fees and Additional Charges. Any applicable fees will be charged            an authorized bureau. In addition, you agree that the Service reserves the right
regardless of whether the Service was used during the billing cycle. There may          to obtain financial information regarding your account from a Payee or your
be a charge for additional transactions and other optional services. You agree to       financial institution (for example, to resolve payment posting problems or for
pay such charges and authorize the Service to deduct the calculated amount from         verification).
your designated Billing Account for these amounts and any additional charges            24. Disputes. In the event of a dispute regarding the Service, you and the Service
that may be incurred by you. Any financial fees associated with your standard           agree to resolve the dispute by looking to this Agreement. You agree that this

                                                                                                                                                                                 21
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 24 of 44
     Agreement is the complete and exclusive statement of the agreement between           can be obtained by contacting our Member Contact Center at (256) 837-6110 or
     you and the Service which supersedes any proposal or prior agreement, oral or        1-800-234-1234. Please refer to the Fee Schedule for the amounts of the State-
     written, and any other communications between you and the Service relating           ment Copy, Check Copy, and Miscellaneous Copies fees. You may, at any time,
     to the subject matter of this Agreement. If there is a conflict between what an      withdraw your consent by clicking the eStatements & Alerts button then clicking
     employee of the Service or Customer Service Department says and the terms of         the Cancel Services button inside online banking.
     this Agreement, the terms of this Agreement will prevail.
     25. Assignment. You may not assign this Agreement to any other party. The            By applying for EStatements and/or CU Alerts, you acknowledge that you are
     Service may assign this Agreement to any future, directly or indirectly, affili-     bound by the following terms and conditions, as well as any other applicable
     ated company. The Service may also assign or delegate certain of its rights and      terms and conditions stated in the Electronic Services Agreement, Account
     responsibilities under this Agreement to independent contractors or other third      Agreement or any other applicable agreement.
     parties.
     26. No Waiver. The Service shall not be deemed to have waived any of its rights      1. Election And Authorization For Electronic Delivery. You elect and authorize
     or remedies hereunder unless such waiver is in writing and signed by the Service.    us, at our discretion, to electronically deliver your account statement(s) and
     No delay or omission on the part of the Service in exercising any rights or rem-     notices that we are required to provide to you under applicable Federal and/or
     edies shall operate as a waiver of such rights or remedies or any other rights or    State statutes and their implementing regulations, as amended from time to time,
     remedies. A waiver on any one occasion shall not be construed as a bar or waiver     including, but not necessarily limited to:
     of any rights or remedies on future occasions.                                          Truth in Lending Act		                       Home Mortgage Disclosure Act
     27. Captions. The captions of sections hereof are for convenience only and shall        Truth in Savings Act		                       Fair Housing Act
     not control or affect the meaning or construction of any of the provisions of this      Fair Credit Reporting Act		                  Equal Credit Opportunity Act
     Agreement.                                                                              Electronic Funds Transfer Act		              Consumer Leasing Act
     28. Governing Law. This Agreement shall be governed by and construed in ac-             Federal Credit Union Act		                   Gramm-Leach-Bliley Act
     cordance with the laws of the State of Georgia, without regard to its conflicts of      NCUA Rules and Regulations
     laws provisions.
                                                                                          Other Federal and State statutes may be enacted or amended in the future to pro-
     THE FOREGOING SHALL CONSTITUTE THE SERVICE’S ENTIRE LI-                              vide for electronic delivery of account statements and notices. You also authorize
     ABILITY AND YOUR EXCLUSIVE REMEDY. IN NO EVENT SHALL THE                             us, at our discretion, to provide electronic delivery of such statements and notices
     SERVICE BE LIABLE FOR ANY DIRECT, INDIRECT, SPECIAL, INCI-                           pursuant to these statutes after they become effective. You agree that if you elect
     DENTAL, CONSEQUENTIAL, OR EXEMPLARY DAMAGES, INCLUDING                               to receive statements electronically, all required notices regarding your accounts
     LOST PROFITS (EVEN IF ADVISED OF THE POSSIBILITY THEREOF)                            at Redstone Federal Credit Union are also, at our discretion, to be provided to
     ARISING IN ANY WAY OUT OF THE INSTALLATION, USE, OR MAINTE-                          and accessed by you exclusively on an electronic basis in the form of an eNotice.
     NANCE OF THE EQUIPMENT, SOFTWARE, AND/OR THE SERVICE.                                If there is more than one person that is a party to the account, notice to any one
                                                                                          party will be effective for all.
     29. Limitations. There is no limit to the number of payees you may have in your
     merchant list at any given time. There is no limit to the number of payments         You further elect and authorize us, at our discretion, to electronically provide you
     you can send to each payee. Any payee you wish to pay through Electronic Bill        with such CUAlert services as may be made available to you from time to time.
     Payment Service must be payable in US dollars and located in the United States.      By way of example, these “alerts” may include information as to when your ac-
     You may not make payments to a federal, state or local governmental or to other      count balance goes above or below a pre-defined value, loan payment due dates,
     categories of payees that we establish from time to time.                            upcoming maturities of share certificates, payroll deposits, clearance of ACH
     30. Available Funds Required. All bill payments initiated through Electronic Bill    items, and clearance of checks.
     Payment Service are subject to sufficient funds being available in the affected      2. Security Measures. We will use commercially reasonable measures, consistent
     account to cover the transfer on the scheduled payment date. Payments are            with industry standards, to maintain a reasonable level of security over the infor-
     scheduled based on the day you want the funds debited from your account.             mation contained in the electronically delivered account statement(s), notices,
     31. Overdrafts and Rejects. We will overdraft from your Share Account (Savings)      and alerts. Our security consists of 128-bit encryption of the data on the EState-
     in accordance with your Share Draft (Checking) account terms and conditions,         ments to protect it while in transit over the Internet.
     your Overdraft Protection Loan disclosures, or your Astro Loan Line of Credit in
     accordance with the terms of the Credit Agreement or your Overdraft Privilege        YOU UNDERSTAND THAT THESE INDUSTRY STANDARDS ARE DY-
     Pay service if sufficient funds are not available in your Share Draft (Checking)     NAMIC AND CONSTANTLY DEVELOPING. YOU ACKNOWLEDGE AND
     account on the designated Electronic Bill Payment Service processing date. At        UNDERSTAND THAT THERE ARE RISKS TO ELECTRONIC DELIVERY
     that time, your Share Account (Savings) will be charged an OD Protection Trans-      OF ACCOUNT STATEMENT(S), NOTICES, AND ALERTS, INCLUDING,
     fer Fee (please refer to the Fee Schedule).                                          BUT NOT LIMITED TO, DELAY OR FAILURE OF DELIVERY DUE TO
     32. Fees and Charges. Please refer to the Fee Schedule for any fees that are as-     TECHNICAL DIFFICULTIES, WEATHER CONDITIONS (INCLUDING BUT
     sociated with Electronic Bill Payment Service.                                       NOT LIMITED TO SUN SPOTS), MATTERS BEYOND OUR REASON-
     33. Inactivity. The Credit Union may terminate your online banking service           ABLE CONTROL OR INTERCEPTION AND/OR ALTERATION OF SUCH
     after 180 days of inactivity.                                                        ACCOUNT STATEMENT(S) AND NOTICES BY THIRD PARTIES IN SPITE
                                                                                          OF THE CREDIT UNION’S COMMERCIALLY REASONABLE SECURITY
                                                                                          MEASURES. YOU REPRESENT THAT YOU HAVE CONSIDERED OUR SE-
     ESTATEMENTS, ENOTICES, AND CU ALERTS                                                 CURITY MEASURES AND FIND THAT OUR SECURITY MEASURES ARE
                                                                                          COMMERCIALLY REASONABLE. IN REACHING THIS CONCLUSION,
     EStatements, ENotices, and CU Alerts are three services provided through online      YOU HAVE CONSIDERED THE HISTORICAL AND POTENTIAL FUTURE
     banking. With EStatements you can view, download and print your account              CONTENT OF YOUR ACCOUNT INFORMATION TO BE RECEIVED
     statement from our secure online banking website.                                    ELECTRONICALLY, THE RISKS ASSOCIATED WITH ELECTRONIC DE-
                                                                                          LIVERY OF THIS INFORMATION, AND OUR SECURITY PROCEDURES.
     CU Alert allows you to receive notifications on your PC, laptop, text-enabled cell   IF YOU CONCLUDE THAT OUR SECURITY PROCEDURES CEASE TO BE
     phone or any other mobile text device. Notifications can be received for payroll     COMMERCIALLY REASONABLE IN THE FUTURE, YOU MUST TER-
     and ACH credits, share account balances, loan account balances, loan payment         MINATE THIS AGREEMENT IMMEDIATELY IN ACCORDANCE WITH
     due dates, certificate maturity dates, cleared checks, insufficient funds notices,   PARAGRAPH 9 BELOW.
     regulatory notices and disclosures, automatic withdrawals, EStatements and
     member defined alerts.                                                               3. Your Computer’s Specifications. In order to receive the services addressed
                                                                                          herein, your computer hardware, software and your Internet service provider
                                                                                          (“ISP”) must meet the following specifications:
     You acknowledge that you are capable of accessing the requested electronic              • For web browser: Latest version of the Internet Explorer, Google Chrome,
     documents in an electronic format. You further acknowledge that you un-                 Firefox, or Safari
     derstand your consent is legally binding in a court of law. You may obtain a            • For operating system: Windows 7 or higher, Mac OS X 10.9 or higher,
     paper copy of the electronic documents at any time. Any paper copies or updated         Android 5 or higher, or iOS 9 or higher
     paper copies of the disclosures, statements, notices or other communications            • 200 MB Free Disk Space

22   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 25 of 44
  • ISP Allows E-mail Attachments Up To 500 KB                                          terms of this Agreement or any other agreement which you may have with us or
  • Adobe Acrobat Reader                                                                any applicable law, rule or regulation which may govern your account(s), includ-
                                                                                        ing the terms of the Account Agreement, Electronic Services Agreement or any
4. E-Mail Address. We will send you account alerts, account notices, and                other agreement. If we terminate this Agreement for any of these reasons, such
eStatement-ready notifications to you via email to the last email address provided      termination shall be effective on the effective date specified in a written notice
within online banking. You agree to update your email address within online             mailed to you, and not on the date when the notice is mailed or received. We
banking. You further agree that any notice to us pursuant to this Agreement is          may amend/modify this Agreement by sending electronic notice as required by
effective only upon receipt by us of said notice. For your protection and for           law. The date of the notice is the date the notice is sent to you (the E-Mail date),
security purposes, we will not accept any change of email address notices via           regardless of when you receive and/or open the EStatement or notice.
email. If you have not notified us of any change to your email address, you agree
that failure to provide us with a good email address is the lack of ordinary care
on your part.                                                                           MONEY MANAGEMENT
If you have a joint account, your e-mail address may be changed using the proce-
dure described above by any authorized party to your account.                           End User License Agreement
                                                                                        This User Agreement contains the terms and conditions for your use of digital
THE CREDIT UNION SHALL HAVE NO OBLIGATION OR LIABILITY TO                               money management tools and services that we may provide to you and that in-
ANY OF THE PARTIES TO A MULTIPLE-PARTY (JOINT) ACCOUNT IF                               volve accessing third party account information (“Services”). Hereinafter, “you”
THE E-MAIL ADDRESS IS CHANGED USING THE PROCEDURES SET                                  or “your” means the end user of the Services (“User”) and “us,” “we,” “our,” or
FORTH ABOVE.                                                                            “Financial Institution” refers to the financial institution who provides User access
5. Prompt Review Of EStatements. Your EStatements, notices and alerts will              to the Services. Digital Insight Corporation, NCR Corporation (parent of Digital
be dated the day the information is sent to you by e-mail (the “E-mail Date”).          Insight), and MX Technologies, Inc. (collectively, the “Providers”) are intended
You must promptly review your EStatement and any accompanying items and                 third party beneficiaries of this User Agreement and are entitled to enforce its
immediately notify us in writing or via e-mail at info@redfcu.org (within the           terms.
applicable time periods specified in the Account Agreement, Electronic Services         1. General.
Agreement or applicable law) of any error, unauthorized signature, lack of              (i) User will follow the standard operating procedures, including without limita-
signature, alteration or other irregularity. If you allow someone other than you to     tion security procedures, with respect to use of the Services.
review your statements, you must still review the statement for any errors, unau-       (ii) User agrees to allow Digital Insight Corporation, its successors and assigns,
thorized signatures, lack of signatures, alterations, or other irregularities because   and its and their third party services providers access and use of such Users’ data,
you will be responsible for the wrongful acts of your employees, agents, and any        including Aggregated Data and Nonpublic Personal Information, as necessary
other such third persons. Any applicable time periods within which you must             for the provision of the Services. As used herein “Aggregated Data” means
notify us of any errors on your account statement(s) or any other information           User Data and information that has been stripped of all personally identifiable
which is provided to you electronically shall begin on the E-mail Date regardless       information. “User Data” for purposes of this definition, means User account
of when you receive and/or open the EStatement.                                         information, account access information and registration information as provided
6. Disclaimer Of Warranty. WE MAKE NO WARRANTIES OF ANY KIND                            by Users. Nonpublic Personal Information means information concerning Users
WITH RESPECT TO THE SOFTWARE PROGRAM USED TO ACCESS THE                                 and their past or present accounts; information falling within the definition of
SERVICES ADDRESSED HEREIN, AND WE DO NOT WARRANT THAT                                   “nonpublic personal information” or “personally identifiable financial informa-
THE SOFTWARE PROGRAM OR THAT THESE SERVICES WILL MEET                                   tion” under Regulation P, 12 C.F.R. 216, or under the Gramm-Leach-Bliley
YOUR SPECIFIC REQUIREMENTS. WE MAKE NO WARRANTIES OF                                    Act, 15 U.S.C. 6801 et seq.; or information otherwise considered privileged,
ANY KIND, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE                               confidential, private, nonpublic or personal and/or given protected status under
USE AND ADEQUACY OF THE SOFTWARE PROGRAM OR THE SER-                                    any federal or state law.
VICES WE PROVIDE UNDER THIS AGREEMENT. WE DISCLAIM ANY                                  (iii) Financial Institution has no liability to User or other third parties relat-
AND ALL IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO,                              ing to any delays, inaccuracies or incomplete Services caused by the failure of
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS                                   Financial Institution to properly or timely meet its obligations or requirements in
FOR A PARTICULAR PURPOSE.                                                               connection with the Services.
7. Notice Of Unauthorized Access. If you believe your EStatement is lost or             (iv) User shall determine and be responsible for the completeness, authenticity
that someone has obtained access to your EStatement without your permission,            and accuracy of all such information submitted to the Services.
call us immediately at (256) 837-6110 (locally) or 800-234-1234 or write us at:         2. Provide Accurate Information. You represent and agree that all information
Redstone Federal Credit Union, 220 Wynn Drive, Huntsville, AL 35893, as soon            you provide to us in connection with the Services is accurate, current, and com-
as possible.                                                                            plete. You agree not to misrepresent your identity or account information. You
8. LIABILITY; INDEMNIFICATION. NOTWITHSTANDING ANY PRO-                                 agree to keep account information secure, up to date and accurate. You represent
VISION TO THE CONTRARY CONTAINED IN THIS AGREEMENT, WE                                  that you are a legal owner, or an authorized user, of the accounts at third party
SHALL BE RESPONSIBLE ONLY FOR PERFORMING THE SERVICES                                   sites which you include or access through the Services, and that you have the
AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT. WE SHALL                                   authority to (i) designate us and our service providers as your agent, (ii) use the
BE LIABLE ONLY FOR MATERIAL LOSSES WHICH ARE THE DIRECT                                 Services, and (iii) give us and our service providers the passwords, usernames,
RESULT OF OUR OWN NEGLIGENCE OR INTENTIONAL MISCONDUCT                                  and all other information you provide.
IN PERFORMING THESE SERVICES. WE SHALL HAVE NO LIABILITY                                3. Content You Provide. Your use of the Services is your authorization for
FOR FAILURE TO PERFORM ANY SERVICES OR FOR ANY DISRUPTION                               Financial Institution or its service providers, as your agent, to access third party
OR DELAY IN PERFORMING SERVICES IN THE EVENT SUCH FAIL-                                 sites which you designate in order to retrieve information. You are licensing to
URE, DISRUPTION OR DELAY IS DUE TO CIRCUMSTANCES BEYOND                                 Financial Institution and its service providers any information, data, passwords,
OUR REASONABLE CONTROL, INCLUDING, BUT NOT LIMITED TO,                                  usernames, PINS, personally identifiable information or other content you pro-
FAILURE OR DISRUPTION OF ELECTRIC POWER, COMPUTER EQUIP-                                vide through the Services. You authorize us or our service providers to use any
MENT, TELECOMMUNICATIONS SYSTEMS, YOUR ISP, OR WEATHER                                  information, data, passwords, usernames, PINS, personally identifiable informa-
CONDITIONS. WE SHALL HAVE NO LIABILITY FOR ANY CONSEQUEN-                               tion or other content you provide through the Services or that we or our service
TIAL, SPECIAL, PUNITIVE DAMAGES OR INDIRECT LOSS UNDER ANY                              providers retrieve on your behalf for purposes of providing the Services, to offer
CIRCUMSTANCES. EXCEPT TO THE EXTENT THAT WE ARE LIABLE                                  products and services, and for other permissible business purposes. Except as
UNDER THIS AGREEMENT, YOU AGREE TO INDEMNIFY AND HOLD US                                otherwise provided herein, we or our service provider may store, use, change, or
AND OUR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS HARM-                                 display such information or create new content using such information.
LESS FROM ALL CLAIMS, DEMANDS, JUDGMENTS, AND EXPENSES                                  4. Power of Attorney. You grant Financial Institution and its service providers a
(INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING OUT OF OR                                limited power of attorney as provided below to access information at third party
IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THESE SER-                                 sites on your behalf. Third party sites shall be entitled to rely on the authoriza-
VICES. YOU AGREE THAT THIS INDEMNIFICATION SHALL SURVIVE                                tions, agency, and the power of attorney granted by you or through your account.
THE TERMINATION OF THIS AGREEMENT.                                                      For all purposes hereof, you hereby grant Financial Institution and its service
9. Termination/Amendment. This Agreement shall remain in full force and ef-             providers a limited power of attorney, and you hereby appoint them as your
fect until it is terminated by either party. We also have the right to terminate this   true and lawful attorney-in-fact and agent, with full power of substitution and
Agreement immediately, with or without cause, or if you fail to comply with the         re-substitution, in any and all capacities, to access third party sites to retrieve in-

                                                                                                                                                                                  23
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 26 of 44
     formation, use such information, as described herein, with the full power and au-        damages, losses or expenses, including settlement amounts and reasonable at-
     thority to do and perform each and every act and thing required and necessary to         torneys’ fees and costs, arising out of or in any way connected with your access
     be done in connection with such activities, as fully to all intents and purposes as      to or use of the Services, your violation of these terms or your infringement, or
     you might or could do in person. You understand and agree that the Services are          infringement by any other user of your account, of any intellectual property or
     sponsored or endorsed by any third party site. YOU ACKNOWLEDGE AND                       other right of anyone.
     AGREE THAT WHEN FINANCIAL INSTITUTION OR ITS SERVICE                                     12. Disclaimer. The Services are not intended to provide legal, tax or financial
     PROVIDERS ACCESS AND RETRIEVE INFORMATION FROM THIRD                                     advice. The Services, or certain portions and/or functionalities thereof, are
     PARTY SITES, THEY ARE ACTING AS YOUR AGENT, AND NOT AS                                   provided as strictly educational in nature and are provided with the understand-
     THE AGENT OR ON BEHALF OF THE THIRD PARTY SITES.                                         ing that neither Financial Institutions nor its third party providers are engaged
     5. Third Party Accounts. With respect to any third party sites we may enable you         in rendering accounting, investment, tax, legal, or other professional services.
     to access through the Services or with respect to any non-Financial Institution          If legal or other professional advice including financial, is required, the services
     accounts you include in the Services, you agree to the following:                        of a competent professional person should be sought. Financial Institution and
     a. You are responsible for all fees charged by the third party in connection with        its third party providers specifically disclaim any liability, loss, or risk which is
     any non- Financial Institution accounts and transactions. You agree to comply            incurred as consequence, directly or indirectly, of the use and application of any
     with the terms and conditions of those accounts and agree that this User Agree-          of the content on this site. Further, Financial Institution and its third party provid-
     ment does not amend any of terms and conditions. If you have a dispute or                ers are not responsible for any investment decisions or any damages or other
     question about any transaction on a non-Financial Institution account, you agree         losses resulting from decisions that arise in any way from the use of Services or
     to direct these to the account provider.                                                 any materials or information accessible through it. Past performance does not
     b. Any links to third party sites that we may provide are for your convenience           guarantee future results. Financial Institution and its third party providers do not
     only, and Financial Institution and its service providers do not sponsor or endorse      warrant that the Services comply with the requirements of the FINRA or those of
     those sites. Any third party services, which you may be able to access through           any other organization anywhere in the world.
     the Services, are services of the listed institutions. We nor our service providers      13. DISCLAIMER OF WARRANTIES. YOU AGREE YOUR USE OF THE
     have responsibility for any transactions and inquiries you initiate at third party       SERVICES AND ALL INFORMATION AND CONTENT (INCLUDING THAT
     sites. The third party sites you select are solely responsible for their services to     OF THIRD PARTIES) IS AT YOUR RISK AND IS PROVIDED ON AN “AS
     you. We nor our service providers are liable for any damages or costs of any type        IS” AND “AS AVAILABLE” BASIS. WE, AND OUR SERVICE PROVIDERS,
     arising out of or in any way connected with your use of the services of those            DISCLAIM ALL WARRANTIES OF ANY KIND AS TO THE USE OF THE
     third parties.                                                                           SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
     6. Limitations of Services. When using the Services, you may incur technical or          LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
     other difficulties. We nor our service providers are responsible for any technical       FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGMENT. WE,
     or other difficulties or any resulting damages that you may incur. Any informa-          AND OUR SERVICE PROVIDERS, MAKE NO WARRANTY THAT THE
     tion displayed or provided as part of the Services is for informational purposes         SERVICES (i) WILL MEET YOUR REQUIREMENTS, (ii) WILL BE UNIN-
     only, may not reflect your most recent transactions, and should not be relied            TERRUPTED, TIMELY, SECURE, OR ERROR-FREE, (iii) THE RESULTS
     on for transactional purposes. We and our service providers reserve the right to         THAT MAY BE OBTAINED FROM THE SERVICES WILL BE ACCURATE
     change, suspend or discontinue any or all of the Services at any time without            OR RELIABLE, (iv) THE QUALITY OF ANY PRODUCTS, SERVICES,
     prior notice.                                                                            INFORMATION, OR OTHER MATERIAL OBTAINED BY YOU THROUGH
     7. Acceptance of User Agreement and Changes. Your use of the Services con-               THE SERVICES WILL MEET YOUR EXPECTATIONS, OR (v) ANY ER-
     stitutes your acceptance of this User Agreement. This User Agreement is subject          RORS IN THE SERVICES OR TECHNOLOGY WILL BE CORRECTED. ANY
     to change from time to time. We will notify you of any material change via               MATERIAL DOWNLOADED OR OTHERWISE OBTAINED THROUGH
     e-mail or on our website by providing a link to the revised User Agreement. Your         THE USE OF THE SERVICES IS DONE AT YOUR OWN DISCRETION AND
     continued use will indicate your acceptance of the revised User Agreement. The           RISK AND YOU ARE SOLELY RESOPNSIBLE FOR ANY DAMAGE TO
     licenses, user obligations, and authorizations described herein are ongoing.             YOUR COMPUTER SYSTEM OR LOSS OF DATA THAT RESULTS FROM
     8. Aggregated Data. Anonymous, aggregate information, comprising financial               THE DOWNLOAD OF SUCH MATERIALS. NO ADVICE OR INFORMA-
     account balances, other financial account data, or other available data that is          TION, WHETHER ORAL OR WRITTEN, OBTAINED BY YOU FROM
     collected through your use of the Services, may be used by us and our service            FINANCIAL INSTITITION OR ITS SERVICE PROVIDERS THROUGH OR
     providers, including their affiliates, to conduct certain analytical research, perfor-   FROM THE SERVICES WILL CREATE ANY WARRANTY NOT EXPRESS-
     mance tracking, marketing and marketing program activities, and benchmarking.            LY STATED IN THESE TERMS.
     Our service providers may publish summary or aggregate results relating to met-          14. Other Items. You may not assign this User Agreement. A determination that
     rics comprised of research data, from time to time, and distribute or license such       any provision of this User Agreement is unenforceable or invalid shall not render
     anonymous, aggregated research data for any purpose, including but not limited           any other provision of this User Agreement unenforceable or invalid.
     to, helping to improve products and services and assisting in troubleshooting and
     technical support. Your personally identifiable information will not be shared
     with or sold to third parties. Notwithstanding any other provision of this User          REDSTONE REWARDS® OFFERS.
     Agreement, use of data collected through your use of the Services for marketing
     and marketing program activities may include targeted marketing, meaning that            In addition to the other information contained in this Agreement, if you decide to
     specific marketing activities may be directed to a group of users, where each user       use the Redstone Rewards Offers application, you acknowledge and agree to the
     meets certain pre-defined categories or characteristics. For example, a targeting        following terms and conditions of service.
     marketing activity may issue a display ad for a group of users, where each user is
     identified as having an open credit card account through a financial institution.        License Grant and Restrictions. You are granted a personal, limited, non-
     9. Ownership. You agree that Financial Institution and its service providers, as         exclusive, non-transferable license, to electronically access and use the purchase
     applicable, retain all ownership and proprietary rights in the Services, associated      rewards application (“Redstone Rewards Offers”) to benefit from your debit card
     content, technology, mobile applications and websites.                                   purchases.
     10. User Conduct. You agree not to use the Services or the content or informa-
     tion delivered through the Services in any way that would: (a) be fraudulent or          In addition to the Redstone Rewards Offers, the term “Redstone Rewards Offers”
     involve the sale of counterfeit or stolen items, including but not limited to use of     also include any other programs, tools, internet-based services, components and
     the Services to impersonate another person or entity; (b) violate any law, statute,      any “updates” (for example, Service maintenance, Redstone Rewards reward in-
     ordinance or regulation (including without limitation those governing export             formation, help content, bug fixes, or maintenance releases, etc.) of the Redstone
     control, consumer protection, unfair competition, anti-discrimination or false           Rewards Offers if and when they are made available to you by us or by our third
     advertising); (c) create liability for Financial Institutions or its service provider    party vendors. Certain Redstone Rewards Offers may be accompanied by, and
     or cause Financial Institution to lose the services of our service providers; (d) ac-    will be subject to, additional terms and conditions.
     cess the information and content programmatically by macro or other automated
     means; (e) use the Services in such a manner as to gain unauthorized entry or            You are not licensed or permitted to do any of the following and you may not
     access to computer systems.                                                              allow any third party to do any of the following: (i) access or attempt to access
     11. Indemnification. You agree to defend, indemnify and hold harmless Finan-             any other systems, programs or data that are not made available for public use;
     cial Institution, its third party services providers and their officers, directors,      (ii) copy, reproduce, republish, upload, post, transmit, resell or distribute in any
     employees and agents from and against any and all third party claims, liabilities,       way the material from the Redstone Rewards Offers program; (iii) permit any

24   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 27 of 44
third party to benefit from the use or functionality of the Redstone Rewards Of-        endorsement, approval, investigation, verification or monitoring by us of any
fers, or any other services provided in connection with them, via a rental, lease,      information contained in any Third Party Website. In no event will we be respon-
timesharing, service bureau, or other arrangement; (iv) transfer any of the rights      sible for the information contained in such Third Party Website or for your use
granted to you under this license; (v) perform or attempt to perform any actions        of or inability to use such website. Access to any Third Party Website is at your
that would interfere with the proper working of the Redstone Rewards Offers             own risk, and you acknowledge and understand that linked Third Party Websites
or any services provided in connection with them, prevent access to or the use          may contain terms and privacy policies that are different from ours. We are not
of the Redstone Rewards Offers or any or services provided in connection with           responsible for such provisions, and expressly disclaim any liability for them.
them by other licensees or customers, or impose an unreasonable or dispropor-
tionately large load on the infrastructure while using a service; or (vi) otherwise     Additionally, you acknowledge and agree to the following terms and conditions
use the Redstone Rewards Offers or any services provided in connection with             of service.
them except as expressly allowed under this Section.
                                                                                        Redstone Rewards. You will earn rewards for your participation in the Redstone
Ownership. The Redstone Rewards Offers are protected by copyright, trade                Rewards Offers program based on total purchases. If you participate in the
secret and other intellectual property laws. You do not have any rights to the          Redstone Rewards Offers, we will credit all cash or point rewards earned to
trademarks or service marks.                                                            your rewards balance and send you a lump sum of all rewards due to you. For
                                                                                        any qualifying purchases during the current month, we will distribute the lump
Your Information and Account Data with Us. You are responsible for (i) main-            sum amount to you during the following calendar month. For example, if the
taining the confidentiality and security of your access number(s), password(s),         payment date of all rewards end user disbursements is August 30, the applicable
security question(s) and answer(s), account number(s), login information, and           Measurement Period would be the calendar month ended July 31. Cash rewards
any other security or access information, used by you to access the Redstone            will be deposited in the Redstone Rewards Offers share account which is associ-
Rewards Offers or any services provided in connection with them, and your ac-           ated with the Redstone Rewards Offers program.
counts with us (collectively, “Licensee Access Information”), and (ii) preventing
unauthorized access to or use of the information, files or data that you store or       Redstone Rewards Offers Account. You must use the debit card associated with
use in or with the Redstone Rewards Offers or any services provided in connec-          the Redstone Rewards Offers account in order to receive the offers which qualify
tion with them (collectively, “Account Data”). You are responsible for providing        for the rewards. Rewards will not be earned for any portion of your purchase
access and assigning passwords to other users, if any, under your account for the       that you pay for with store credit, gift certificates or other payment types.
Redstone Rewards Offers or any services provided in connection with them, and           Purchases must be made as indicated in the offers made available under the
ensuring that such authorized users comply with this Agreement. You will be             Redstone Rewards Offers program. Each offer will specify whether the purchase
responsible for all electronic communications, including account registration and       can be made online, at a store location, or by telephone to be eligible for rewards.
other account holder information, email and financial, accounting and other data        You must also comply with any guidelines included with the offer, such as offer
(“Communications”) entered using the Licensee Access Information. It is as-             expiration dates, minimum purchase amounts, purchase limits, etc. You must
sumed that any Communications received through use of the Licensee Access In-           also pay using the debit card associated with the account that received the Red-
formation were sent or authorized by you. You agree to immediately notify us if         stone Rewards offer in order for the purchase to qualify.
you become aware of any loss, theft or unauthorized use of any Licensee Access
Information. We reserve the right to deny you access to the Redstone Rewards            While we and the merchants work hard to properly track and credit all eligible
Offers or any services provided in connection with them (or any part thereof) if        purchases, there may be times that we are unable to do so because of problems
we reasonably believe that any loss, theft or unauthorized use of Licensee Access       with your internet browser, the merchant’s web site or our system. Please contact
Information has occurred. You must inform us of, and hereby grant to us and our         our Member Contact Department at the phone number provided in this Agree-
third party vendors permission to use, Licensee Access Information to enable us         ment if you believe you have made a qualifying purchase for which you did not
to provide the Redstone Rewards Offers or any services provided in connection           receive Rewards.
with them to you, including updating and maintaining Account Data, addressing
errors or service interruptions, and to enhance the types of data and services we       Please note that you will not earn rewards as part of this program if you use a
may provide to you in the future.                                                       debit card not issued by us or do not have the designated deposit account opened
                                                                                        with us at the time of disbursement.
We may use anonymous, aggregate information, which we collect and store, or
which is collected and stored on our behalf by third party vendors, to conduct          You understand and agree that we make no warranties and have no liability as to:
certain analytical research and help us to create new offerings and services for
our customers. As we make additional offerings and online banking services              • Any offers, commitments, promotions, money back, or other incentives offered
available to you, some of which may rely on banking information maintained in           by any of the merchants in the Redstone Rewards Offers program.
your accounts, you will have the opportunity to participate in the services if you      • The rewards information that we provide to you, which is provided “as is” and
choose. If you choose not to participate, you do not need to notify us. We may          “as available.”
also use anonymous, aggregate information which we collect and store, or which          • (i) your inability to comply with offer guidelines, (ii) the accuracy, timeliness,
is collected and stored on our behalf by third party vendors, to (i) conduct data-      loss or corruption, or mis-delivery, of any qualifying purchase information or any
base marketing and marketing program execution activities; (ii) publish summary         other information, (iii) unauthorized access to your account(s) or to your account
or aggregate results relating to metrics comprised of research data from time to        information and any misappropriation, or alteration, of your account information
time; and (iii) distribute or license such aggregated research data to third parties.   or data, to the extent that the unauthorized access results from your acts or omis-
Additionally, automated technology may be used to tailor messages or advertise-         sions, or (iv) your inability to access your account(s) including, but not limited
ments that best reflect your interest and needs.                                        to, failure of electronic or mechanical equipment, interconnect problems with
                                                                                        telephone providers or internet service providers, acts of God, strikes, or other
Third Party Services. In connection with your use of the Redstone Rewards               labor problems.
Offers or any other services provided in connection with them, you may be made          • Some states do not allow limitations on how long an implied warranty lasts, so
aware of services, products, offers and promotions provided by third parties,           that the above limitations may not apply to you, and that you may also have other
(“Third Party Services”). If you decide to use Third Party Services, you are            rights, which vary from state to state.
responsible for reviewing and understanding the terms and conditions govern-
ing any Third Party Services. You agree that the third party is responsible for the
performance of the Third Party Services.                                                MYCHOICE REWARDS

Third Party Websites. The Service may contain or reference links to websites            MyChoice Rewards is a new enhanced Redstone Federal Credit Union rewards
operated by third parties (“Third Party Websites”). These links are provided as a       program. Instead of only earning cash back with your debit card, you will now
convenience only. Such Third Party Websites are not under our control. We are           earn points to redeem for cash as well as other rewards.
not responsible for the content of any Third Party Website or any link contained
in a Third Party Website. We do not review, approve, monitor, endorse, warrant,         MyChoice Rewards is a debit card rewards program for members with a Re-
or make any representations with respect to Third Party Websites, and the inclu-        wards Checking Account. With MyChoice Rewards, you will receive three (3)
sion of any link in the Redstone Rewards Offers or any other services provided          Reward Points for every Point of Sale (POS) debit card transaction you complete
in connection with them is not and does not imply an affiliation, sponsorship,          from a Rewards Checking Account. Only active Rewards Checking Accounts

                                                                                                                                                                               25
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 28 of 44
     in good standing will receive MyChoice Reward Points.                                  persons who have access to the member’s mobile phone or access device and
                                                                                            password. RFCU will not be liable for any unauthorized access to the member’s
     Reward Points will be given for each debit card POS purchase you make. Reward          mobile phone or access device using the member’s password. The member
     Points will not be given for ATM, cash advance, or balance inquiry transactions.       agrees that it is his/her responsibility to INITIATE AND MAINTAIN adequate
     There is no limit on the number of Reward Points a member may earn each                procedures to prevent any unauthorized access to his/her mobile phone or access
     month; however, the Reward Points may expire. Reward Points can be redeemed            device or unauthorized use of his/her password.
     via the MyChoice link inside online banking or by calling the MyChoice Rewards         10. One Mobile Phone Number. Only one mobile phone per member log-in can
     Customer Service. Please allow at least two business days for the Reward Points        be registered. If the member changes the mobile phone number, the member
     to update. A parent or legal guardian that is a joint account owner with a minor       must re-enroll the new mobile phone number.
     assumes all liability for any points redeemed by the minor.

     The MyChoice Rewards Program is a service provided by Redstone Federal                 TEXT BANKING SERVICE.
     Credit Union and managed by Augeo Consumer Engagement Services, LLC.
     Please refer to the Rewards Program Terms and Conditions located inside online         Text messaging banking services is hosted and powered by Digital Insight. Mes-
     banking for more information about redeeming Reward Points and information             sage and data rates may apply to using this service. For help, text “Help” to the
     about expiration of points.                                                            shortcode 454545. To cancel the text messaging banking service, send a text
                                                                                            “Stop” to the shortcode 454545 at any time. Members will receive a one-time
                                                                                            opt-out confirmation text message but will not receive any future messages there-
     MOBILE BANKING SERVICE.                                                                after. The service can also be cancelled by logging into online banking, going to
                                                                                            the Manage Money tab, and deactivating the service. In case of questions, please
     The Mobile Banking Service (“Service”) provide members with the ability to             contact member service at info@redfcu.org or call 800-234-1234.
     obtain account balances and account information on their cell phone for a fee.
     (Please refer to the Fee Schedule for the current fee amount.) Enrollment in the       Text messaging banking services offers RFCU members mobile access to their
     service is done within Online Banking and requires the member to accept certain        account information (e.g., for checking balances and recent transactions) over
     terms and conditions, provide their mobile phone number, and verify that their         SMS, as well as the option to set up alerts for their accounts and other functional-
     mobile phone number is in their own in their possession by entering into Online        ity. Enrollment requires identification of the member’s banking relationship as
     Banking an activation code that the service sends to the member via text message       well as providing a mobile phone number. The mobile phone number’s verifica-
     to the mobile phone number provided.                                                   tion is done by the member receiving a MT message with a verification code
                                                                                            which they will have to enter on the website. Additionally, members may select
     1. Prerequisites. Member must be a registered Online Banking Service user.             the type of alerts and other preferences which will determine, together with their
     Online Banking Service is offered and priced separately and is not included with       account data, the frequency of alerts delivered to the member. This program will
     the Service.                                                                           be ongoing. Standard messaging charges may apply, if applicable. Members
                                                                                            may opt out of this service at any time.
     In order to access the Service, the member must use a mobile device served by a
     certified mobile carrier. The Service is not certified to operate for members trying   If the member has deactivated his/her cellular service for the mobile phone
     to access it while outside the United States.                                          number enrolled in text messaging banking service, the member is responsible
                                                                                            for deactivating that phone number in the service.
     In order to access the Service, the member’s wireless device must be enabled to
     receive and transmit data and must include texting functionality and allow up to       To perform a transaction, text the following keywords to 454545:
     160 characters (including spaces) in a single message.
     2. Implementation. Implementation services for the Service will be provided by         bal 		                 Obtain primary account balance
     Digital Insight and/or its third party service provider.                               bal all		              Obtain all account balances
     3. Changes to the Authorized Service. The Service may be modified from time to         last		                 Obtain last 5 transactions on primary account
     time by Digital Insight Corporation (Digital Insight) for purposes including, but      bal check		            Obtain account balance of checking accounts
     not limited to, ensuring compatibility with wireless devices that may be offered       bal save		             Obtain account balance of savings accounts
     in the future.                                                                         trans amount           Transfer funds to primary account from preselected
     4. Agreement. Member agrees to accept the Terms and Conditions of the Service.         		                     source account
     Member also agrees that RFCU is not responsible for messaging charges assessed         help		                 Obtain help on keywords
     by your mobile carrier for the use of Mobile Banking.                                  stop		                 Deactivate service
     5. Questions. Members can contact RFCU at any time via email at
     info@redfcu.org or at 256-837-6110 or 800-234-1234 ext. 3640.
     6. Privacy Policy. Any personal information that a member may share with RFCU          CO-BROWSE SUPPORT SERVICE. (when available)
     while using Mobile Banking is governed by the same privacy policy as governs
     online banking services. Please refer to RFCU’s Privacy Policy for additional          The Co-Browse Support Service is a web-based member service tool integrated
     information.                                                                           with Online Banking, which permits members who have logged into Online
     7. Violations of the Terms and Conditions. If RFCU becomes aware that a                Banking to request a Co-Browse session to share a browser with RFCU’s mem-
     member is engaging in any activity directly related to the use of the Service that     ber support personnel. The Co-Browse Support Service provides members and
     is illegal or fraudulent or otherwise violates the Terms and Conditions or this        RFCU member support personnel with the ability to perform the following:
     Agreement, Digital Insight and RFCU reserve the right to suspend the member’s
     use of the Service immediately. Digital Insight and RFCU may terminate the             • Share Web Pages – RFCU’s member support personnel and the member can
     Service upon becoming aware that a member is violating any law or is otherwise         share the exact same web page including unique user information without any
     engaging in activity that is not permitted under this Agreement and that may be        software download or plug-in.
     detrimental to RFCU or Digital Insight. Digital Insight shall provide RFCU with        • Shared Unique Pointer - The Co-Browse Support Service provides a shared
     prompt notice of any such suspension and such suspension shall not be consid-          pointer that is activated through the “rightclick” function on the mouse so that
     ered a breach of this Agreement or a service outage.                                   both the support personnel and the member can point to specific areas on a web
     8. Disclaimers. Digital Insight and RFCU shall bear no liability for (i) compat-       page.
     ibility of the Service with all wireless and/or                                        • Joint Form Fill – RFCU’s support personnel and the member can each see what
     WAP-enabled devices, (ii) server latency or response times for the Service, (iii)      the other types into a form field.
     additional costs assessed by wireless carriers for text and Internet access, or (iv)   • New Window Support – The Co-Browse Support Service accommodates web
     any decisions made or transactions initiated by RFCU members based on mem-             pages that open new windows. The Co-Browse session continues in the new win-
     ber’s use of the Service and/or the data accessed by the Service.                      dow, whether it is a “pop-up” or “child” window or just a new page opening. If
     9. Security. Mobile Banking is fully secure using industry standard technologies       an additional browser window is opened by member or RFCU support personnel,
     and security certificates, with 128-bit encrypted communication. No personal           only the person opening the new window has access and can view the additional
     or confidential information is stored on the mobile device or in the mobile Web        window. Only the shared browser window is accessible to both individuals.
     banking application. The member agrees that RFCU has no control as to the              • Member Control – Member or RFCU support personnel may end the co-browse

26   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 29 of 44
session at any time by closing the shared window.                                       Federal Credit Union’s Visa® debit cards (hereinafter “debit card”). In this
                                                                                        Agreement and Disclosure Statement the words “you,” “your,” or “yours,”
1. Security. 128-bit encryption is used on every co-browse session. RFCU                mean the member cardholder and anyone you authorize to use your debit
support personnel cannot view any screen or information outside the shared co-          card. The words “we,” “us,” “our,” and “RFCU” mean Redstone Federal
browse session. Passwords are not passed between RFCU and member.                       Credit Union. The word “account” means both your savings and share draft
2. Supported Browsers and Additional Information. Only Microsoft Internet               (checking) account with us. The word “PIN” means personal identification
Explorer 5.0 browser and above are supported. Macintosh computers/browsers,             number. By using the debit card, you agree to be bound by this Agreement
Netscape browsers, and Firefox browsers are not supported. Co-Browse sup-               and by any amendments made now and in the future by us to this Agree-
ports most pages with JavaScript. Pop-ups blockers should be turned off when            ment.
using Co-Browser Support. Pop-up windows within Co-Browser Support must
be closed by RFCU member support personnel and member separately. Online                1. Use of Card. The Visa debit card can be used to make purchases anywhere
Banking pop-up windows containing browser text cannot be viewed within the              Visa cards are accepted. All debit cards can be used as an automated teller ma-
Co-Browse Support session. The Forward and Back buttons should not be used              chine (ATM) card at any ATM machine displaying the logos found on the reverse
while in a Co-Browse Support session.                                                   side of your debit card for a fee. The Visa debit card is issued in conjunction
3. Miscellaneous. None of the Co-Browse Support Service software, documen-              with your account and may be used to:
tation or underlying information may be downloaded or otherwise exported,               • Make purchases at merchant locations displaying the Visa logo;
directly or indirectly, without the prior written consent of Digital Insight Corpora-   • Make purchases at unattended terminals (e.g., gas stations);
tion and the office of Export Administration of the United States, Department of        • Make payments to your RFCU accounts at a Redstone Federal Credit Union
Commerce, nor to any country to which the U.S. has embargoed goods, to any              full-service ATM or interactive teller machine (ITM);
person on the U.S. Treasury Department’s list of Specially Designated Nations or        • Place orders by mail, phone or over the Internet;
the U.S. Commerce Department’s Table of Denials.                                        • Access your account via point of sale (POS) terminals that have a PIN pad;
4. U.S. Government Restricted Rights. The Co-Browse Support Service soft-               • As an ATM card, perform withdrawals, transfers and balance inquiries;
ware and documentation are Commercial Computer Software provided with                   • As an ATM card at a Redstone Federal Credit Union full service ATM or
RESTRICTED RIGHTS under Federal Acquisition Regulations and agency                      ITM, make the following transactions with no fee: deposits to your accounts,
supplements to them. Use, duplication or disclosure by the U.S. Government              withdrawals, transfers, balance inquiries, loan payments, and loan advances (with
is subject to restrictions as set forth in subparagraph (c)(1)(ii) of the Rights in     approved line of credit).
Technical Data and Computer Software clause at DFAR 255.227-7013 et. Seq.
or 252.211-7015, or subparagraphs (a) through (d) of the Commercial Computer            Deposits are subject to hold until verification of the deposit can be made.
Software Restricted Rights at FAR 52.227-19, as applicable, or similar clauses in
the NASA FAR Supplement. Contractor/manufacturer is PageShare Technolo-                 Funds from any deposits (cash or check) made at automated teller machines
gies, Inc.206 Black Tie Lane, Chapel Hill, North Carolina 27514.                        (ATMs) or interactive teller machines (ITMs) will generally be available by
                                                                                        the next business day, or when funds can be verified, subject to our check hold
                                                                                        policy.
SECURE CHAT AND SECURE E-MAIL SUPPORT SERVICES
                                                                                        2. Fees. The annual fee shall be waived at this time. We reserve the right to
Secure Chat. Secure Chat enables real-time, secure online chat within Online            charge an annual fee in the future by providing notice to you as required by law.
Banking with the member and RFCU member support personnel. Secure Chat                  All debit cards may be used at any Redstone Federal Credit Union ATM or ITM
Service provides RFCU member support personnel with the ability to receive in-          with no fee. If used as an ATM card, you may be subject to a service fee for us-
coming member queries and transmit outgoing RFCU member support personnel               ing an ATM we do not own. We have no control over these fees. Please refer to
responses using 128 byte Secure Socket Layer encryption technology.                     the Fee Schedule for the fee amounts that may be assessed against your account
                                                                                        in connection with the use of your debit card.
Secure E-Mail Support. Secure E-Mail Support is entirely Internet-based and
does not require members to download any software. Secure E-Mail Support                Any fees that you incur will be deducted from your account and will appear on
enables secure email communication initiated by the member from within Online           your monthly statement. Fees may be changed if our process changes or if we
Banking. The member can click on a link entitled “Secure Email” and is able to          find it necessary to add additional fees.
write a secure email, view past emails sent and received, and manage their Inbox.
Secure E-Mail Support can be used with POP3 email received from a public web-           3. Overdraft Options. We recommend you establish at least one source of over-
site. Each email is identified as delivered securely or insecurely to ensure that       draft protection to which our standard overdraft transfer fees apply. Overdrafts
confidential information is only shared securely.                                       will be taken from the account(s) established by you in the amount needed to
                                                                                        cover purchases/POS transactions plus any applicable fees. Overdrafts to the
Secure E-Mail Support allows members to receive documents via a chat session            Share Account (Savings) are limited to six (6) per calendar month. If the account
or email attachment in almost any format including .pdf, .doc, .xls, or links to        is overdrawn and is not compensated through the use of overdraft protection, then
other Web pages that may contain the correct information.                               you will pay our Insufficient Funds Charge and shall immediately deposit suf-
                                                                                        ficient funds in your account to cover the overdraft. The debit card is not a credit
                                                                                        card and its issuance does not permit you to overdraw your account or otherwise
POPMONEY® (Pay Other People) SERVICE                                                    obtain credit from us except where overdraft protection service has previously
                                                                                        been approved and is used in conjunction with the account. We have the right
Your access to Popmoney Servic may be restricted for up to 14 days from                 to withdraw funds from any account on which you are an owner in order to pay
your registration for online banking. Popmoney is the next generation of on-            funds owed on Share Account (Saving) or Share Draft (Checking) accounts.
line personal finance management for members age 18 and older. RFCU’s fully             4. Agreement. Use of the debit card or the account number on the card in an
interactive Popmoney service provides a quick and convenient electronic means           electronic terminal or for payments, or purchase or to obtain cash back from
for you to Pay Other People rather than sending them a paper check. Popmoney            merchants, financial institutions or others who honor the debit card, is a request
allows you to electronically transfer funds in online banking from your Redstone        for withdrawal of funds from the Account, subject to the provisions stated in
Federal Credit Union checking account(s) to another individual’s domestic bank          Agreement, your Overdraft Protection Loan disclosures, Astro Loan Line of
account -- assuming that the transfer is permitted by us and the recipient’s bank       Credit Agreement and Disclosure Statement, and any other line of credit agree-
and by federal and/or state laws.                                                       ment/disclosures; if applicable. You expressly authorize us to debit your account
                                                                                        in the amount of any transaction ordered by you or by any other person with your
Popmoney is a fee-based service. (Please refer to the Fee Schedule for the fees         authorization or consent or to whom a debit card was issued at your request. You
associated with Popmoney.) Additional information concerning Popmoney is                agree that we may treat any such transaction the same as a duly executed written
available at www.redfcu.org.                                                            withdrawal, transfer or check. In the event of a transfer from your overdraft line
                                                                                        of credit, you agree that we may treat any such transfer from the line of credit
                                                                                        account the same as a duly executed cash advance in accordance with the terms
DEBIT CARD AGREEMENT (“Agreement”)                                                      of your Overdraft Protection Loan disclosures, Astro Loan Line of Credit Agree-
                                                                                        ment and Disclosure Statement, or any other applicable line of credit agreement/
This Agreement contains the terms and conditions which apply to Redstone                disclosures; governing the line of credit account. Each debit card withdrawal will

                                                                                                                                                                               27
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 30 of 44
     be charged to the account. We are not liable for the refusal or inability of termi-   it within ten (10) business days, we may not credit your account. We will tell
     nals or persons outside the Credit Union to honor the debit card or to complete       you the results within three (3) business days after completing our investigation.
     debit card withdrawals or for the retention of the debit card by such terminals       If we decide that there is no error, we will send you a written explanation. You
     or persons. You agree that, except as may otherwise be required by applicable         may ask for copies of the document that we used in our investigation.
     federal or state laws, we will have no liability to you for any costs, losses or
     damages, including consequential damages, which you may suffer due to the un-         We may revoke any provisional credit provided to you if we find an error did not
     availability at any time of any terminal. You agree not to attempt any transaction    occur.
     at a terminal, which appears not to be operating properly.
     5. Limitations on Use and Retention of Card. You may not use your debit               9. Disputes. You are encouraged to resolve disputes directly with the merchant
     card for a transaction that would cause the outstanding balance of any of your        or seller involved. If that is not possible, we will handle all disputes in ac-
     designated accounts to be less than zero, unless the account has been previously      cordance with Visa USA rules, Regulation E and Z. You may initiate a dispute
     linked to designated overdraft account. You may use your current available            procedure verbally, but a written explanation of the transaction and the reason
     Share Draft (Checking) account balance for purchases and cash withdraw-               for dispute is required. You understand any claim or defense which you assert
     als. However, you may not use your card to transfer money which is not yours          against a merchant or seller will not relieve you of your obligation to pay us the
     to or from your designated accounts. We are not required to complete these            total amount of the sales slip. Visa USA rules do not apply to transactions not
     transactions, but if we do, you agree to pay us any excess amount of improperly       processed by Visa.
     withdrawn or transferred amount immediately upon request. We may stop or              10. Security of Debit card and Personal Identification Number (PIN). You may
     limit electronic transfers from your account at any time, if necessary to maintain    be required to use your signature or PIN to operate the access device(s). Any
     or restore the security of the system or of your account. The ATM (or ITM) may        PIN is confidential and should not be disclosed to third parties or recorded where
     in some circumstances retain the card and not return it to you. You acknowledge       it could be easily accessed. You are responsible for safekeeping your debit card
     that those restrictions and programs are provided for the protection of both you      and PIN. You are not to disclose or otherwise make your debit card or PIN avail-
     and us against wrongful use of the card. As a safeguard to minimize losses from       able to anyone not authorized to access your account. The debit card may be
     fraud or stolen card usage, we do set a limit of $11,000.00 per day for signature     used only by the person named thereon; provided however, that if you authorize
     purchases, if available in the account. However, if the system is down, lower         another person to use your debit card and PIN in violation of this Agreement, you
     limits will apply. Please note that if the debit card is being used for a POS         agree to assume responsibility for such use. We will be entitled to charge your
     PIN-based transaction, the limit of $11,000.00 per day applies (if available in the   account(s) for all such transactions by you or other authorized persons. If you
     account). If the debit card is being used for an ATM PIN-based transaction, the       authorize anyone to use your debit card and PIN, that authority shall continue
     limit of $500.00 per day applies (if available in the account). The POS and mer-      until you specifically revoke such authority by notifying us. If you fail to main-
     chant limit is restricted to the available account balances. You may not reduce       tain the security of the debit card and PIN and the Credit Union suffers a loss, we
     your share savings balance below $5.00. We reserve the right to change these          may terminate your use of the debit card immediately and you may be liable for
     amounts whenever we deem it appropriate or necessary.                                 the amounts up to the limits specified by Regulations E and Z.
     6. Authorization. The merchant may be required to obtain an authorization from
     us for any transaction over a certain dollar amount. The available balance in         If you authorize another person to use your debit card/PIN, that person can
     your account will be reduced (placed on hold) by the amount of any transaction        use the debit card to initiate any transaction on any of the accounts to the
     for which the merchant received authorization from us, even if the documenta-         same extent that you yourself could do so, including initiating transactions on
     tion evidencing the transaction has not yet been received or processed by us.         accounts to which that person does not otherwise have access or authority.
     You agree that we are not responsible if we do not authorize or if we dishonor
     other POS, ATM or check transactions drawn on your account while such a hold          11. Amendments. We may amend this Agreement from time to time and we may
     is placed on your account. When the document has cleared through us, your ac-         notify you of such change as required by law.
     count will be debited for the amount of the transaction.                              12. Terminations/Cancellations. You agree that we may cancel or restrict your
     7. Additional Cards. Additional cards may be ordered in a joint owner’s name,         use of the debit card at any time upon such notice as is reasonable under the
     providing they are joint on all affected accounts. A personal identification          circumstances and that we need not give you any notice before doing so. We
     number (PIN) must be selected for each card received. Any replacement cards           may also cancel the debit card upon your default or failure to satisfy the terms of
     will be subject to a Debit Card Replacement Fee or Affinity Debit Card Fee. The       the Agreement. You may cancel the debit card by written request to the address
     charge will be deducted from your account. You may only order one card per            contained in this Agreement or by calling (256) 837-6110 (locally) or (800) 234-
     name per account.                                                                     1234 (long distance only) and destroying the card. The debit card is and remains
     8. Error Resolution Notice. In case of errors or questions about your elec-           our property, is not transferable by you, and must be destroyed when the account
     tronic transfers, telephone us at (256) 837–6110 (locally) or (800) 234-1234          is closed. Termination will not relieve you of any obligation to repay any sums
     (long distance only), email us at info@redfcu.org, or write us at: REDSTONE           borrowed or fees or charges you incurred.
     FEDERAL CREDIT UNION, Attn: Member Support Service, 220 Wynn Drive,                   13. Attorney Fees. You agree to pay reasonable attorney’s fees if the unpaid
     Huntsville, AL 35893. as soon as you can if you think your statement or receipt       balance exceeds $300.00 and the matter is referred to an attorney not a salaried
     is wrong or if you need more information about a transfer listed on the statement     employee of the Credit Union for collection after default. You are liable to us for
     or receipt. We must hear from you no later than sixty (60) days after we sent the     transactions made with the debit card and for any lawful fees assessed against the
     FIRST statement on which the problem or error appeared.                               account. You further understand that we may require you to give us a security
                                                                                           interest in any savings, checking, money market and share certificates (except
     Please provide the following information when you contact us:                         Individual Retirement Accounts and Keogh) of which you are an account owner
     • Tell us your name and account number (if any).                                      to protect us in the event your account becomes delinquent or in default.
     • Describe the error or the transfer you are unsure about, and explain as clear as    14. Member Liability for Lost or Stolen Visa® Debit Cards (excluding Visa’s
     you can why you believe it is an error or why you need more information.              zero liability*). Tell us AT ONCE if you believe your Visa Debit Card has been
     • Tell us the dollar amount of the suspected error.                                   lost, stolen or used without your permission. Telephoning is the best way of
                                                                                           keeping your possible losses down. You could lose all the money in your ac-
     If you tell us verbally, we may require you to send us your complaint or ques-        count (plus your maximum line of credit). If you tell us within 2 business days,
     tion in writing within ten (10) business days. We will determine whether an           you can lose no more than $50 if someone used your Visa Debit Card without
     error occurred within ten (10) business days after we hear from you and we will       your permission. You must be willing to prosecute anyone who uses your Visa
     correct any error promptly. If we need more time, however, we may take up to          Debit Card without your permission.
     forty-five (45) days (or ninety (90) days for foreign initiated transactions and
     all transfers resulting from point of sale debit card transactions or a transaction   If you do NOT tell us within 2 business days after you learn of the loss, theft
     occurring within the first 30 days after deposit to a new account) to investigate     or unauthorized use of your Visa Debit Card, and we can prove we could have
     your complaint or question. If we decide to do this, we will credit your account      stopped someone from using your Visa Debit Card without your permission if
     within ten (10) business days (or five (5) business days for point-of-sale debit      you had told us, you could lose as much as $500.
     card transactions or 20 business days if your account has been opened for 30
     days or less) for the amount you think is in error so that you will have the use of   Also, if your statement shows transfers that you did not make, tell us at once. If
     the money during the time it takes us to complete our investigation.                  you do not tell us within 60 days after the statement was mailed to you, you may
                                                                                           not get back any money you lost after the 60 days if we can prove that we could
     If we ask you to put your complaint or question in writing and we do not receive      have stopped someone from taking the money if you had told us in time. If a

28   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 31 of 44
good reason (such as a long trip or a hospital stay) kept you from telling us, we         tions regarding how to conduct an ATM or POS transaction.
will extend the time periods.                                                             7) If your funds are being held or frozen or are subject to legal proceedings.
                                                                                          8) If your PIN has been reported lost or stolen or if we have any other reason
If you believe your Visa Debit Card was lost, stolen, or used without your autho-         to believe that an ATM or POS transaction may be erroneous or unauthorized.
rization or someone has or may use your Visa Debit Card to transfer money from            9) If the account has been closed.
your account without your permission, call (256) 837-6110 (locally) or (800)              10) If we do not receive the necessary transfer information from you or any third
234-1234 (long distance only) or write: REDSTONE FEDERAL CREDIT                           party, or if such information is incomplete or erroneous when received by us.
UNION, Attn: Member Support Services, 220 Wynn Drive, Huntsville, AL                      11) If you have used the debit card to withdraw the maximum daily dollar
35893.                                                                                    limit.
                                                                                          12) If the debit card is damaged.
You must be willing to prosecute anyone who uses your Visa Debit Card without             13) If the ATM or ITM does not have enough cash.
your permission.                                                                          14) If any data or instructions transmitted are inaccurate or incomplete.

Visa’s Zero Liability for Lost or Stolen Visa Debit Card*. Tell us at ONCE              There may be other exceptions stated in our Agreement with you. You shall as-
if you believe your Visa debit card has been lost or stolen or used without your        sist us with reasonable efforts in taking appropriate corrective action to reprocess
permission. Telephoning is the best way of keeping your possible losses down.           the transactions that may not have been completed or to correct transactions that
You could have zero (0) liability if you meet the following conditions:                 have been incorrectly processed.

• You must have exercised reasonable care in safeguarding your card from risk of        19. Errors and Adjustments. We agree to correct any error made crediting or
loss or theft; and                                                                      debiting any account by making the appropriate adjustment to your account bal-
• The transaction was not a commercial card, ATM or PIN-based transaction not           ance. You agree to repay promptly any amount credited to your account in error,
processed by Visa.                                                                      and you authorize us to initiate a debit transfer to the account to obtain payment
                                                                                        of any erroneous credit.
However, the Credit Union may increase the limit of your liability for unauthor-        20. Transaction Verification. All deposits and payments made at our full service
ized Visa transactions only if we reasonably determine, based on substantial            ATMs or ITMs are subject to our verification and collection. Deposits in check
evidence, that you were negligent or fraudulent in the handling of your account         or similar form are subject to collection. All deposits made at our full service
or Visa debit card.                                                                     ATMs or ITMs are subject to our Funds Availability Policy.
                                                                                        21. Name, Employment or Address Change. Within a reasonable time, you agree
If you believe your Visa debit card has been lost, stolen, or used without your au-     to notify us of any change in your name, email address, mailing address, or
thorization or someone has transferred or may transfer money from your account          employment.
without your permission, call (256) 837-6110 (locally) or (800) 234-1234 (long          22. Refunds of Purchases. Any refund to you by a merchant or seller of goods
distance only) or write us at: REDSTONE FEDERAL CREDIT UNION, Attn:                     or services may be made on a credit voucher signed by you and submitted to us
Member Support Services, 220 Wynn Drive, Huntsville, Alabama 35893.                     by the merchant or seller. The amount of your credit will be indicated on your
                                                                                        monthly account statement.
*If your Visa debit card has been lost or stolen debit card or used without your        23. International Transactions/Foreign Exchange/Currency Conversion. Visa
permission and does not qualify for Visa’s zero liability provisions, it will be        will charge you an International Service Assessment Fee (ISA) or International
subject to the liability provisions provided under Regulation E and listed in this      Conversion Fee (Intl. Conv. Fee) on all international transactions regardless of
section.                                                                                whether there is a currency conversion. An international transaction is defined
15. Business days. For purposes of these disclosures, our business days are             as a transaction where the card issuer’s country is different than the merchant’s
Monday through Friday, excluding Federal holidays.                                      country; therefore, a transaction over the Internet could qualify as an internation-
16. Information disclosure. We will disclose information to third parties about         al transaction. If you use your Card for transactions in a currency other than U.S.
your account or the transfers you make:                                                 dollars, the transactions will be converted to U.S. dollars, generally using either
i. Where it is necessary for completing transactions,                                   a (i) government-mandated rate or (ii) wholesale market rate in effect the day
ii. In order to verify the existence and condition of your account for a third party    before the transaction processing date increased by the applicable fee. Without
(such as a credit bureau or merchant),                                                  currency conversion (single-currency transaction) - ISA fee (or Intl. Conv. Fee) is
iii. In order to comply with government agency or court orders, or                      up to 1% of the transaction. With currency conversion (multicurrency transac-
iv. If you give us your written permission.                                             tion) - ISA fee (or Intl. Conv. Fee) is up to 1% of the transaction. If a credit is
Please refer to the Privacy Policy for more information. You may obtain a copy          subsequently given for a transaction, it will be decreased by the applicable fee.
of our Privacy Policy by contacting the Credit Union, by visiting a branch office       This fee will post as a separate item on your Account. If the credit has a different
or by visiting our website at www.redfcu.org.                                           processing date, then the exchange rate of the credit can be greater/less than that
17. Documentation. You will receive documentation of each transaction you               of the original transaction. The currency conversion rate on the day before the
initiate at an ATM or POS terminal. Each time you use your debit card/PIN at            transaction processing date may differ from the rate in effect at the time of the
an ATM, POS, or merchant location you will be provided with a receipt and/              transaction or on the date the transaction is posted on your Account. You agree to
or an imprinted sales slip, showing the type, amount, date and location of each         accept the converted amount in U.S. dollars.
transaction. However, you may not receive a receipt if the amount of the transac-       24. Non-Visa Debit Transactions. Your debit card allows you to conduct transac-
tion is $25 or less. Review the receipt to make sure that it is correct and keep all    tions at certain merchant locations without requiring you to enter your PIN. If
receipts to check against your account statement. You will receive a monthly ac-        you do not enter your PIN, the transaction may be processed as either a Visa deb-
count statement mailed to the address of record with us. You agree to promptly          it transaction or a non-Visa debit transaction. Non-Visa debit transactions may
examine each statement and to promptly report any discrepancies between your            be processed on the STAR network. Merchants must provide you with a clear
records and the account statements or any other notices provided by us to you.          way of choosing to make a Visa debit card transaction if they support this option.
18. Financial institution’s liability. If we do not complete a transfer to or from      If you choose to sign your name to authorize a debit transaction, the transaction
your account on time or in the correct amount according to our Agreement with           will be routed as a Visa transaction. Please be advised that should you choose to
you, we will be liable for your losses or damages. However, there are some              use the STAR network when making a transaction without a PIN, different terms
exceptions. We will not be liable, for instance:                                        may apply. Provisions contained in this agreement that specifically relate to Visa
    1) If, through no fault of ours, you do not have enough money in your account       transactions are not applicable to non-Visa debit transactions.
    to make the transfer.                                                               25. Visa Account Updater (VAU). Your RFCU debit card has been automatically
    2) If the transfer would go over the credit limit of your overdraft protection or   enrolled in the Visa Account Updater (VAU) service. When you use your RFCU
    overdraft line of credit.                                                           debit card for recurring payments, like utility bills or subscription services, Visa
    3) If the transfer would create, and require our approval to pay, an overdraft      will automatically update your debit card information through the VAU service.
    per our discretionary Overdraft Privilege Policy and we choose in our sole          Automatic enrollment in the VAU service is required by Visa but you may opt-
    discretion to not approve payment of such overdraft.                                out of the service at any time.
    4) If the system was not working properly.
    5) If circumstances beyond our control (such as a fire or flood) prevent the        How VAU Works
    transfer, despite reasonable precautions that we have taken.                        When your Visa debit card expires or is lost/stolen and a new card is issued, the
    6) If you have not properly followed the terms of this Agreement or instruc-        VAU service may automatically provide the new debit card information (card

                                                                                                                                                                               29
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 32 of 44
     number and expiration date) to participating merchants that you have authorized        all updates, additional terms, software licenses, the Privacy Policy and all of RF-
     to charge your card. VAU only applies to recurring Visa debit card payments and        CU’s related rules and policies, collectively constitute the “Agreement” between
     updates are only sent to qualified participating merchants. Since all merchants        you and RFCU. By using the Service, you are indicating that your agreement to
     do not participate in the VAU service, it is recommended that you still notify         the Agreement. If you do not agree to these terms, do not use the Service. You
     each merchant of your new card information to ensure your payments to the              must accept and abide by these terms as presented to you -- changes, additions,
     merchant continue uninterrupted.                                                       or deletions are not acceptable, and RFCU may refuse access to the Service for
                                                                                            noncompliance with any part of this Agreement.
     If you have any questions regarding the VAU service, or would like to opt-out of
     the service, please contact the Credit Union at 800-234-1234 or 256-837-6110           The alerts and controls you set through use of the Service continue to apply until
     ext. 3640.                                                                             you change your settings for the Service.

     26. Agreement. AS A CARDHOLDER, YOU ADDITIONALLY AGREE AS                              Certain functionality within the Service may not be available for all transactions.
     FOLLOWS:                                                                               Controls and alerts based on the location of the mobile device where the Service
     a) To abide by the rules and regulations, as they may be amended from time to          is installed or the location of the merchant where the card is being attempted for
     time by us relating to the use of the card.                                            use may not apply appropriately to card-not-present transactions or transactions
     b) We may follow all instructions given to machines by a cardholder.                   where the location of actual location of the merchant differs from the merchant’s
     c) The debit card is our property and will be delivered to us immediately upon         registered address.
     request.
     d) To indemnify and hold us harmless from any costs or damages which we                RFCU may amend this Agreement at any time by posting a revised version here
     sustain as a result of carrying out your instructions in a reasonable manner.          or on the website of the Credit Union. You may be required to affirmatively
     e) The Credit Union may, at its sole discretion, transfer funds, if available, from    accept the revised Agreement in order to continue using the Service. The revised
     your Share Account (Savings) to cover any transaction presented against non-           version will be effective at the time it is posted unless a delayed effective date is
     sufficient funds (NSF) in your Share Draft (Checking) Account. An OD Protec-           expressly stated in the revision. Any use of the Service after a notice of change
     tion Transfer Fee will be imposed per transaction. (Please refer to the Fee Sched-     or after the posting of a revised version of this Agreement will constitute your
     ule for the fee amount). OD Protection Transfers are not available from “YOU           agreement to such changes and revised version. Further, RFCU may, from time
     NAME IT” Savings Accounts. Honoring past overdrafts does not obligate the              to time, revise, update, upgrade or enhance the Service and/or related applica-
     Credit Union to honor future overdrafts;                                               tions or material, which may render all such prior versions obsolete. Consequent-
     f) In the event any Share Draft (Checking) and/or Share Account (Savings) is           ly, we reserve the right to terminate this Agreement as to all such prior versions
     overdrawn, we may, at our option, clear the overdraft(s) by making a cash loan         of the Service, and/or related applications and material, and limit access to only
     advance on your overdraft line of credit (if applicable) and will charge finance       the Service’s more recent revisions, updates, upgrades or enhancements.
     charges at an annual percentage rate in accordance with the terms of your credit
     plan with us from the date the overdraft occurred until the loan is paid.              The App is licensed, not sold, to you for use only under the terms of this Agree-
     g) If you voluntarily give information about your account (such as our routing         ment. All rights not expressly granted to you are reserved.
     number and your account number) to party who is seeking to sell you goods
     or services, and you do not physically deliver a check to the party, any debit to      This license granted to you for the Service is non-transferable and non-exclusive.
     your account initiated by the party to whom you gave the information is deemed         You may only use the Service on an approved mobile device that you own. You
     authorized.                                                                            may not distribute or make the Service available over a network where it could
     27. Severability; Governing Law. If any provision of this Agreement or of any          be used by multiple devices at the same time. You are not permitted to transfer
     writing used in connection with this Agreement is unlawful or unenforceable,           the Service in any form. You may not copy (except as expressly permitted by
     each such provision or writing will be without force and effect without thereby        this Agreement), decompile, reverse engineer, disassemble, attempt to derive the
     affecting any other provision hereof. This Agreement will be governed by the           source code of, modify, or create derivative works of the Service, or any updates
     substantive laws of the United States and the State of Alabama, without regard to      or parts of updates thereto, except with respect to any open source elements
     such State’s rules regarding conflict of laws and without regard to your state of      included with this Service. If you breach these restrictions, you may be subject
     residence or the location of any transaction or terminal.                              to prosecution and the award of damages. The terms of this Agreement will also
     28. Limitation on Debit Cards. You may not use any debit card, whether de-             govern any upgrades or modifications that replace or supplement the version of
     scribed in this Agreement or added in the future, for any illegal or unlawful trans-   the Service you downloaded originally, unless such upgrade is accompanied by a
     action, and we may decline to authorize any transaction that we believe poses an       separate agreement, in which case the terms of that agreement will govern.
     undue risk of illegality or unlawfulness. Notwithstanding the foregoing, we may        By using the Service, you acknowledge and accept that RFCU may collect and
     collect on any debt arising out of any illegal or unlawful transaction.                use technical data and related information, including but not limited to technical
     29. Account Crediting Procedure. Because of the servicing schedule and pro-            information about your device, system and application software, and peripher-
     cessing time required in an ATM operation, there may be a delay between the            als, that is gathered periodically to facilitate the provision of software updates,
     time a transaction takes place and when it is credited or debited to your account.     product support and other services to you (if any) related to the Service. RFCU
     The date the transaction is credited or debited to your account is known as the        may use this information to improve its products or to provide services or tech-
     posting date. The posting date will be the effective date of any transaction.          nologies to you. You also understand that full use of this Service requires you to
     30. Inactive cards. Any debit card that is deemed inactive by RFCU is subject to       have an account with RFCU and that personally identifiable information may be
     being closed for inactivity.                                                           collected by RFCU in conjunction with your transactions, consistent with federal
     31. Signature on Debit Card. Before using the debit card, you agree to sign in         law and the Credit Union’s Privacy Policy.
     the space provided on the card for an authorized signature. In order for Visa to
     consider the debit card valid, it must be signed in this way.                          The license is effective until terminated by RFCU, which it may do at any time,
     32. Effective Date. This Agreement becomes effective when you sign or use the          with or without notice. Once this license is terminated, you will no longer be
     debit card or any service.                                                             entitled to use the Service, and you shall then cease all use of the Service and
                                                                                            destroy any legally made copies or portions thereof, of the Licensed Application.
     The provisions set forth in this Agreement are subject to the terms and con-           The Service may enable access to RFCU and third parties’ services and web
     ditions stated in the Account Agreement, the Electronic Services Agreement,            sites, including GPS locator websites, such as Google’s. Use of such services
     the Checking Account Agreement, the lending agreements and any other                   may require Internet access and that you accept additional terms and conditions
     applicable agreement provided to you in connection with the applicable                 applicable thereto.
     account.
                                                                                            To the extent this Service allows you to access third party services, RFCU, and
                                                                                            those third parties, as applicable, reserve the right to change, suspend, remove,
     Card Control Terms of Use (for Mobile Banking)                                         or disable access to any of those services at any time without notice. In no event
                                                                                            will RFCU be liable for the removal of or disabling of access to any such ser-
     THIS IS A LEGAL AGREEMENT BETWEEN YOU AND Redstone                                     vices. RFCU may also impose limits on the use of or access to certain services,
     Federal Credit Union (RFCU or “the Credit Union”), stating the terms and               in any case and without notice or liability.
     conditions that govern your use of the Card Control Service and any associated
     services (collectively referred to as the “Service”). This agreement, together with    THE SERVICE AND RELATED DOCUMENTATION ARE PROVIDED “AS

30
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 33 of 44
IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRAN-                            You may not transfer or assign any rights or obligations you have under this
TIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR                               Agreement without RFCU’s prior written consent, which it may withhold in its
PURPOSE, AND NON- INFRINGEMENT. IN PARTICULAR, RFCU DOES                               sole discretion. RFCU reserves the right to transfer or assign this Agreement or
NOT GUARANTEE CONTINUOUS, UNINTERRUPTED OR SECURE AC-                                  any right or obligation under this Agreement at any time to any party. RFCU may
CESS TO ANY PART OF OUR SERVICE, AND OPERATION OF THE SER-                             also assign or delegate certain of its rights and responsibilities under this Agree-
VICE MAY BE INTERFERED WITH BY NUMEROUS FACTORS OUTSIDE                                ment to affiliates, independent contractors or other third parties.
OF OUR CONTROL. SOME STATES DO NOT ALLOW THE DISCLAIMER
OF CERTAIN IMPLIED WARRANTIES, SO THE FOREGOING DISCLAIM-                              If RFCU has reason to believe that you have engaged in any of the prohibited or
ERS MAY NOT APPLY TO YOU TO THE EXTENT THEY ARE PROHIB-                                unauthorized activities described in this Agreement or have otherwise breached
ITED BY STATE LAW.                                                                     your obligations under this Agreement, it may: terminate, suspend or limit your
                                                                                       access to or use of the Service; notify law enforcement, regulatory authorities,
Limitation of Liability                                                                impacted third parties, and others as it deems appropriate; refuse to provide the
YOU ACKNOWLEDGE AND AGREE THAT FROM TIME TO TIME, THE                                  Service to you in the future; and/or take legal action against you. In addition,
SERVICE MAY BE DELAYED, INTERRUPTED OR DISRUPTED FOR                                   RFCU, in its sole discretion, reserves the right to terminate this Agreement, and
AN INDETERMINATE AMOUNT OF TIME DUE TO CIRCUMSTANCES                                   access to or use of the Service for any reason or no reason and at any time. These
BEYOND RFCU’S REASONABLE CONTROL, INCLUDING BUT NOT                                    remedies are cumulative and are in addition to the other rights and remedies
LIMITED TO ANY INTERRUPTION, DISRUPTION OR FAILURE IN THE                              available to RFCU under this Agreement, by law or otherwise.
PROVISION OF THE SERVICE, WHETHER CAUSED BY STRIKES, POW-
ER FAILURES, EQUIPMENT MALFUNCTIONS, INTERNET DISRUPTION                               In the event of a dispute regarding the Service, you agree that it will be resolved
OR OTHER REASONS. IN NO EVENT SHALL RFCU OR ITS AFFILIATES                             by looking to this Agreement. For any claim (excluding claims for injunctive or
OR LICENSORS OR CONTRACTORS OR THE EMPLOYEES OR CON-                                   other equitable relief) where the total amount of the award sought is less than
TRACTORS OF ANY OF THESE, BE LIABLE FOR ANY CLAIM ARISING                              $10,000.00 USD, the party requesting relief may elect to resolve the dispute in
FROM OR RELATED TO THE SERVICE THAT IS CAUSED BY OR ARISES                             a cost effective manner through binding non-appearance-based arbitration. If a
OUT OF ANY SUCH DELAY, INTERRUPTION, DISRUPTION OR SIMILAR                             party elects arbitration, that party will initiate such arbitration through Judicial
FAILURE. IN NO EVENT SHALL RFCU OR ITS AFFILIATES OR LICEN-                            Arbitration and Mediation Services (“JAMS”), the American Arbitration As-
SORS OR CONTRACTORS OR THE EMPLOYEES OR CONTRACTORS OF                                 sociation (“AAA”), or another established alternative dispute resolution (ADR)
ANY OF THESE, BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDEN-                            administrator mutually agreed upon by the parties. The parties agree that that the
TAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR                                  following rules shall apply: (a) the arbitration may be conducted telephonically,
LOSS OF GOODWILL OR LOST PROFITS (EVEN IF ADVISED OF THE                               online and/or be solely based on written submissions, at the election of the party
POSSIBILITY THEREOF) ARISING IN ANY WAY OUT OF THE INSTALLA-                           initiating the arbitration; (b) the arbitration shall not involve any personal appear-
TION, USE, OR MAINTENANCE OF THE SERVICE, OR THE WEBSITES                              ance by the parties, their representatives or witnesses unless otherwise mutually
THROUGH WHICH THE SERVICE IS OFFERED, EVEN IF SUCH DAMAG-                              agreed by the parties; (c) discovery shall not be permitted; (d) the matter shall be
ES WERE REASONABLY FORESEEABLE AND NOTICE WAS GIVEN RE-                                submitted for decision within ninety (90) days of initiation of arbitration, unless
GARDING THEM. IN NO EVENT SHALL RFCU OR ITS AFFILIATES OR                              otherwise agreed by the parties, and the arbitrator must render a decision within
LICENSORS OR CONTRACTORS OR THE EMPLOYEES OR CONTRAC-                                  thirty (30) days of submission; and (e) any award in such arbitration shall be final
TORS OF ANY OF THESE BE LIABLE FOR ANY CLAIM, ARISING FROM                             and binding upon the parties, and it may be submitted to any court of competent
OR RELATED TO THE SERVICE OR THE WEBSITE THROUGH WHICH                                 jurisdiction for confirmation. The parties acknowledge that remedies available
THE SERVICE IS OFFERED, THAT YOU DO NOT STATE IN WRITING                               under federal, state and local laws remain available through arbitration. NO
IN A COMPLAINT FILED IN A COURT OR ARBITRATION PROCEED-                                CLASS ACTION, OR OTHER REPRESENTATIVE ACTION, OR PRIVATE
ING WITHIN TWO (2) YEARS OF THE DATE THAT THE EVENT GIVING                             ATTORNEY GENERAL ACTION, OR JOINDER OR CONSOLIDATION OF
RISE TO THE CLAIM OCCURRED. THESE LIMITATIONS WILL APPLY                               ANY CLAIM WITH A CLAIM OF ANOTHER PERSON SHALL BE ALLOW-
TO ALL CAUSES OF ACTION, WHETHER ARISING FROM BREACH OF                                ABLE IN ARBITRATION.
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR ANY OTHER LEGAL
THEORY. RFCU’S AGGREGATE LIABILITY, AND THE AGGREGATE LIA-                             This Agreement shall be governed by and construed in accordance with the laws
BILITY OF ITS AFFILIATES AND LICENSORS AND CONTRACTORS AND                             of the State of Alabama, without regard to conflicts of laws provisions of Ala-
THE EMPLOYEES AND CONTRACTORS OF EACH OF THESE, TO YOU                                 bama or any other state. To the extent that the terms of this Agreement conflict
AND ANY THIRD PARTY FOR ANY AND ALL CLAIMS OR OBLIGATIONS                              with applicable state or federal law, such state or federal law shall replace such
RELATING TO THIS AGREEMENT SHALL BE LIMITED TO DIRECT OUT                              conflicting terms only to the extent required by law. Unless expressly stated
OF POCKET DAMAGES UP TO A MAXIMUM OF $500 (FIVE HUNDRED                                otherwise, all other terms of this Agreement shall remain in full force and effect.
DOLLARS). SOME STATES DO NOT ALLOW THE EXCLUSION OR                                    You agree that any claim or dispute you may have against us (other than those
LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES SO THE                               which are arbitrated in compliance with this Agreement) must be resolved by a
ABOVE LIMITATION OR EXCLUSION MAY NOT APPLY TO YOU.                                    court located in Madison County, Alabama. You agree to submit to the personal
                                                                                       jurisdiction of such courts for the purpose of litigating all claims or disputes
You may not use or otherwise export or re-export the Service except as autho-          unless said claim is submitted to arbitration under this Agreement. The United
rized by United States law and the laws of the jurisdiction in which the Service       Nations Convention on Contracts for the International Sale of Goods shall not
was obtained. In particular, but without limitation, the Service may not be            apply to this Agreement. Both parties agree to waive any right to have a jury
exported or re-exported (a) into any U.S. embargoed countries or (b) to anyone         participate in the resolution of any dispute or claim between the parties or any of
on the U.S. Treasury Department’s list of Specially Designated Nationals or the        their respective affiliates arising under this Agreement.
U.S. Department of Commerce Denied Person’s List or Entity List. By using
the Service, you represent and warrant that you are not located in any such            You shall indemnify and hold harmless RFCU and its affiliates and their licen-
country or on any such list. You also agree that you will not use the Service for      sors, contractors, and business partners and their affiliates and the employees and
any purposes prohibited by United States law, including, without limitation, the       contractors of each of these, from any loss, damage, claim or demand (including
development, design, manufacture or production of nuclear, missiles, or chemical       attorney’s fees) made or incurred by any third party due to or arising out of your
or biological weapons.                                                                 breach of this Agreement or your use of the Service. You hereby release RFCU
                                                                                       and its affiliates and their licensors, contractors, and business partners, and their
The Service and related documentation are “Commercial Items”, as that term is          affiliates, and the employees and contractors of each of these, from any and
defined at 48 C.F.R. ¤2.101, consisting of “Commercial Computer Software” and          all claims, demands and damages (actual and consequential) of every kind and
“Commercial Computer Software Documentation”, as such terms are used in 48             nature arising out of or in any way connected with any dispute that may arise
C.F.R. ¤12.212 or 48 C.F.R. ¤227.7202, as applicable. Consistent with 48 C.F.R.        between you and one or more other users of the Service. In addition, you waive
¤12.212 or 48 C.F.R. ¤227.7202-1 through 227.7202-4, as applicable, the Com-           California Civil Code ¤1542, which states that a general release does not extend
mercial Computer Software and Commercial Computer Software Documentation               to claims which the creditor does not know or suspect to exist in his favor at the
are being licensed to U.S. Government end users (a) only as Commercial Items           time of executing the release, which if not known by him must have materially
and (b) with only those rights as are granted to all other end users pursuant to the   affected his settlement with the debtor.
terms and conditions herein.

                                                                                                                                                                                31
                            Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 34 of 44
     RFCU shall not be deemed to have waived any rights or remedies hereunder
     unless such waiver is in writing and signed by one of our authorized representa-
     tives. No delay or omission on RFCU’s part in exercising any rights or remedies
     shall operate as a waiver of such rights or remedies or any other rights or rem-
     edies. A waiver on any one occasion shall not be construed as a bar or waiver of
     any rights or remedies on future occasions.

     You agree that this Agreement is the complete and exclusive statement of the
     agreement between you and RFCU with respect to the subject matter covered
     herein, sets forth the entire understanding between RFCU and you with respect to
     the Service, and the website through which the Service is offered, and supersedes
     any proposal or prior agreement, oral or written, and any other communications
     between you and RFCU. If any provision of this Agreement is held to be invalid
     or unenforceable, such provision shall be struck and the remaining provisions
     shall be enforced. The captions of sections hereof are for convenience only and
     shall not control or affect the meaning or construction of any of the provisions
     of this Agreement. Any terms which by their nature should survive, will survive
     the termination of this Agreement. If there is a conflict between the terms of this
     Agreement and something stated by an employee or contractor of ours (including
     but not limited to its customer care personnel), the terms of this Agreement will
     prevail.

     Notices to You.
     You agree that RFCU may provide notice to you by posting it on the Credit
     Union’s website or the Service, by sending you an in-product message within
     the Service, emailing it to an email address that you have provided previously,
     mailing it to any postal address that you have provide, or by sending it as a text
     message to any mobile phone number that you have provided, including but not
     limited to the mobile phone number that you have listed in your Service setup or
     customer profile. For example, users of the Service may receive certain notices
     as text messages on their mobile phones. All notices by any of these methods
     shall be deemed received by you no later than twenty-four (24) hours after they
     are sent or posted, except for notice by postal mail, which shall be deemed
     received by you no later than three (3) business days after it is mailed. You may
     request a paper copy of any legally required disclosures and you may terminate
     your consent to receive required disclosures through electronic communications
     by contacting RFCU in writing. RFCU reserves the right to charge you a reason-
     able fee to respond to each such request. RFCU reserves the right to terminate
     your use of the Service if you withdraw your consent to receive electronic com-
     munications. By providing RFCU with a telephone number (including a mobile
     telephone number) and/or email address, you consent to receiving calls and text
     messages from RFCU or our third-party business partners at that number, and
     emails for everyday business purposes (including identity verification). You fur-
     ther consent to receiving text messages at that number, and emails for marketing
     purposes. Please review our Privacy Policy for more information.




32
Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 35 of 44




              THIS PAGE IS INTENTIONALLY BLANK




                                                                   33
                          Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 36 of 44


                                                                                                                rev. June 2015

                           WHAT DOES REDSTONE FEDERAL CREDIT UNION® DO WITH YOUR PERSONAL
     FACTS                 INFORMATION?

                           Financial companies choose how they share your personal information. Federal law gives consumers the
     Why?                  right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and
                           protect your personal information. Please read this notice carefully to understand what we do.

                           The types of personal information we collect and share depend on the product or service you have with
     What?                 us. This information can include:

                                •    Social Security number and income
                                •    Payment history and credit card and other debt
                                •    Credit history and checking account information

                           When you are no longer our member, we continue to share your information as described in this notice.


                           All financial companies need to share members’ personal information to run their everyday business. In
     How?                  the section below, we list the reasons financial companies can share their members’ personal
                           information; the reasons Redstone Federal Credit Union chooses to share; and whether you can limit this
                           sharing.

     Reasons we can share your personal                 Does Redstone Federal Credit Union share?        Can you limit this sharing?
     information
     For our everyday business purposes –                                    Yes                                      No
     such as to process your transactions,
     maintain your account(s), respond to
     court orders and legal investigations, or
     report to credit bureaus
     For our marketing purposes –                                            Yes                                      No
     to offer our products and services to you
     For joint marketing with other financial                                Yes                                      No
     companies
     For our affiliates’ everyday business                                   Yes                                      No
     purposes –
     information about your transactions and
     experiences
     For our affiliates’ everyday business                                    No                                We don’t share
     purposes –
     information about your creditworthiness
     For our affiliates to market to you                                      No                                We don't share
     For nonaffiliates to market to you                                       No                                We don’t share


                               Call toll-free 1-800-234-1234 or go to www.redfcu.org
     Questions?

34   Redstone Federal Credit Union — Public
                Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 37 of 44




Page 2


Who we are
Who is providing this notice?               Redstone Federal Credit Union


What we do
How does Redstone Federal Credit Union      To protect your personal information from unauthorized access
protect my personal information?            and use, we use security measures that comply with federal law.
                                            These measures include computer safeguards and secured files
                                            and buildings.
How does Redstone Federal Credit Union      We collect your personal information, for example, when you
collect my personal information?
                                                •   apply for a loan or open an account
                                                •   pay your bills or use your debit or credit card
                                                •   make deposits and withdrawals from your account

                                            We also collect your personal information from others such as
                                            credit bureaus, affiliates or other companies
Why can’t I limit all sharing?              Federal law gives you the right to limit only

                                                •   sharing for affiliates’ everyday business purposes –
                                                    information about your creditworthiness
                                                •   affiliates from using your information to market to you
                                                •   sharing for nonaffiliates to market to you

                                            State laws and individual companies may give you additional
                                            rights to limit sharing.


Definitions
Affiliates                                  Companies related by common ownership or control. They can
                                            be financial and nonfinancial companies.

                                                •    Our affiliates include companies with Redstone in their
                                                     name; financial companies such as Redstone Services
                                                     Group℠, LLC, Redstone Services Group, LLC DBA Redstone
                                                     Insurance Services℠; and Redstone Title Services, LLC and
                                                     nonfinancial companies such as Redstone Consulting
                                                     Group, LLC.
Nonaffiliates                               Companies not related by common ownership or control. They
                                            can be financial and nonfinancial companies.

                                                •   Redstone Federal Credit Union does not share with
                                                    nonaffiliates so they can market to you.
Joint marketing                             A formal agreement between nonaffiliated financial companies
                                            that together market financial products or services to you.

                                                •   Our joint marketing partners include insurance providers
                                                    and online financial service providers.

                                                                                                                 35
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 38 of 44
     REMOTE DEPOSIT CAPTURE SERVICES DISCLOSURE AND                                         are unable to process because of returned items. With respect to any item that
     AGREEMENT                                                                              I transmit to you for remote deposit that you credit to my Account, in the event
                                                                                            such item is dishonored, I authorize you to debit the amount of such item from
     You must be a member for at least 90 days to qualify for Remote Deposit Cap-           the Account.
     ture.
                                                                                            Email Address. I agree to notify you immediately if I change my email address,
     In this Disclosure and Agreement, the words “I,” “me,” “my,” “us” and “our”            as this is the email address where you will send me notification of receipt of
     mean the (consumer or business) that applied for and/or uses any of the Remote         remote deposit items.
     Deposit Capture Software and/or Services (the “Services”), provided by Vertifi
     Software LLC described in this Disclosure and Agreement. The words “you,”              Unavailability of Services. I understand and agree that the Services may at
     “your,” and “yours” mean Redstone Federal Credit Union. My Application for             times be temporarily unavailable due to Redstone Federal Credit Union’s system
     use of the Remote Deposit Capture Services, your notification of approval of           maintenance or technical difficulties including those of the Internet service
     my Application, and my Redstone Federal Credit Union Account and Electronic            provider, cellular service provider and Internet software. In the event that the
     Services Agreement and its accompanying Account Rate Sheet and Fee Schedule            Services are unavailable, I acknowledge that I can deposit an original check at
     are hereby incorporated into and made a part of this Disclosure and Agreement.         your branches or through your ATMs or by mailing the original check to you at
     In the event of a discrepancy between this Disclosure and Agreement and my Ap-         220 Wynn Drive, Huntsville, AL 35893. It is my sole responsibility to verify that
     plication, your approval, or the Account and Electronic Services Agreement, this       items deposited using the Services have been received and accepted for deposit
     Disclosure and Agreement will control.                                                 by you. However, you will notify me of items that are rejected following the
                                                                                            rejection.
     Use of the Services. Following receipt of your notification approving my use of
     the Services, I am authorized by you to remotely deposit paper checks I receive        Business Day and Availability Disclosure. Your business days are Monday
     to my account with you (the “Account”) by electronically transmitting a digital        through Friday, except holidays. Your business hours are 9 a.m. to 5 p.m., Cen-
     image of the paper checks to you for deposit. My use of the Services constitutes       tral Standard Time, each business day.
     my acceptance of the terms and conditions of this Disclosure and Agreement. I
     agree to comply with the hardware and software requirements set forth in Exhibit       Funds Availability. I understand and agree that, for purposes of deposits made
     “A” located at the end of this Disclosure and Agreement. Upon receipt of the           using the Services, the place of deposit is Huntsville, Alabama. With regard to
     digital image, you will review the image for acceptability. I understand that,         the availability of deposits made using the Services, such funds will be available
     in the event I receive a notification from you confirming receipt of an image,         as set forth in the Funds Availability Agreement contained in the Account and
     such notification does not mean that the image contains no errors or that you          Electronic Services Agreement.
     are responsible for any information I transmit to you. You are not responsible
     for any image that you do not receive. Following receipt of the image, you may         Internal Controls. I understand and agree to adhere to the following Internal
     process the image by preparing a “substitute check” or clearing the item as an         Controls:
     image. Notwithstanding anything to the contrary, you reserve the right, within
     your sole and absolute discretion, to accept or reject any item for remote deposit     To prevent unauthorized usage of the Service, I agree to ensure the security of
     into my Account. I understand that any amount credited to my Account for items         the mobile device and/or personal computer that I own and use for the Ser-
     deposited using the Services is a provisional credit and I agree to indemnify you      vice. By securing these devices, I specifically mean installing operating system
     against any loss you suffer because of your acceptance of the remotely deposited       patches, antivirus software, firewall and spyware detection, as applicable, and
     check.                                                                                 keeping this security software current, as well as, securing the physical device
                                                                                            from theft or unauthorized use. Additionally, I understand that Redstone Federal
     In addition I agree that I will not (i) modify, change, alter, translate, create de-   Credit Union may require additional controls as needed in the future.
     rivative works from, reverse engineer, disassemble or decompile the technology
     or Service, (ii) copy or reproduce all or any part of the technology or Service; or    Accountholder’s Warranties. I make the following warranties and representa-
     (iii) interfere, or attempt to interfere, with the technology or Service.              tions with respect to each image of an original check I transmit to you utilizing
                                                                                            the Services:
     Compliance with Law. I agree to use the products and Service for lawful pur-              1) Each image of a check transmitted to you is a true and accurate rendition of
     poses and in compliance with all applicable laws, rules and regulations, as well       the front and back of the original check, without any alteration, and the drawer of
     as all laws pertaining to the conduct of my business if applicable. I warrant that     the check has no defense against payment of the check.
     I will only transmit acceptable items for deposit and have handled the original           2) The amount, the payee, signature(s), and endorsement(s) on the original
     items in accordance with applicable laws, rules and regulations. I promise to          check are legible, genuine, and accurate.
     indemnify and hold you harmless from any damages, liabilities, costs, expenses            3) I will not deposit or otherwise indorse to a third party the original item
     (including attorneys’ fees) or other harm arising out of any violation thereof.        (the original check) and no person will receive a transfer, presentment, or return
     This indemnity will survive termination of my Account and this Agreement.              of, or otherwise be charged for, the item (either the original item, or a paper or
                                                                                            electronic representation of the original item) such that the person will be asked
     Check Requirements. Any image of a check that I transmit to you must accu-             to make payment based on an item it has already paid.
     rately and legibly provide all the information on the front and back of the check         4) Other than the digital image of an original check that I remotely deposit
     at the time presented to me by the drawer. Prior to capturing the original check,      through your Services, there are no other duplicate images of the original check.
     I will endorse the back of the original check. My endorsement will include my             5) I have instituted procedures to ensure that each original check was autho-
     signature and the following information: Date and the words “For Mobile De-            rized by the drawer in the amount stated on the original check and to the payee
     posit at RFCU.” The image of the check transmitted to you must accurately and          stated on the original check.
     legibly provide, among other things, the following information: (1) the informa-          6) I am authorized to enforce each item transmitted or am authorized to obtain
     tion identifying the drawer and the paying bank that is preprinted on the check,       payment of each item on behalf of a person entitled to enforce such transmitted
     including complete and accurate MICR information and the signature(s); and (2)         item.
     other information placed on the check prior to the time an image of the check             7) The information I provided in my Application remains true and correct and,
     is captured, such as any required identification written on the front of the check     in the event any such information changes, I will immediately notify you of the
     and any endorsements applied to the back of the check. The image quality for           change.
     the check will meet the standards for image quality established by the American           8) I have not knowingly failed to communicate any material information to
     National Standards Institute (“ANSI”), the Board of Governors of the Federal           you.
     Reserve, and any other regulatory agency, clearing house or association.                  9) I have possession of each original check deposited using the Services and
                                                                                            no party will submit the original check for payment.
     Rejection of Deposit. You are not liable for any service or late charges levied           10) Files and images transmitted to you will contain no viruses or any other
     against me due to your rejection of any item. In all cases, I am responsible for       disabling features that may have an adverse impact on your network, data, or
     any loss or overdraft plus any applicable fees to my Account due to an item being      related systems.
     returned.

     Items Returned Unpaid. A written notice will be sent to me of transactions you         Storage of Original Checks. Upon receipt of a confirmation from RFCU that

36   Redstone Federal Credit Union — Public
                        Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 39 of 44
you have received the image of an item, I agree to prominently mark the item
as “Electronically Presented” or “VOID” and to properly dispose of the item to         Periodic Statement. Any remote deposits made through the Services will be
ensure that it is not represented for payment. And, I agree never to represent the     reflected on my monthly account statement. I understand and agree that I am
item. I will promptly provide any retained item, or a sufficient copy of the front     required to notify you in writing of any error relating to images transmitted using
and back of the item, to RFCU as requested to aid in the clearing and collec-          the Services by no later than 60 days after I receive the monthly periodic state-
tion process, to resolve claims by third parties with respect to any item, or for      ment that includes any transaction I allege is erroneous. I am responsible for any
RFCU’s audit purposes.                                                                 errors that I fail to bring to your attention within such time period.

Securing Images on Mobile Devices. When using RFCU Mobile, I understand                Limitations on Frequency and Dollar Amount. I understand and agree that I
that check images captured using my mobile device are stored on the device only        cannot exceed the limitations on frequency and dollar amounts of remote depos-
until the associated deposit has been successfully submitted. I agree to promptly      its that are set forth by you.
complete each deposit. In the event that I am unable to promptly complete my
deposit, I agree to ensure that my mobile device remains securely in my posses-        Unacceptable Deposits. I understand and agree that I am not permitted to
sion until the deposit has been completed or to delete the associated images from      deposit the following items using the Services:
the application.                                                                         1) Any item drawn on my account or my affiliate’s account.
                                                                                         2) Any item that is stamped with a “non-negotiable” watermark.
Accountholder’s Indemnification Obligation. I understand and agree that I                3) Any item that contains evidence of alteration to the information on the
am required to indemnify you and hold you harmless against any and all claims,         check.
actions, damages, liabilities, costs, and expenses, including reasonable attorneys’      4) Any item issued by a financial institution in a foreign country.
fees and expenses arising from my use of the Services and/or breach of this Dis-         5) Any item that is incomplete.
closure and Agreement. I understand and agree that this paragraph shall survive          6) Any item that is “stale dated” or “post dated.”
the termination of this Agreement.                                                       7) Savings Bonds
                                                                                         8) Any third party check, i.e., any item that is made payable to another party
In Case of Errors. In the event that I believe there has been an error with            and then endorsed to me by such party.
respect to any original check or image thereof transmitted to you for deposit or a
breach of this Agreement, I will immediately contact you regarding such error or       Confidentiality. I acknowledge and agree that confidential data relating to your
breach as set forth below.                                                             Services, marketing, strategies, business operations and business systems (collec-
   • Telephone you at: (256) 837-6110 or 800-234-1234 (long distance only)             tively, “Confidential Information”) may come into my possession in connection
   • E-mail you at: info@redfcu.org                                                    with this Disclosure and Agreement. I understand and agree that I am prohibited
   • Or, write you at: 220 Wynn Drive, Huntsville, Alabama 35893                       from disclosing and agree to maintain the confidentiality of your Confidential
                                                                                       Information.
Limitation of Liability. I understand and agree that you are not responsible for
any indirect, consequential, punitive, or special damages or damages attributable      Waiver. The failure of either party to seek a redress for violation, or to insist
to my breach of this Disclosure and Agreement.                                         upon the strict performance, of any covenant, agreement, provision, or condition
                                                                                       hereof shall not constitute the waiver of the terms or of the terms of any other
Charges for Use of the Services. All charges associated with the Services are          covenant, agreement, provision, or condition, and each party shall have all
disclosed in your Fee Schedule which is incorporated and made a part of this           remedies provided herein with respect to any subsequent act which would have
Disclosure and Agreement.                                                              originally constituted the violation hereunder.

Warranties. I UNDERSTAND THAT REDSTONE FEDERAL CREDIT                                  Relationship. This Disclosure and Agreement does not create, and shall not be
UNION DOES NOT MAKE ANY WARRANTIES ON EQUIPMENT, HARD-                                 construed to create, any joint venture or partnership between the parties. No of-
WARE, SOFTWARE OR INTERNET PROVIDER SERVICE, OR ANY PART                               ficer, employee, agent, servant, or independent contractor of either party shall at
OF THEM, EXPRESSED OR IMPLIED, INCLUDING, WITHOUT LIMITA-                              any time be deemed to be an employee, servant, agent, or contractor of the other
TION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR                                 party for any purpose whatsoever.
A PARTICULAR PURPOSE. REDSTONE FEDERAL CREDIT UNION IS
NOT RESPONSIBLE FOR ANY LOSS, INJURY OR DAMAGES, WHETHER
DIRECT, INDIRECT, SPECIAL OR CONSEQUENTIAL, CAUSED BY THE
INTERNET PROVIDER, ANY RELATED SOFTWARE, OR REDSTONE
FEDERAL CREDIT UNION’S USE OF ANY OF THEM OR ARISING IN
ANY WAY FROM THE INSTALLATION, USE, OR MAINTENANCE OF MY
PERSONAL COMPUTER HARDWARE, SOFTWARE, OR OTHER EQUIP-
MENT.

Change in Terms. You may change the terms and charges for the Services indi-
cated in this Disclosure and Agreement by notifying me of such change and may
amend, modify, add to, or delete from this Disclosure and Agreement from time
to time. My use of the Services after receipt of notification of any change by you
constitutes my acceptance of the change.

Termination of the Services. I may, by written request, terminate the Services
provided for in this Disclosure and Agreement. You may terminate my use of
the Services at any time upon written notice. In the event of termination of the
Services, I will remain liable for all transactions performed on my Account.

Relationship to Other Disclosures. The information in these Disclosures
applies only to the Services described herein. Provisions in other disclosure
documents, as may be revised from time to time, remain effective for all other
aspects of the Account.

Governing Law. I understand and agree that this Disclosure and Agreement and
all questions relating to its validity, interpretation, performance, and enforcement
shall be governed by and construed in accordance with the internal laws of the
State of Alabama, notwithstanding any conflict-of-laws doctrines of such state or
other jurisdiction to the contrary. I also agree to submit to the personal jurisdic-
tion of the courts of the State of Alabama.

                                                                                                                                                                             37
                             Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 40 of 44
                                                                                    EXHIBIT “A”

                                                      INSTRUCTIONS FOR REMOTE DEPOSIT CAPTURE SERVICES

     In order to use Remote Deposit Capture via a mobile device, the member’s mobile device:
        • Must be an Android® or an iPhone®,
        • Must have RFCU’s Mobile App downloaded to the mobile device,
        • Must able to capture an image of the item,
        • Must be able to process or utilize the software necessary to facilitate the electronic clearing of the captured item, and
        • Must be able to transmit the image electronically.

     Hardware and Software Requirements: (When Services via a desktop scanner becomes available.)

     In order to utilize the Services via a desktop scanner, the member must have the following hardware and software in the indicated specifications:
        • Workstation: 933MHZ or equivalent, 512 MB RAM, USB 2.0 Port, keyboard, mouse, monitor
        • Windows 2000 Professional SP6, XP SP2, Vista; MAC OSX 10.4 and above; Windows XP (32-bit); or Windows 7 operating systems hardware
        • Microsoft Internet Explorer version 6.0 or higher, Mozilla Firefox – latest version, Apple Safari – 3.0.4 or higher, or Google Chrome – 2.0.172.39 or higher
        • Broadband or DSL type Internet access, with a minimum of 128Kbps download speed. Dial up access may be used but system performance is not guaranteed.
        • Java Runtime Environment (JRE) - JRE 1.4.2 or higher (web browser plug-in)
        • Scanners: (When Services via a desktop scanner becomes available.)
           o Canon CR-180, CR-55, or CR-25
           o Digital Check Tellerscan 215; Tellerscan 230-35,65,100; Tellerscan 4120; CheXpress CX30
           o MagTek Excella STX, Excella
           o Panini VisionX 1F, 50, 75, 100; I:Deal
           o RDM EC7000i
           o TWAIN compliant scanners with TWAIN drivers installed
           o TWAIN compliant “All in One” copier scanners
        • Note for Mac users: ONLY TWAIN compliant scanners or Ethernet-attached MagTek scanners are approved for use.

     NOTE: Image quality of all items must comply with the requirements as established by the American National Standards Institute (ANSI), the Board of Gov-
     ernors of the Federal Reserve Board, or any other regulatory agency, clearing house or association.




38   Redstone Federal Credit Union — Public
Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 41 of 44




              THIS PAGE IS INTENTIONALLY BLANK




                                                                   39
     Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 42 of 44




                   THIS PAGE IS INTENTIONALLY BLANK




40
Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 43 of 44
Case 5:20-cv-00629-HNJ Document 1-2 Filed 05/05/20 Page 44 of 44




                    220 Wynn Drive | Huntsville, AL 35893
                         800-234-1234 • redfcu.org



                This credit union is federally insured by
               the National Credit Union Administration.
                      Equal Credit Opportunity Lender




                                                                   COMP-986
                                                                      12-19
